Exhibit 10.2

Execution Version

SECOND AMENDED AND RESTATED GATHERING AGREEMENT

Dated as of

January 3, 2018

By and between

CNX GAS COMPANY LLC,

as Shipper, and

CONE Midstream DevCo I LP

CONE Midstream DevCo II LP

CONE Midstream DevCo III LP, and

CONE Midstream Operating Company, LLC

collectively,

as Gatherer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     2  

Section 1.1

  Definitions      2  

Section 1.2

  Other Terms      26  

Section 1.3

  References and Rules of Construction      26  

ARTICLE 2 DEDICATION OF PRODUCTION

     26  

Section 2.1

  Shipper’s Dedication      26  

Section 2.2

  Third Party’s Dedication      27  

Section 2.3

  Conflicting Dedications      27  

Section 2.4

  Shipper’s Reservations      27  

Section 2.5

  Releases from Dedication      29  

Section 2.6

  Covenant Running with the Land      34  

Section 2.7

  Memorandum      34  

Section 2.8

  Dedicated Properties and ROFO Properties      34  

ARTICLE 3 GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

     35  

Section 3.1

  Development Report      35  

Section 3.2

  Expansion of Individual Systems and Connection of Well Pads      37  

Section 3.3

  Cooperation      54  

Section 3.4

  Gathering Services With Respect to Execution Date Wells      54  

Section 3.5

  Right of Way and Access Rights      55  

Section 3.6

  Blending Rights      56  

Section 3.7

  Liquid Condensate      57  

Section 3.8

  Gatherer Reports      58  

Section 3.9

  Additional Delivery Points      58  

Section 3.10

  Fuel Gas Measurement and Facilities      59  

ARTICLE 4 TENDER, NOMINATION AND GATHERING OF PRODUCTION

     59  

Section 4.1

  Priority of Service      59  

Section 4.2

  Governmental Action      59  

Section 4.3

  Tender of Dedicated Production      60  

Section 4.4

  Gathering Services      60  

Section 4.5

  Nominations, Scheduling, Balancing and Curtailment      61  

Section 4.6

  Suspension/Shutdown of Service      62  

Section 4.7

  Gas and Condensate Marketing and Transportation      62  

Section 4.8

  No Prior Flow of Gas in Interstate Commerce      62  

Section 4.9

  Right of First Offer      62  

ARTICLE 5 FEES

     63  

Section 5.1

  Fees      63  

Section 5.2

  Fee Adjustments      65  

Section 5.3

  Excess Gathering System L&U      67  

Section 5.4

  Gathering System Fuel Usage      67  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 6 QUALITY, NO WAIVER AND PRESSURE

     67  

Section 6.1

  Quality Specifications      67  

Section 6.2

  Failure to Meet Specifications      68  

Section 6.3

  No Waiver      68  

Section 6.4

  Pressure      68  

ARTICLE 7 TERM

     74  

Section 7.1

  Term      74  

Section 7.2

  Effect of Termination or Expiration of the Term      74  

ARTICLE 8 TITLE AND CUSTODY

     74  

Section 8.1

  Title      74  

Section 8.2

  Custody      75  

ARTICLE 9 BILLING AND PAYMENT

     75  

Section 9.1

  Statements      75  

Section 9.2

  Payments      75  

Section 9.3

  Audit      76  

ARTICLE 10 DISPUTE RESOLUTION

     77  

Section 10.1

  Negotiation and Arbitration      77  

ARTICLE 11 FORCE MAJEURE

     78  

Section 11.1

  Force Majeure      78  

Section 11.2

  Definition of Force Majeure      78  

Section 11.3

  Alterations, Maintenance and Repairs      79  

Section 11.4

  Rights of Way and Surface Sites      80  

ARTICLE 12 REGULATORY STATUS

     80  

Section 12.1

  Non-Jurisdictional Gathering System      80  

Section 12.2

  Government Authority Modification      81  

ARTICLE 13 INDEMNIFICATION AND INSURANCE

     81  

Section 13.1

  Custody and Control Indemnity      81  

Section 13.2

  Shipper Indemnification      81  

Section 13.3

  Gatherer Indemnification      82  

Section 13.4

  Actual Direct Damages      82  

Section 13.5

  Penalties      82  

Section 13.6

  Insurance      83  

ARTICLE 14 TAXES

     83  

Section 14.1

  Taxes      83  

ARTICLE 15 ASSIGNMENT

     83  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 15.1

  Assignment      83  

Section 15.2

  Notice      85  

Section 15.3

  Pre-Approved Assignment      85  

ARTICLE 16 MISCELLANEOUS

     85  

Section 16.1

  Relationship of the Parties      85  

Section 16.2

  Notices      85  

Section 16.3

  Expenses      86  

Section 16.4

  Waivers; Rights Cumulative      86  

Section 16.5

  Entire Agreement; Conflicts      86  

Section 16.6

  Amendment      86  

Section 16.7

  Governing Law      86  

Section 16.8

  Parties in Interest      86  

Section 16.9

  Preparation of Agreement      86  

Section 16.10

  Severability      87  

Section 16.11

  Counterparts      87  

Section 16.12

  Confidentiality      87  

Section 16.13

  Adequate Assurances      88  

Section 16.14

  Amendment and Restatement of First Amended and Restated Agreement      88  

Section 16.15

  Joint and Several Liability      89  

Section 16.16

  Headings      89  

Section 16.17

  No Election      89  

Section 16.18

  Exhibits      89  

Section 16.19

  Time is of the Essence      89  

Section 16.20

  Agreement Regarding Certain Remedies      89  

Section 16.21

  Change of Control      90  

ARTICLE 17 OPERATING TERMS AND CONDITIONS

     90  

Section 17.1

  Terms and Conditions      90  

 

iii



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A    OPERATING TERMS AND CONDITIONS EXHIBIT B-1(a)    DEDICATION AREA
(MARCELLUS) EXHIBIT B-1(b)    DEDICATION AREA (UTICA) EXHIBIT B-2    EXECUTION
DATE WELLS AND COMPRESSION RECEIPT POINTS EXHIBIT B-3(a)    ACAA MAP
EXHIBIT B-3(b)    ACAA FEES EXHIBIT B-4    BIG RUN FEES EXHIBIT B-5(a)   
CRAWFORD MAP EXHIBIT B-5(b)    CRAWFORD FEES EXHIBIT B-6(a)    FALLOWFIELD MAP
EXHIBIT B-6(b)    FALLOWFIELD FEES EXHIBIT B-7(a)    MAJORSVILLE MAP EXHIBIT
B-7(b)    MAJORSVILLE FEES EXHIBIT B-8(a)    MAMONT MAP EXHIBIT B-8(b)    MAMONT
FEES EXHIBIT B-9    MARCHAND FEES EXHIBIT B-10(a)    MARSHALL MAP
EXHIBIT B-10(b)    MARSHALL FEES EXHIBIT B-11(a)    MCQUAY MAP EXHIBIT B-11(b)
   MCQUAY FEES EXHIBIT B-11(c)    LEGACY MCQUAY SYSTEM EXHIBIT B-12(a)   
[RESERVED] EXHIBIT B-12(b)    [RESERVED] EXHIBIT B-13(a)    SHIRLEY PENNS MAP
EXHIBIT B-13(b)    SHIRLEY PENNS FEES EXHIBIT B-14(a)    WADESTOWN MAP EXHIBIT
B-14(b)    WADESTOWN FEES EXHIBIT B-15    [RESERVED] EXHIBIT B-16    MARCELLUS
FORMATION LOG EXHIBIT B-17    UTICA FORMATION LOG EXHIBIT C    PARTIES’
ADDRESSES FOR NOTICE PURPOSES EXHIBIT D    FORM OF MEMORANDUM OF GATHERING
AGREEMENT EXHIBIT E    INSURANCE EXHIBIT F    CONFLICTING DEDICATIONS EXHIBIT G
   ROFO AREA – MARCELLUS FORMATION EXHIBIT H    DOWNTIME FEE REDUCTION EXHIBIT I
   OPERATING PRESSURE FEE REDUCTION EXHIBIT J-1    VERTICAL MARCELLUS WELLS
EXHIBIT J-2    LEGACY WELLS EXHIBIT K    [RESERVED] EXHIBIT L    LIQUID
CONDENSATE DENSITY RANGES EXHIBIT M    INITIAL WELL DEVELOPMENT SCHEDULE EXHIBIT
N    MCQUAY PROJECT PLAN EXHIBIT O    WADESTOWN PROJECT PLAN



--------------------------------------------------------------------------------

EXHIBIT P    COMPRESSION CURVES FOR CERTAIN SYSTEMS EXHIBIT Q    FREE FLOW
TARGET PRESSURE EXHIBIT R-1    DEVCO I AREA EXHIBIT R-2    DEVCO II AREA EXHIBIT
R-3    DEVCO III AREA EXHIBIT S    CHANGE OF CONTROL PROVISIONS



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GATHERING AGREEMENT

This SECOND AMENDED AND RESTATED GATHERING AGREEMENT (as the same may be amended
from time to time in accordance herewith, this “Agreement”) is made as of this
3rd Day of January, 2018 (the “Execution Date”), by and between CNX Gas Company
LLC, a Virginia limited liability company (“Shipper”), and Gatherer (defined
below). Shipper and Gatherer are sometimes together referred to in this
Agreement as the “Parties” and individually as a “Party.”

RECITALS:

A. Shipper and CONE Midstream Partners LP, a Delaware limited partnership
(“CNNX”), entered into that certain Gathering Agreement dated as of
September 30, 2014 (the “Original Effective Date”, and such agreement, as
amended, the “Original Agreement”), thereafter assigned on the Original
Effective Date from CNNX, (i) to CONE Midstream DevCo I LP, a Delaware limited
partnership (“DevCo I LP”) as to certain portions of the Dedication Area,
(ii) to CONE Midstream DevCo II LP, a Delaware limited partnership (“DevCo II
LP”) as to certain portions of the Dedication Area, and (iii) to CONE Midstream
DevCo III LP, a Delaware limited partnership (“DevCo III LP”) as to certain
portions of the Dedication Area, (DevCo I LP, DevCo II LP and DevCo III LP, the
“Original DevCos”).

B. Shipper, the Original DevCos and CONE Midstream Operating Company LLC, a
Delaware limited liability company (“OpCo”) entered into that certain First
Amended and Restated Gathering Agreement dated as of December 1, 2016 (such
agreement as amended the “First Amended and Restated Agreement”) which amended
and restated in its entirety the Original Agreement.

C. As of the Execution Date, Gatherer owns and operates (either directly or
through an Affiliate) the Individual Systems (defined below), which gathers Gas
(defined below) and, as to certain Individual Systems, certain Liquid Condensate
(defined below), produced from certain oil and gas leases and fee mineral
interests.

D. Gatherer plans to expand the Individual Systems and operate the Individual
Systems for, among other things, as applicable, gathering, compressing,
dehydrating and treating Gas within certain areas of Pennsylvania and West
Virginia.

E. Gatherer also plans, subject to Shipper drilling and completing certain
Planned Wells, to construct the Wadestown System and operate the Wadestown
System for, as applicable, gathering, compressing, dehydrating and treating Gas
within certain areas of West Virginia, and possibly Pennsylvania.

F. Shipper desires to dedicate certain Gas and Liquid Condensate attributable to
its and its Affiliates’ right, title and interest in (a) certain oil and gas
leases and mineral interests located within the Dedication Area (defined below)
to the Individual Systems and (b) the Legacy Wells (defined below).



--------------------------------------------------------------------------------

G. Shipper desires to deliver such Gas and, as to certain Individual Systems,
Liquid Condensate, to Gatherer for the purpose of gathering, and, as applicable,
blending, compressing, dehydrating, treating, stabilizing, storing, loading and
re-delivering such Gas and, subject to the provisions hereof, and as applicable,
Liquid Condensate to or for the account of Shipper, and Gatherer desires to
provide such services to Shipper on the terms and subject to the conditions of
this Agreement.

H. The Parties now desire to amend and restate the First Amended and Restated
Agreement in its entirety in accordance with the terms and conditions of this
Agreement.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions in this Agreement contained, Gatherer and Shipper hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following capitalized
words and terms shall have the meaning ascribed to them below:

“AAA” has the meaning given to it in Section 10.1(b)(i).

“ACAA Area” means an area within a three mile radius of the then existing ACAA
System; provided, however, the initial ACAA Area is as set forth on Exhibit
B-3(a), and provided further that for purposes of determining the ACAA Area, the
then existing ACAA System shall not include (a) any portion of the ACAA System
through which Dedicated Production has not, at any time, flowed or (b) any part
of the ACAA System that is downstream of any centralized compression or
dehydration station on the ACAA System. For the avoidance of doubt, in no event
shall the ACAA Area ever extend beyond the Dedication Area.

“ACAA System” means that certain existing Gathering System generally depicted on
Exhibit B-3(a), as such Gathering System may hereafter be modified or extended
from time to time.

“Accelerated Target Fuel Gas Date” has the meaning given to it in
Section 3.2(d)(ii)(A).

“Accelerated Target On-Line Date” has the meaning given to it in
Section 3.2(d)(ii)(A).

“Acceleration Costs Differential” has the meaning given to it in
Section 3.2(d)(ii)(B)(3).

“Acceleration Request” has the meaning given to it in Section 3.2(d)(i).

“Acceleration Request Response” has the meaning given to it in
Section 3.2(d)(ii).

“Additional Connection Costs” has the meaning given to it in
Section 3.2(a)(ix)(B).

“Adequate Assurances of Performance” has the meaning given to it in
Section 16.13.

“Adjusted Amount” means the dollar amount set forth in Section 3.2(e)(ii).

 

2



--------------------------------------------------------------------------------

“AFE” means authorization for expenditures. The Parties acknowledge that each
Gatherer AFE includes a 10% contingency on all compression and dehydration
facilities, and a 20% contingency on all other interests.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is Under Common Control With, such Person; provided, however, that for
purposes of this Agreement, (a) Shipper and Gatherer shall be deemed not to be
“Affiliated” and (b) any Affiliate of Shipper that is primarily engaged in
operations other than the exploration and/or production of natural gas shall be
deemed not to be an “Affiliate” of Shipper and (c) Gatherer’s Affiliates shall
include each other Gatherer. The term “Affiliated” shall have the correlative
meaning. A Person that would be an Affiliate but for clause (b) of this
definition shall be deemed to be an Affiliate for the purposes of
Section 2.5(a), Section 3.2(b) and Exhibit S.

“Agreement” has the meaning given to it in the preamble hereof.

“Annual Escalation Factor” means 2.5%.

“Assignee” has the meaning given to it in Section 16.13.

“Average Pressure” means, for a Receipt Point for any Day, the average
prevailing pressure (in Psig) at such Receipt Point during such Day, as
determined by the Measuring Device at the Receipt Point.

“Barrel” means a quantity consisting of forty-two Gallons.

“Big Run System” means that certain existing Gathering System generally depicted
on Exhibit B-4.

“Blending Gas” has the meaning given to it in Section 3.6(b).

“Bona Fide Offer” has the meaning given to it in Section 3.2(b)(iv).

“Btu” means the amount of heat required to raise the temperature of one pound of
water by one degree Fahrenheit at a pressure of 14.73 Psia and determined on a
gross, dry basis.

“Business Day” means a Day (other than a Saturday or Sunday) on which commercial
banks in the State of Pennsylvania are generally open for business.

“Capital Expenses” means all reasonable costs and expenditures that are
capitalized and not expensed in accordance with US generally accepted accounting
principles.

“Claimant” has the meaning given to it in Section 10.1(b)(ii).

“Claims” has the meaning given it in Section 13.1(a).

“CNNX” has the meaning given to it in the recitals hereof.

 

3



--------------------------------------------------------------------------------

“Compression Costs” has the meaning given to it in Section 6.4(e).

“Compression Date” means, with respect to a Receipt Point, the date upon which
such Receipt Point begins receiving Tier 1 Pressure Service or Tier 2 Pressure
Service, as applicable.

“Compression Fee” means (a)(i) the Tier 1 Compression Fee or (ii) the Tier 2
Compression Fee, as applicable, (b) the compression fee specified in Exhibit
B-8(b) for provision of Existing Pressure Service for Existing Wells connected
to the Receipt Point for the Gaut 4IHSU Unit on the Mamont System, (c) the
compression fees specified in Exhibit B-11(b) for provision of Existing Pressure
Service for Existing Wells connected to the Receipt Point(s) for the NV57 Well
Pad and the Existing Wells connected to the Receipt Point(s) for the GH9 Well
Pad on the McQuay System, or (d) the Compression Fee negotiated by the Parties
or deemed to apply pursuant to Section 6.4(g) to the Receipt Points described in
Section 6.4(g).

“Compression Obligation Gas” has the meaning given to it in Section 5.2(c).

“Compression Obligation Receipt Point” has the meaning given to it in
Section 5.2(c).

“Compression Request” has the meaning given to it in Section 6.4(f).

“Compression Services” means compression services provided on an applicable
Individual System in order to: (a) with respect to Execution Date Compression
Receipt Points, provide Existing Pressure Service, unless Gatherer is excused
from providing Existing Pressure Service for such Execution Date Compression
Receipt Points under Section 6.4(a); (b) with respect to those Receipt Points at
which Gatherer is to provide Tier 1 Pressure Service as set forth in Sections
6.4(e), 6.4(f) and 6.4(g), provide such Tier 1 Pressure Service; and (c) with
respect to those Receipt Points at which Gatherer is to provide Tier 2 Pressure
Service as set forth in Sections 6.4(e), 6.4(f) and 6.4(g) provide such Tier 2
Pressure Service, in each case in accordance with the terms of this Agreement.
For the avoidance of doubt, the services described in subsections (a), (b) and
(c) of this definition are the only Compression Services that Gatherer is
obligated to provide under this Agreement.

“Condensate” means Drip Condensate and Liquid Condensate.

“Condensate Gathering Fees” has the meaning given to it in Section 5.1(b).

“Condensate Services” means, (a) with respect to the Majorsville System: (i) the
receipt of Dedicated Liquid Condensate at the Majorsville System’s Receipt
Point; (ii) the collection, injection, gathering and stabilization of such
Liquid Condensate; (iii) the handling, storage, loading, and re-delivery at the
applicable Majorsville System Delivery Point of such Liquid Condensate for
Shipper’s account; and (iv) the other services to be performed by Gatherer in
respect of such Liquid Condensate as set forth in this Agreement, all in
accordance with the terms of this Agreement and (b) with respect to the ACAA
System: (i) the receipt of Dedicated Liquid Condensate at the Receipt Points on
the ACAA System; and (ii) the gathering and redelivery of such Liquid Condensate
at the applicable ACAA System Delivery Point all in accordance with the terms of
this Agreement. For the avoidance of doubt, Gatherer has no obligation to
provide Liquid Condensate Services at any Individual Systems other than the
Majorsville System and the ACAA System.

 

4



--------------------------------------------------------------------------------

“Conflicting Dedication” means any gathering agreement or any commitment or
arrangement (including any volume commitment) that would require Shipper’s or
its Affiliates’ owned and/or Controlled Gas to be gathered on any gathering
system or similar system other than the Individual Systems, including any such
agreement, commitment or arrangement burdening properties hereinafter acquired
by Shipper or any of its Affiliates in the Dedication Area or covering any of
the ROFO Properties.

“Connection Costs” has the meaning given it in Section 3.2(f)(i).

“Control” (including the terms “Controlling,” “Controlled” and “Under Common
Control With”) means (a) with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise and (b) with respect to any Gas or Liquid Condensate,
such Gas or Liquid Condensate produced from the Dedication Area or the ROFO
Area, as applicable, and owned by a Third Party working interest owner in Wells
operated by Shipper or any of its Affiliates with respect to which Shipper or
its Affiliate, as applicable, has the contractual right or obligation (pursuant
to a marketing, agency, operating, unit or similar agreement) to market such Gas
or Liquid Condensate and the applicable Third Party elects for Shipper to, or
Shipper is obligated to, market such Gas or Liquid Condensate on behalf of the
applicable Third Party. Notwithstanding anything to the contrary herein, in no
event shall any Gas or Liquid Condensate that a Third Party working interest
owner elects to take in kind (but only to the extent such Third Party working
interest owner has the right to do so) be considered “Controlled” by Shipper.

“CPI-U” means the All Items Consumer Price Index for Urban Consumers (CPI-U) for
the U.S. City Average, 1982-84 = 100, as published by the United States
Department of Labor, Bureau of Labor Statistics, or, if the publication of such
index is discontinued, such other index or indices mutually agreed upon by the
Parties which reflect the range of economic factors represented by such index.

“Crawford Area” means an area within a three mile radius of the then existing
Crawford System; provided, however, the initial Crawford Area is as set forth on
Exhibit B-5(a), and provided further that for purposes of determining the
Crawford Area, the then existing Crawford System shall not include (a) any
portion of the Crawford System through which Dedicated Gas has not, at any time,
flowed or (b) any part of the Crawford System that is downstream of any
centralized compression or dehydration station on the Crawford System. For the
avoidance of doubt, in no event shall the Crawford Area ever extend beyond the
Dedication Area.

“Crawford System” means that certain existing Gathering System generally
depicted on Exhibit B-5(a), as such Gathering System may hereafter be modified
or extended from time to time.

“Day” means a period of time beginning at 10:00 a.m. Eastern Time on a calendar
day and ending at 10:00 a.m. Eastern Time on the succeeding calendar day. The
term “Daily” shall have the correlative meaning.

 

5



--------------------------------------------------------------------------------

“Dedicated Gas” means Gas dedicated and committed to this Agreement pursuant to
Section 2.1(a) and Gas committed to this Agreement pursuant to Section 2.1(b).

“Dedicated Liquid Condensate” means (a) Liquid Condensate produced from the
Dedicated Properties and located in the ACAA Area and/or the Majorsville Area
and (b) Third Party Liquid Condensate under the Control of Shipper and/or its
Affiliate(s) produced from Wells and Planned Wells operated by Shipper or any of
its Affiliates in the ACAA Area and/or the Majorsville Area.

“Dedicated Production” means, collectively, the Dedicated Gas and the Dedicated
Liquid Condensate.

“Dedicated Properties” means Shipper’s and/or its Affiliate(s)’ interests in the
oil and/or gas leases, mineral interests and other similar interests that as of
the Execution Date are, or that after the Execution Date become, owned directly
or indirectly (including through the acquisition of Control of another Person)
by Shipper and/or its Affiliate(s) in (a) the Dedication Area described in
Exhibit B-1(a) to the extent and only to the extent that such oil and/or gas
leases, mineral interests and other similar interests cover and relate to the
Marcellus Formation and (b) in the Dedication Area described in Exhibit B-1(b)
to the extent and only to the extent that such oil and/or gas leases, mineral
interests and other similar interests cover and relate to the Utica Formation.
From and after the date ROFO Properties become Dedicated ROFO Properties, such
Dedicated ROFO Properties shall constitute Dedicated Properties, unless
otherwise agreed by the Parties.

“Dedicated ROFO Properties” has the meaning given to it in Section 4.9(d).

“Dedication Area” means the area identified as “Shipper’s Dedication Area” and
described on Exhibit B-1(a) and Exhibit B-1(b).

“Dedication Report” has the meaning given to it in Section 2.8.

“Deemed Tie-In Request” means Exhibit M, with respect to each Planned Well
identified on Exhibit M.

“Delayed Fuel Gas Days” with respect to any Delayed Fuel Gas Point, means the
number of Days from the Fuel Gas Deadline applicable to such Delayed Fuel Gas
Point until the Fuel Gas Date for such Delayed Fuel Gas Point.

“Delayed Fuel Gas Point” means a Fuel Gas Point on a Planned Well Pad on an
Individual System (a) to which Gatherer fails to extend such Individual System
in order to deliver Fuel Gas for the applicable Planned Well(s) requiring such
Fuel Gas and/or (b) at which Gatherer is not ready or is unable to provide Fuel
Gas for such Planned Well(s), in each case, on or before the applicable Fuel Gas
Deadline

“Delivery Point” means with respect to each Individual System, as applicable
(a) each point of interconnection of such Individual System with the facilities
of a Processing Plant, Downstream Pipeline or Downstream Condensate Storage Tank
not a part of such Individual System, with each such point of interconnection
located at the outlet of such Individual System

 

6



--------------------------------------------------------------------------------

and (b) the outlet flange of any Downstream Condensate Storage Tank that is part
of such Individual System at which points, subject to Section 3.6, Gatherer will
re-deliver Gas and/or, as applicable, Liquid Condensate to Shipper for its own
account. The Delivery Point(s) for each Individual System as of the Execution
Date are set forth on the Individual System Exhibits for such Individual System.

“DevCo I Area” means the area identified as the DevCo I Area on Exhibit R-1.

“DevCo I LP” has the meaning given to it in the recitals hereof.

“DevCo II Area” means the area identified as the DevCo II Area on Exhibit R-2.

“DevCo II LP” has the meaning given to it in the recitals hereof.

“DevCo III Area” means the area identified as the DevCo III Area on Exhibit R-3.

“DevCo III LP” has the meaning given to it in the recitals hereof.

“Development Area” has the meaning given to it in Section 3.2(b)(i).

“Development Report” has the meaning given to it in Section 3.1(a).

“Downstream Condensate Storage Tank” means any storage tank where Condensate is
collected and stored prior to being sold and/or delivered to market via trucks
or pipeline.

“Downstream Pipeline” means, with respect to each Individual System, any
pipeline downstream of any Delivery Point on such Individual System owned by a
Third Party.

“Downtime Event” means, with respect to the Gathering System or any Individual
System, a period during which all or a portion of the Gathering System or such
Individual System was unavailable to provide Gathering Services, due to reasons
other than (a) Force Majeure (including any deemed events of Force Majeure under
Sections 4.7 and 11.3) and/or (b) Gatherer’s failure to provide Compression
Services for any Compression Obligation Receipt Point on such Individual System
in accordance with this Agreement (for which remedies are provided under
Sections 2.5(a)(iv) and 5.2(c)).

“Downtime Percentage” means (a) for purposes of determining the Downtime
Percentage for the Gathering System, an amount equal to the quotient of (i) the
sum of all daily losses (in MMBtu) for the Gathering System for the applicable
period divided by (ii) the sum of (y) the amount (in MMBtu) of the total
deliveries of Dedicated Production for the applicable period and (z) the sum of
all daily losses (in MMBtu) for the Gathering System for the applicable period
and (b) for purposes of determining the Downtime Percentage for an Individual
System, an amount equal to the quotient of (i) the sum of all daily losses (in
MMBtu) for such Individual System for the applicable period divided by (ii) the
sum of (y) the amount (in MMBtu) of the total deliveries of Dedicated Production
for such Individual System for the applicable period and (z) the sum of all
daily losses (in MMBtu) for such Individual System for the applicable period.

 

7



--------------------------------------------------------------------------------

“Drilling Unit” means the area fixed for the drilling of one Well or Planned
Well by order or rule of any applicable Governmental Authority, or (if no such
order or rule is applicable) the area fixed for the drilling of a Well or
Planned Well reasonably established by the pattern of drilling in the applicable
area or otherwise established by Shipper in its reasonable discretion.

“Drip Condensate” means that portion of Gas that is received into an Individual
System (without manual separation or injection) that condenses in, and is
recovered from, such Individual System as a liquid.

“Dry Gas” means Gas that is not Wet Gas.

“Economic Fee Adjustment” has the meaning given to it in Section 2.5(d)(i).

“Excess Wells” has the meaning given to it in Section 3.2(g)(ii).

“Execution Date” has the meaning given to it in the preamble of this Agreement.

“Execution Date Compression Receipt Points” means the Receipt Points existing as
of the Execution Date for the Execution Date Wells. Notwithstanding anything to
the contrary herein, the Execution Date Compression Receipt Points will not
include, and Compression Services will not be provided for any Receipt Points
for any Execution Date Wells on the ACAA System, or the Crawford System.

“Execution Date Wells” means those Existing Wells connected to an Individual
System as of the Execution Date, which Existing Wells are set forth on Exhibit
B-2.

“Existing Pressure Service” means, with respect to each Execution Date
Compression Receipt Point, that Gatherer shall provide sufficient compression to
receive Dedicated Production delivered at such Execution Date Compression
Receipt Point, such that Gatherer shall maintain an Average Pressure at such
Execution Date Compression Receipt Point during each Day of not greater than the
Existing Required Pressure for such Execution Date Compression Receipt Point.

“Existing Required Pressure” means, with respect to each Execution Date
Compression Receipt Point, either 1) the pressure specified on Exhibit B-2 for
such Execution Date Compression Receipt Point or 2) if Exhibit B-2 for such
Execution Date Compression Receipt Point references Exhibit P for such Execution
Date Compression Receipt Point, the required pressure as specified on Exhibit P
for the applicable Individual System for such Execution Date Compression Receipt
Point based on Shipper’s volumetric throughput of such Individual System.

“Existing Well” means, as of any time, a Well which has been drilled and
completed and which is producing or is capable of producing Dedicated
Production.

“Existing Well Pad” means, as of any time, a Well Pad with an Existing Well as
of such time.

“Expert” means an individual who has at least 15 years’ experience in the
engineering, construction, expansion and operation of Gas gathering systems in
West Virginia and/or Pennsylvania and has not previously worked for or provided
services to (as an employee or a contractor) either Party or any of their
respective Affiliates.

 

8



--------------------------------------------------------------------------------

“Fallowfield System” means that certain existing Gathering System generally
depicted on Exhibit B-6(a).

“Fee” or “Fees” means, collectively, the Gas Gathering Fees, and, if applicable,
the Condensate Gathering Fees and/or the Compression Fee.

“Final Cure Period” has the meaning given to it in Section 3.2(g)(ii).

“First Amended and Restated Agreement” has the meaning given it in the recitals
hereof.

“First Anniversary Deadline” has the meaning given it in Section 3.2(f)(ii).

“First Party” has the meaning given to it in Section 16.12(c).

“Force Majeure” has the meaning given to it in Section 11.2.

“Free Flow Gas” has the meaning given to it in Section 5.2(d).

“Free Flow Pressure” means, with respect to a Receipt Point, the then prevailing
pressure of the portion of the Individual System on which such Receipt Point is
located.

“Free Flow Receipt Point” has the meaning given to it in Section 5.2(d).

“Free Flow Target Pressure” has the meaning given to it in Section 5.2(d).

“Fuel Gas” means Dedicated Gas to be delivered by Gatherer to Shipper from an
Individual System for use in operating a drilling rig or in hydraulic fracturing
operations or other Well Pad operations with respect to a Planned Well to be
connected to such Individual System.

“Fuel Gas Date” means, with respect to any Planned Well, the date upon which
Gatherer has completed the facilities necessary to deliver Fuel Gas from the
applicable Individual System to the Fuel Gas Point for such Planned Well and is
ready to commence the delivery of Fuel Gas through such facilities.

“Fuel Gas Deadline” means, with respect to any Planned Well which is the subject
of a Tie-In Obligation, the later of (a) the Target Fuel Gas Date for such
Planned Well or (b) that date which is 30 Days prior to the date that all
facilities for Shipper to receive Fuel Gas at the applicable Fuel Gas Point for
the operation of the drilling rig which will drill such Planned Well are
complete and ready to be connected to the Fuel Gas Point and such drilling rig
is on the drill site and ready to commence drilling such Planned Well.

“Fuel Gas Point” means a mutually agreeable location on a Planned Well Pad at
which Gatherer will connect the applicable Individual System to Shipper’s or its
Affiliates’ facilities to deliver Fuel Gas to Shipper at or near the planned
Receipt Point for the Planned Well requiring such Fuel Gas.

 

9



--------------------------------------------------------------------------------

“Fuel Point” has the meaning given to it in Section 1.8(a)(i) of Exhibit A.

“Gallon” means one U.S. gallon.

“Gas” means any mixture of gaseous hydrocarbons, consisting essentially of
methane and heavier hydrocarbons, including (unless otherwise expressly provided
herein) liquefiable hydrocarbons and Drip Condensate, and including inert and
noncombustible gases, in each case, produced from beneath the surface of the
earth; provided, however, that the term “Gas” as used herein shall not include
Liquid Condensate.

“Gas Gathering Fee” has the meaning given it in Section 5.1(a).

“Gas Services” with respect to each Individual System, means:

(a) with respect to Dedicated Gas required to be Tendered to a Receipt Point on
the ACAA System:

(i) the receipt of Shipper’s Dedicated Gas (including Drip Condensate in such
Dedicated Gas) at the Receipt Points for such Individual System;

(ii) the re-delivery of Gas that is thermally equivalent to the Gas that is to
be delivered at the Delivery Points for such Individual System for Shipper’s
account; and

(iii) the other services required to be performed by Gatherer in respect of such
Gas as set forth in this Agreement, including in the case of a Planned Well for
which a Fuel Gas Point is established under this Agreement, the delivery of Fuel
Gas at such Fuel Gas Point for such Planned Well (but only until Dedicated Gas
from such Planned Well commences initial deliveries at the Receipt Point for
such Planned Well),

(iv) in each case, in accordance with the terms of this Agreement,

(b) with respect to Dedicated Gas required to be Tendered to a Receipt Point on
any Individual System other than the ACAA System:

(i) the receipt of Dedicated Gas (including Drip Condensate in such Dedicated
Gas) at the Receipt Points for such Individual System;

(ii) the gathering, and, as applicable, dehydrating, compressing, treating and
blending of such Gas and the collection and gathering of any Drip Condensate in
such Dedicated Gas;

(iii) the re-delivery of Gas that is thermally equivalent to the Gas that is to
be delivered at the Delivery Points for such Individual System for Shipper’s
account; and

 

10



--------------------------------------------------------------------------------

(iv) the other services required to be performed by Gatherer in respect of such
Gas as set forth in this Agreement, including in the case of a Planned Well for
which a Fuel Gas Point is established under this Agreement, the delivery of Fuel
Gas at such Fuel Gas Point for such Planned Well (but only until Dedicated Gas
from such Planned Well commences initial deliveries at the Receipt Point for
such Planned Well),

(v) in each case, in accordance with the terms of this Agreement.

“Gatherer” means, (a) with respect to the DevCo I Area, DevCo I LP, (b) with
respect to the DevCo II Area, DevCo II LP, (c) with respect to the DevCo III
Area, DevCo III LP and (d) with respect to the ROFO Area, OpCo.

“Gatherer Group” has the meaning given to it in Section 13.2.

“Gatherer Reports” has the meaning given to it in Section 3.8.

“Gatherer Uneconomic Condition” has the meaning given to it in
Section 2.5(d)(i).

“Gathering Services” means, collectively, the Gas Services and the Condensate
Services.

“Gathering System” means each of the Gas and, as applicable, Liquid Condensate
gathering systems located in the Dedication Area and/or the ROFO Area
consisting, as applicable, of (a) pipelines; (b) compression, dehydration and
treating facilities; (c) controls, Delivery Points, meters and measurement
facilities; (d) owned (or leased) Condensate collection, gathering,
stabilization, handling, and storage facilities; (e) rights of way, fee parcels,
surface rights and permits; and (f) all appurtenant facilities, constructed,
owned (or leased) and operated by Gatherer, to provide Gathering Services to
Shipper and gathering and other services to other Persons as such gathering
system and/or facilities are modified and/or extended from time to time to
provide Gathering Services to Shipper pursuant to the terms hereof and/or
gathering and other services to other Persons.

“Gathering System Fuel” means, with respect to each Individual System, all Gas
measured and utilized as fuel for such Individual System, including Gas utilized
as fuel for compressor stations, stated in MMBtus.

“Gathering System L&U” means, with respect to each Individual System, any Gas
or, as applicable, Liquid Condensate received into such Individual System that
is lost or otherwise not accounted for incident to, or occasioned by, the
gathering, treating, compressing, blending, stabilization and re-delivery, as
applicable, of Gas and Liquid Condensate, including Gas and/or Liquid Condensate
released through leaks, instrumentation, relief valves, flares and blow downs of
pipelines, vessels and equipment; provided, however that “Gathering System L&U”
shall not include any Gas or Liquid Condensate that is lost as a result of
Gatherer’s gross negligence or willful misconduct.

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

 

11



--------------------------------------------------------------------------------

“Greenhill Delivered Production” has the meaning given to it in Section 5.2(f).

“Greenhill Facility” has the meaning given to it in Section 5.2(f).

“Gross Heating Value” means the number of Btus produced by the combustion, on a
dry basis and at a constant pressure, of the amount of Gas which would occupy a
volume of one cubic foot at a temperature of 60 degrees Fahrenheit and at a
pressure of 14.73 Psia, with air of the same temperature and pressure as the
Gas, when the products of combustion are cooled to the initial temperature of
the Gas and air and when the water formed by combustion is condensed to the
liquid state. Hydrogen sulfide shall be deemed to have no heating value.

“Group” means (a) with respect to Shipper, the Shipper Group and (b) with
respect to Gatherer, the Gatherer Group.

“Imbalance Account” has the meaning given to it in Section 1.3(c) of Exhibit A.

“Individual System” means each of the ACAA System, the Big Run System, the
Crawford System, the Fallowfield System, the Majorsville System, the Mamont
System, the Marchand System, the Marshall System, the McQuay System, the Shirley
Penns System and the Wadestown System, and any other Gathering System which may
be constructed by Gatherer to serve an area within the Dedication Area in
accordance with Section 3.2(b), or within the ROFO Area in accordance with
Section 4.9, not served by any of the other Individual Systems.

“Individual System Exhibits” means those exhibits to this Agreement which
pertain solely to a specific Individual System.

“Individual Well Deficiency Amount” has the meaning given to it in
Section 3.2(g)(i).

“Initial Term” has the meaning given to it in Section 7.1.

“Interest Rate” means, on the applicable date of determination, the Prime Rate
plus an additional three percentage points (or, if such rate is contrary to any
applicable Law, the maximum rate permitted by such applicable Law).

“Intermediate Delivery Point” means an interconnection of a pipeline to an
Individual System upstream of the applicable Delivery Point(s) for such
Individual System that allows Shipper to take Gas previously Tendered by Shipper
at a Receipt Point for such Individual System and deliver it back to such
Individual System at a secondary Receipt Point on another portion of such
Individual System in order to facilitate blending of such Gas by Shipper with
other Gas moving on such Individual System to cause the resultant combined Gas
on such Individual System to meet the specifications of Downstream Pipelines as
provided in Section 3.6 or to otherwise enable Shipper to provide certain
compression services; in no event shall Gatherer be obligated to install any new
Intermediary Delivery Points unless Shipper pays all costs and expenses of same.

 

12



--------------------------------------------------------------------------------

“Interruptible Basis” means, with respect to each Individual System, the lowest
level of service offered by Gatherer on such Individual System, which Gatherer
may interrupt or curtail at any time for any reason at its sole discretion.

“Laws” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Legacy McQuay System” means that portion of the McQuay System as existed in the
McQuay Area as of December 1, 2016 as generally depicted on Exhibit B-11(c).

“Legacy Wells” certain existing wells described in Exhibit J-2 to this Agreement
to the extent such wells are in the Dedication Area.

“Legal Expert” means an attorney who has at least 15 years’ experience in the
negotiation and drafting of asset purchase and sale agreements, and associated
sales documents, involving Gas gathering systems and has not previously worked
for or provided services to (as an employee or a contractor) either Party or any
of their respective Affiliates.

“Liquid Condensate” means liquid hydrocarbons separated (mechanically or
otherwise) from Gas at or near a well pad upstream of a receipt point on the
ACAA System, or the Majorsville System, as applicable, and injected into such
Individual System by Shipper (or another shipper) at a receipt point on such
Individual System.

“Majorsville Area” means an area within a three mile radius of the then existing
Majorsville System; provided, however, the initial Majorsville Area is as set
forth on Exhibit B-7(a), and provided further that solely for purposes of
determining the Majorsville Area, the then existing Majorsville System shall not
include (a) any portion of the Majorsville System through which Dedicated
Production has not, at any time, flowed or (b) any part of the Majorsville
System that is downstream of any centralized compression or dehydration station
on the Majorsville System or (c) any field gathering lines on the Majorsville
System connected to any Well Pad that has a surface location in the McQuay Area
but that is connected to the Majorsville System pursuant to a valid election by
Shipper, including, for the avoidance of doubt, the RHL 11, RHL 13, RHL 27, RHL
28 or RHL 29 Planned Well Pads (but limited to Planned Wells which will produce
Wet Gas from the Marcellus Formation) which shall be connected to the
Majorsville System, and the RHL 4 and RHL 23 Planned Well Pads, which shall be
connected to the Majorsville System until the Dry Ridge Compressor Station (as
described on Exhibit N) is in service. For the avoidance of doubt, in no event
shall the Majorsville Area ever extend beyond the Dedication Area.

“Majorsville Map” means the map set forth on Exhibit B-7(a), attached to, and
made a part of, this Agreement.

“Majorsville System” means that certain existing Gathering System generally
depicted on Exhibit B-7(a), as such Gathering System may hereafter be modified
or extended from time to time.

 

13



--------------------------------------------------------------------------------

“Mamont Area” means an area within a three mile radius of the then existing
Mamont System; provided, however, the initial Mamont Area is as set forth on
Exhibit B-8(a), and provided further that for purposes of determining the Mamont
Area, the then existing Mamont System shall not include (a) any portion of the
Mamont System through which Dedicated Gas has not, at any time, flowed or
(b) any part of the Mamont System that is downstream of any centralized
compression or dehydration station on the Mamont System. For the avoidance of
doubt, in no event shall the Mamont Area ever extend beyond the Dedication Area.

“Mamont System” means that certain existing Gathering System generally depicted
on Exhibit B-8(a), as such Gathering System may hereafter be modified or
extended from time to time.

“MAOP” means maximum allowable operating pressure.

“Marcellus Formation” means, (a) in Cambria, Cameron, Clearfield, Elk, Forest,
Indiana and Jefferson Counties in Pennsylvania, specifically from the
stratigraphic equivalent of the top of the Burkett in the Marchand 3I (API
37-063-37480) at 6874’ MD through to the stratigraphic equivalent of the top of
the Onondaga at 7540’ MD and illustrated in the log attached as Exhibit B-16;
(b) in Armstrong, Clarion, Fayette, Somerset, Venango and Westmoreland Counties
in Pennsylvania, specifically from the stratigraphic equivalent of the top of
the Burkett in the DeArmitt #1 (API 37-129-27246) at 7000’ MD through to the
stratigraphic equivalent of the top of the Onondaga at 7530’ MD and illustrated
in the log attached as Exhibit B-16; (c) in Allegheny, Beaver, Butler, Greene,
Lawrence, Mercer and Washington in Pennsylvania, and Brooke, Hancock, Marshall,
Monongalia, Ohio and Wetzel Counties in West Virginia, specifically from the
stratigraphic equivalent of the top of the Burkett in the GH-10C-CV (API
37-059-25397) at 7580’ MD through to the stratigraphic equivalent of the top of
the Onondaga at 7892’ MD and illustrated in the log attached as Exhibit B-16;
(d) in Barbour, Grant, Marion, Preston, Taylor and Tucker Counties in West
Virginia, specifically from the stratigraphic equivalent of the top of the
Burkett in the DEPI #14815 (API 47-001-02850) at 7350’ MD through to the
stratigraphic equivalent of the top of the Onondaga at 7710’ MD and illustrated
in the log attached as Exhibit B-16; (e) in Doddridge, Harrison, Lewis,
Randolph, Upshur and Webster Counties in West Virginia, specifically from the
stratigraphic equivalent of the top of the Burkett in the CENT3A (47-097-03847)
at 7272’ MD through to the stratigraphic equivalent of the top of the Onondaga
at 7569’ MD and illustrated in the log attached as Exhibit B-16; and (f) in
Braxton, Calhoun, Clay, Gilmer, Jackson, Nicholas, Pleasants, Ritchie, Roane
Tyler, Wirt and Wood Counties in West Virginia, specifically from the equivalent
of the top of the Burkett in the PENS1C (47-085-10011) at 6270’ MD through to
the stratigraphic equivalent of the top of the Onondaga at 6380’ MD and
illustrated in the log attached as Exhibit B-16.

“Marchand System” means that certain existing Gathering System generally
depicted on Exhibit B-9.

“Marshall System” means those certain existing compression, treating and related
facilities located at the site set forth on the map attached here to as Exhibit
B-10(a).

 

14



--------------------------------------------------------------------------------

“McQuay Area” means an area within a three mile radius of the then existing
McQuay System; provided, however, the initial McQuay Area is as set forth on
Exhibit B-11(a), and provided further that for purposes of determining the
McQuay Area, (a) the then existing McQuay System shall not include (i) any
portion of the McQuay System through which Dedicated Gas has not, at any time,
flowed or (ii) any part of the McQuay System that is downstream of any
centralized compression or dehydration station on the McQuay System and (b) at
no time shall the McQuay Area be less than at least the area within a three mile
radius of the McQuay System as depicted on Exhibit B-11(a). For the avoidance of
doubt, in no event shall the McQuay Area ever extend beyond the Dedication Area.

“McQuay Development Costs” means, as of any time, the aggregate Capital Expenses
incurred by Gatherer and its Affiliates either before or after the Execution
Date in connection with the design, construction, installation, inspection,
maintenance or monitoring of the McQuay System or the Legacy McQuay System as of
such time.

“McQuay Facility” has the meaning given to it in Section 5.2(f).

“McQuay Map” means the map set forth on Exhibit B-11(a), attached to, and made a
part of, this Agreement.

“McQuay Project Plan” means Gatherer’s plans for the development of the McQuay
System.

“McQuay System” means that certain Gathering System generally depicted on
Exhibit B-11(a), as such Gathering System may hereafter be modified or extended
from time to time.

“McQuay Wet Gas Response” has the meaning given to it in Section 3.2(a)(ix)(B).

“Measurement Device” means the meter body (which may consist of an orifice meter
or ultrasonic meter), LACT unit or other Gas or Liquid Condensate metering
device, tube, orifice plate, connected pipe, tank strapping, and fittings used
in the measurement of Gas flow, Liquid Condensate flow and volume and/or Gas Btu
content.

“Measurement Table” has the meaning given to it in Section 1.10 of Exhibit A.

“Minimum Well Deficiency Obligation” has the meaning given to it in
Section 3.2(g)(i).

“Minimum Well Period” has the meaning given to it in Section 3.2(g)(i).

“Minimum Well Requirement” has the meaning given to it in Section 3.2(g)(i).

“MMBtu” means one million Btus.

“Month” means a period of time beginning at 10:00 a.m. Eastern Time on the first
Day of a calendar month and ending at 10:00 a.m. Eastern Time on the first Day
of the next succeeding calendar month. The term “Monthly” shall have the
correlative meaning.

“Monthly Other Production” has the meaning given to it in Section 5.2(f).

“MSCF” means one thousand Standard Cubic Feet.

 

15



--------------------------------------------------------------------------------

“NAESB” means North American Energy Standards Board, or its successors.

“National Fuel Gas” means National Fuel Gas Supply Corporation, or its
successors.

“National Fuel Gas Delivery Point” means the Delivery Point to National Fuel Gas
located in the North Nineveh Sub Area of the McQuay System.

“Net Acres” means, with respect to the Marcellus Formation or the Utica
Formation, as applicable, (a) with respect to any oil and gas lease in which
Shipper and/or any of its Affiliates has an interest, (i) the number of gross
acres in the lands covered by such oil and gas lease, multiplied by (ii) the
undivided percentage interest in oil, gas and other minerals covered by such oil
and gas lease, multiplied by (iii) Shipper’s and/or its Affiliates’ working
interests in such oil and gas lease, and (b) with respect to any mineral fee
interest of Shippers and/or its Affiliates, (i) the number of gross acres in the
lands covered by such mineral fee interest, multiplied by (ii) the undivided
percentage interest of Shipper and/or its Affiliates in oil, gas and other
minerals in such lands.

“New Interest” has the meaning given to it in Section 2.5(c).

“New Location” has the meaning given to it in Section 3.2(c).

“NGL” means natural gas liquids.

“Noble Gas Gathering Agreement” means that certain First Amended and Restated
Gathering Agreement, dated as of December 1, 2016, by and between Noble Energy,
Inc. and Gatherer.

“Non-Compression Request Receipt Point” has the meaning given to it in
Section 6.4(f).

“Non-Operated Well” means, as of any time, an Existing Well or a Planned Well
not operated by Shipper or any of its Affiliates as of such time.

“North Nineveh Station Start Date” has the meaning given to it in Section 4.5.

“North Nineveh Sub Area” means the area identified on the McQuay Map as the
“North Nineveh Sub Area.”

“OFO” means an operational flow order or similar order respecting operating
conditions issued by a Downstream Pipeline.

“On-Line Date” means, with respect to any Well, the date upon which Gatherer has
completed its facilities necessary to commence the performance of Gathering
Services (other than the delivery of Fuel Gas) with respect to such Well, and is
ready to commence the performance of such Gathering Services.

 

16



--------------------------------------------------------------------------------

“On-Line Deadline” means (a) with respect to any Planned Well which is the
subject of a Tie-In Obligation, the later of (i) the Target On-Line Date for
such Planned Well, or (ii) the date on which (A) such Planned Well has been
drilled and completed and (B) all Shipper’s Facilities necessary to deliver
Dedicated Production from such Planned Well to the applicable Receipt Point are
complete and ready to be connected to such Receipt Point, and (b) with respect
to any Existing Well which is the subject of a Tie-In Obligation, the later of
(i) the Target On-Line Date for such Existing Well or (ii) the date on which all
Shipper’s Facilities necessary to deliver Dedicated Production from such
Existing Well to the applicable Receipt Point are complete and ready to be
connected to such Receipt Point.

“On-Line Delay Days” with respect to any Existing Well or Planned Well which is
the subject of a Tie-In Obligation, means the number of Days from the On-Line
Deadline for such Existing Well or Planned Well to the On-Line Date for such
Existing Well or Planned Well.

“OpCo” has the meaning given to it in the recitals hereof.

“Operated Well” means, as of any time, an Existing Well or Planned Well operated
by Shipper or any of its Affiliates as of such time.

“Operating Terms and Conditions” means those additional terms and conditions
applicable to Gathering Services provided under this Agreement, as set forth in
Exhibit A.

“Original Agreement” has the meaning given to it in the recitals hereof.

“Original DevCos” has the meaning given it in the recitals hereof.

“Original Effective Date” has the meaning given to it in the recitals hereof.

“Original Location” means with respect to each TIO Planned Well Pad, the
location of the center of such TIO Planned Well Pad as reflected in the original
Tie-In Obligation for the first Planned Well to be located on such TIO Planned
Well Pad.

“Other Production” has the meaning given to it in Section 5.2(f).

“Outbound Interests” has the meaning given to it in Section 2.5(c).

“Party” or “Parties” has the meaning given to it in the Preamble.

“PDA” means, with respect to a Receipt Point or Delivery Point, a predetermined
allocation directive from, or agreement with, Shipper.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

“Planned Well” means, as of any time, a Well that is not an Existing Well as of
such time but that is anticipated to produce Dedicated Production.

“Planned Well Pad” means, as of any time, a Well Pad that is not an Existing
Well Pad as of such time.

“Pressure Overage Percentage” means an amount equal to the quotient of (a) the
difference between (i) the Average Pressure of a Receipt Point for the
applicable Day and (ii) the Target Pressure for such Receipt Point for such Day,
divided by (b) the Target Pressure for such Receipt Point for such Day.

 

17



--------------------------------------------------------------------------------

“Pressure Service” means, Tier 1 Pressure Service, Tier 2 Pressure Service and
Free Flow Pressure.

“Prime Rate” means the rate publicly announced by JPMorgan Chase Bank, N.A., New
York, New York (or any successor to such bank) from time to time as its prime
rate.

“Prior Signatories” has the meaning given to it in Section 16.14.

“Priority One Dedicated Production” means all Dedicated Production.

“Priority One Service” means with respect to each Individual System, that type
of service that has the highest priority call on capacity of all or any relevant
portion of such Individual System, which service shall not be subject to
interruption or curtailment except by reason of an event of Force Majeure
(including a deemed event of Force Majeure under Section 11.3).

“Priority Two Service” means with respect to each Individual System, that type
of service that has the second highest priority call on capacity of all or any
relevant portion of such Individual System second only to Priority One Service,
which service shall not be subject to interruption or curtailment except by
reason of an event of Force Majeure (including a deemed event of Force Majeure
under Section 11.3) and which service in any event has a higher priority than
Gathering Services on an Interruptible Basis and any other permissible level of
service established by Gatherer pursuant to the terms and conditions of this
Agreement (other than Priority One Service).

“Processing Plant” means with respect to each Individual System a Gas processing
facility downstream of any Delivery Point on such Individual System (i) to which
Shipper has dedicated, or in the future elects to dedicate, Dedicated Gas
gathered on such Individual System for processing or (ii) at which Shipper has
arranged for such Gas to be processed prior to delivery to a Downstream
Pipeline.

“Proposal” has the meaning given to it in Section 3.2(b)(ii).

“psi” means pounds per square inch.

“Psia” means pounds per square inch absolute.

“Psig” means pounds per square inch gauge.

“Purchase Terms” means, with respect to an Individual System, that Gatherer
shall sell, assign, transfer and convey, and Shipper shall purchase, assume and
receive, all of Gatherer’s right, title and interest in such Individual System,
together with all of Gatherer’s right, title and interest in all contracts
(including Gas purchase and/or gathering contracts) and books and records
associated with such Individual System, (a) on an AS IS – WHERE IS basis with
all faults and without any warranties or representations of any kind, and (b) at
a purchase price equal to the depreciated book value of such Individual System
as reflected on Gatherer’s books

 

18



--------------------------------------------------------------------------------

(before any impairments), as determined in accordance with United States
generally accepted accounting principles. In addition, effective as of the
effective date of such sale, Shipper shall assume all liabilities and
obligations, past, present and future, whether known or unknown, of Gatherer
associated with such Individual System and/or such contracts, except (i) for
income taxes and (ii) costs and expenses incurred in the normal and customary
course of business of the Individual System which are owed (as of the effective
date of such sale) but have not yet been paid. Further, Gatherer shall retain
all revenues and refunds, and rights to revenues and/or refunds, associated with
such Individual System and the period on or before the effective date of such
sale, and Shipper shall receive all revenues and/or refunds, and rights to
revenues and/or refunds, associated with such Individual System and the period
after the effective date of such sale. In the event any of the (A) rights of way
or other real property interests or permits which are part of the Individual
System, (B) contracts to be included in the sale of such Individual System as
set forth above and/or (C) books and records associated with the Individual
System, in each case, pertain to more than just such Individual System, only
those portions of such real property interests, permits, contracts and books and
records associated with such Individual System will be included in such sale.
Notwithstanding the foregoing, Gatherer shall have the right to retain copies of
all of the books and records associated with such Individual System.

“Quarter” means a period of three (3) consecutive Months, with the first Quarter
commencing on the first Day of each January, and each subsequent Quarter
commencing at the end of the previous Quarter.

“Receipt Point” means with respect to each Individual System any of the
connecting flanges on such Individual System located at or nearby a Well Pad
(which flanges, in some cases, has a Measurement Device) where Shipper’s
Facilities are connected to such Individual System. The Receipt Points for each
Individual System are described on the Individual System Exhibits, which
Exhibits shall be updated from time to time by Gatherer as additional Receipt
Point(s) are added to such Individual System in accordance with the other
provisions of this Agreement. In addition, with respect to any Gas delivered by
Shipper for blending on such Individual System pursuant to Section 3.6, the
Receipt Point on such Individual System shall also be the Receipt Point for such
blending Gas designated by Shipper from time to time in accordance with
Section 3.6.

“Relocation Costs Differential” means, with respect to the applicable TIO
Planned Well Pad, the difference between (a) the estimated Connection Costs that
would have been incurred by Gatherer to extend and connect the applicable
Individual System to the Original Location for such TIO Planned Well Pad, as
such estimated Connection Costs are estimated in good faith and reflected in
Gatherer’s AFE applicable thereto (as contained in Gatherer’s Relocation
Response), and (b) the estimated Connection Costs that will be incurred by
Gatherer to extend and connect the applicable Individual System to the New
Location for such TIO Planned Well Pad, as such estimated Connection Costs are
estimated in good faith and reflected in Gatherer’s AFE applicable thereto (as
contained in Gatherer’s Relocation Response).

“Relocation Pressure Issue” means that, with respect to any Relocation Request,
Gatherer reasonably believes that the New Location will cause it to be unable to
provide the Free Flow Target Pressure at the Receipt Point for the applicable
TIO Planned Well Pad.

 

19



--------------------------------------------------------------------------------

“Relocation Request” has the meaning given to it in Section 3.2(c).

“Relocation Response” has the meaning given to it in Section 3.2(c)(i).

“Relocation Target On-Line Date” has the meaning given to it in
Section 3.2(c)(ii).

“Request” has the meaning given to it in Section 3.2(b)(i).

“Reservation Amount” has the meaning given to it in Section 4.1(a).

“Respondent” has the meaning given to it in Section 10.1(b)(ii).

“Restart Connection Notice” has the meaning given it in Section 3.2(f)(ii).

“Restart Target On-Line Date” has the meaning given it in Section 3.2(f)(ii).

“ROFO Area” means the area described on Exhibit G.

“ROFO Notice” has the meaning given to it in Section 4.9(a).

“ROFO Offer” has the meaning given to it in Section 4.9(b).

“ROFO Properties” means (a) with respect to Gas Services, Shipper’s and its
Affiliates’ interests in the oil and/or gas leases, mineral interests and other
similar interests that as of the Execution Date are, or that after the Execution
Date become, owned directly or indirectly (including through the acquisition of
Control of another person) by Shipper and/or its Affiliates in the ROFO Area, in
each case, to the extent and only to the extent that such oil and/or gas leases,
mineral interests and other similar interests, cover and relate to the Marcellus
Formation, and (b) with respect to Condensate Services, Shipper’s and its
Affiliates’ interests in the oil and/or gas leases, mineral interests and other
similar interests that as of the Execution Date are, or that after the Execution
Date become, owned directly or indirectly (including through the acquisition of
Control of another person) by Shipper and/or any of its Affiliates in the ROFO
Area, in each case, to the extent and only to the extent that such oil and/or
gas leases, mineral interests and other similar interests cover and relate to
the Marcellus Formation.

“ROW Notice” has the meaning given to it in Section 11.4.

“Scheduled Maintenance” has the meaning given to it in Section 11.3.

“Scheduled Tier 1 Period” means, with respect to the McQuay System or the
Wadestown System, as applicable, the period of time commencing on the Execution
Date and ending on that Target Compression Date specified on Exhibit M, for Tier
1 Pressure Service for a Planned Well for such Individual System, which is the
furthest in time from the Execution Date, subject to adjustment of the Target
Compression Dates on Exhibit M as provided in this Agreement.

“Scheduled Tier 1 Start Date” means, with respect to any Planned Well Pad
identified on Exhibit M for the McQuay System or the Wadestown System, as
applicable, that Target Compression Date specified on Exhibit M, for Tier 1
Pressure Service for a Planned Well on such Planned Well Pad, which is the
earliest in time after the Execution Date, subject to adjustment of the Target
Compression Dates on Exhibit M as provided in this Agreement.

 

20



--------------------------------------------------------------------------------

“Scheduled Tier 2 Period” means, with respect to the McQuay System or the
Wadestown System, as applicable, the period of time commencing on the Execution
Date and ending on that Target Compression Date specified on Exhibit M, for Tier
2 Pressure Service for a Planned Well for such Individual System, which is the
furthest in time from the Execution Date, subject to adjustment of the Target
Compression Dates on Exhibit M as provided in this Agreement.

“Scheduled Tier 2 Start Date” means, with respect to any Planned Well Pad
identified on Exhibit M for the McQuay System or the Wadestown System, as
applicable, that Target Compression Date specified on Exhibit M, for Tier 2
Pressure Service for a Planned Well on such Planned Well Pad, which is the
earliest in time after the Execution Date, subject to adjustment of the Target
Compression Dates on Exhibit M as provided in this Agreement.

“Shared Priority Deadline” means December 1, 2018.

“Shipper” has the meaning given to it in the preamble of this Agreement.

“Shipper Adverse Pressure Issue” has the meaning given to it in
Section 3.2(d)(ii)(C).

“Shipper Group” has the meaning given to it in Section 13.3.

“Shipper Meters” has the meaning given to it in Section 1.4(a) of Exhibit A.

“Shipper Requested Design Capacity” has the meaning given to it in Section 3.9.

“Shipper’s Facilities” means the assets and properties of Shipper and/or its
Affiliates upstream of a Receipt Point, including Wells and Well Pads upstream
of a Receipt Point.

“Shipper’s Supplemental Notice” has the meaning given to it in
Section 3.2(a)(iii).

“Shirley Penns Area” means an area within a three mile radius of the then
existing Shirley Penns System; provided, however, the initial Shirley Penns Area
is as set forth on Exhibit B-13(a), and provided further that for purposes of
determining the Shirley Penns Area, the then existing Shirley Penns System shall
not include (a) any portion of the Shirley Penns System through which Dedicated
Gas has not, at any time, flowed or (b) any part of the Shirley Penns System
that is downstream of any centralized compression or dehydration station on the
Shirley Penns System. For the avoidance of doubt, in no event shall the Shirley
Penns Area ever extend beyond the Dedication Area.

“Shirley Penns System” means that certain existing Gathering System generally
depicted on Exhibit B-13(a), as such Gathering System may hereafter be modified
or extended from time to time.

“Standard Cubic Foot” means that quantity of Gas that occupies one cubic foot of
space when held at a base temperature of 60 degrees Fahrenheit and a pressure of
14.73 Psia.

 

21



--------------------------------------------------------------------------------

“Statement Deadline” has the meaning given to it in Section 9.1.

“Stop Connection Notice” has the meaning given to it in Section 3.2(f)(ii).

“Subject ROFO Properties” has the meaning given to it in Section 4.9(b).

“System Area” means each of the ACAA Area, the Crawford Area, the Majorsville
Area, the Mamont Area, the McQuay Area, the Shirley Penns Area and the Wadestown
Area. In the determination of each System Area at any given point in time, if
Gatherer (i) has received a Tie-In Request under which Gatherer is obligated to
extend the applicable Individual System to a Receipt Point for an Existing Well
or Planned Well or is subject to a Deemed Tie-In Request under which Gatherer is
obligated to extend the applicable Individual System to a Receipt Point for a
Planned Well in the next 24 Months, (ii) is otherwise obligated under this
Agreement at that time to extend the applicable Individual System to a Receipt
Point for an Existing Well or Planned Well or (iii) has agreed in writing to
extend the applicable Individual System to a Receipt Point for an Existing Well
or Planned Well, then such System Area shall also include a three mile radius of
such Existing Well or Planned Well, but in no event shall any System Area ever
extend beyond the Dedication Area.

“System Distance” means, with respect to any Dedicated Property or New Interest,
the shortest distance between any point on the perimeter of such Dedicated
Property or New Interest and any point on any Individual System.

“System Receipt Point” has the meaning given to it in Section 1.8(a)(ii) of
Exhibit A.

“Tap” means a point on an Individual System downstream of all compression,
dehydration, treatment and other similar facilities but upstream of the
applicable Delivery Point.

“Target Compression Date” means, (a) for any Receipt Point and category of
Compression Services for any Planned Well identified on Exhibit M for the McQuay
System or the Wadestown System, as applicable, the On-Line Deadline for such
Planned Well plus a number of Days equal to the number of Days identified on
Exhibit M for such Compression Services (under the headings “Days Prior to Tier
1” or “Days Prior to Tier 2,” as applicable) for such Planned Well, (b) for any
Receipt Point and category of Compression Services for any Execution Date Well
identified on Exhibit B-2, the Target Tier 1 Compression Date or Target Tier 2
Compression Date, as applicable, for such Execution Date Well and (c) for any
Receipt Point that is the subject of a Compression Request, the date upon which
Shipper desires the applicable Compression Services to be provided, which date
will be no sooner than the first anniversary of the date that Shipper delivers
such Compression Request to Gatherer, provided that if Gatherer determines in
good faith that (i) it will need to obtain a new permit or amend an existing
permit at an existing compression station that will serve the Receipt Point to
comply with such Compression Request, or (ii) it will need to install a new
compression station that will serve the Receipt Point to comply with such
Compression Request, the Target Compression Date for such Compression Request
will be no sooner than the second anniversary of the date that Shipper delivers
such Compression Request to Gatherer. However, the Target Compression Date will
be extended by one Day for each Day of delay in any of the activities required
to provide the applicable Compression Service, in each case that is attributable
to Force Majeure.

 

22



--------------------------------------------------------------------------------

“Target Fuel Gas Date” means (a) for any Planned Well that is the subject of a
Tie-In Request that is a Tie-In Obligation, the estimated date as set forth in
such Tie-In Request which date shall be 45 Days prior to the estimated date on
which the drilling rig which will drill such Planned Well will be on the drill
site and ready to commence drilling of such Planned Well, which date shall be no
sooner than the second anniversary of the date that Shipper delivers such Tie-In
Request to Gatherer, or (b) for any Planned Well that is the subject of a Deemed
Tie-In Request, the date specified under the heading “Target Fuel Gas Date” on
Exhibit M for such Planned Well. For the avoidance of doubt, “ready to commence
drilling” means that the drilling rig is actually prepared to begin drilling of
the wellbore of such Planned Well. If the Target On-Line Date for any Planned
Well which is the subject of a Tie-In Obligation is adjusted herein, the Target
Fuel Gas Date for such Planned Well, if any, will be automatically changed as
necessary to keep the same number of Days between such Target Fuel Gas Date and
the adjusted Target On-Line Date as existed in such Tie-In Obligation between
the Target Fuel Gas Date and the Target On-Line Date initially specified in such
Tie-In Obligation for such Planned Well. Further, in all cases, the Target Fuel
Gas Date will be extended by one Day for each Day of delay in any of the
activities required to complete the extension and connection of the Individual
System to the Fuel Gas Point for the Planned Well to which such Target Fuel Gas
Date applies, in each case that is attributable to Force Majeure.

“Target On-Line Date” means (a) for any Existing Well or Planned Well that is
the subject of a Tie-In Request that is a Tie-In Obligation, the estimated date
as set forth in such Tie-In Request that such Well will be ready to deliver
Dedicated Production to the Receipt Point for such Well, which date shall be no
sooner than the second anniversary of the date that Shipper delivers such Tie-In
Request to Gatherer, or (b) for any Planned Well that is the subject of a Deemed
Tie-In Request, the date specified under the heading “Target On-Line Date” on
the Exhibit M for such Planned Well. However, the Target On-Line Date will be
extended by one Day for each Day of delay in any of the activities required to
complete the extension and connection and/or expansion, as applicable, of the
Individual System to the Receipt Point to which such Existing Well or Planned
Well is to be connected, in each case that is attributable to Force Majeure.

“Target Pressure” has the meaning given to it in Section 5.2(c).

“Taxes” means all taxes, assessments, allowances, fees, levies, penalties,
interest, fines, charges or costs imposed by or incurred in response to any Laws
(whether now existing or hereafter revised or adopted), including to comply with
any greenhouse gas or other emissions limitations.

“Tender” means (a) with respect to Gas, the act of Shipper’s making Gas
available or causing Gas to be made available to an Individual System at a
Receipt Point on such Individual System and (b) with respect to Liquid
Condensate, the act of Shipper’s injection or causing the Liquid Condensate to
be injected into an Individual System at a Receipt Point on such Individual
System; provided Liquid Condensate will only be Tendered at Receipt Points on
those Individual Systems where Gatherer is providing Condensate Services (i.e.,
the ACAA System and the Majorsville System). “Tendered” shall have the
correlative meaning.

“Term” has the meaning given to it in Section 7.1.

 

23



--------------------------------------------------------------------------------

“Thermal Content” means, for Gas, the product of the measured volume in MSCFs
multiplied by the Gross Heating Value per MSCF, adjusted to the same pressure
base and expressed in MMBtus; and for a liquid, the product of the measured
volume in gallons multiplied by the Gross Heating Value per Gallon determined in
accordance with the GPA 2145-09 Table of Physical Properties for Hydrocarbons
and GPA 8173 Method for Converting Mass of Natural Gas Liquids and Vapors to
Equivalent Liquid Volumes, in each case as revised from time to time.

“Third Anniversary Deadline” has the meaning given it in Section 3.2(f)(ii).

“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.

“Third Party Adverse Pressure Issue” has the meaning given to it in
Section 3.2(d)(ii).

“Third Party Gas” means Gas owned by a Person other than Shipper or any of its
Affiliates.

“Third Party Liquid Condensate” means Liquid Condensate owned by a Person other
than Shipper or any of its Affiliates.

“Tie-In Obligation” means (a) with respect to an Existing Well, the Tie-In
Request for such Existing Well, if Gatherer is obligated hereunder to extend an
Individual System to the Receipt Point for such Existing Well, or (b) with
respect to a Planned Well, (i) the Deemed Tie-In Request for such Planned Well,
or (ii) the Tie-In Request for such Planned Well, if Gatherer is obligated
hereunder to extend an Individual System to the Receipt Point for such Planned
Well, as applicable.

“Tie-In Request” has the meaning given to it in Section 3.2(a)(iv).

“Tier 1 Compression Fee” means a fee in cents per MMBtu for Tier 1 Pressure
Service as set forth on the Individual System Exhibits for the applicable
Individual System.

“Tier 1 Pressure Service” means that Gatherer shall provide compression to
receive Dedicated Production delivered at a Receipt Point, such that the Average
Pressure at such Receipt Point during a Day is not greater than 600 Psig.

“Tier 2 Compression Fee” means a fee in cents per MMBtu for Tier 2 Pressure
Service as set forth on the Individual System Exhibits for the applicable
Individual System.

“Tier 2 Pressure Service” means that Gatherer shall provide compression to
receive Dedicated Production delivered at a Receipt Point, such that the Average
Pressure at such Receipt Point during a Day is not greater than 300 Psig.

“TIO Planned Well Pad” has the meaning given to it in Section 3.2(c).

“Tribunal” has the meaning given to it in Section 10.1(b)(ii).

 

24



--------------------------------------------------------------------------------

“uneconomic” has the meaning given to it in Section 2.5(d)(iv).

“Utica Formation” means, (a) in Allegheny, Armstrong, Beaver, Butler, Cambria,
Cameron, Clarion, Clearfield, Clinton, Elk, Forest, Indiana, Jefferson,
Lawrence, Mercer, Venango and Westmoreland Counties in Pennsylvania,
specifically from the top of the Gaut-4IHSU well (API #37-129-28877), drilled by
Consol Energy in Westmoreland County, Pennsylvania, from a true vertical depth
of 13,103’ KB, to the top of the Trenton formation at a true vertical depth of
13,386’ KB as illustrated in the log attached on Exhibit B-17; (b) in Fayette,
Greene, Somerset and Washington Counties in Pennsylvania and in Brooke and Ohio
Counties in West Virginia, specifically from the top of the GH-AHSU well (API
#37-059-26728), drilled by Consol Energy in Greene County, Pennsylvania, from a
true vertical depth of 13,295’ KB, to the top of the Trenton formation at a true
vertical depth of 13,551’ KB as illustrated in the log attached on Exhibit B-17;
and (c) in Barbour, Braxton, Calhoun, Clay, Doddridge, Gilmer, Grant, Harrison,
Jackson, Lewis, Marion, Marshall, Monongalia, Nicholas, Preston, Randolph,
Ritchie, Roane, Taylor, Tucker, Tyler, Upshur, Webster, Wetzel, Wirt and Wood
Counties in West Virginia, specifically from the top of the John Burley #1 well
(API #47-051-00539), logged by Occidental Petroleum in Marshall County, West
Virginia, from a true vertical depth of 12,577’ KB, to the top of the Trenton
formation at a true vertical depth of 12,791’ KB as illustrated in the log
attached on Exhibit B-17.

“Wadestown Area” means an area within a three mile radius of the then existing
Wadestown System; provided, however, the initial Wadestown Area is as set forth
on Exhibit B-14(a), and provided further that for purposes of determining the
Wadestown Area, (a) the then existing Wadestown System shall not include (i) any
portion of the Wadestown System through which Dedicated Gas has not, at any
time, flowed or (ii) any part of the Wadestown System that is downstream of any
centralized compression or dehydration station on the Wadestown System and
(b) at no time shall the Wadestown Area be less than, at least the area within a
three mile radius of the Wadestown System as depicted on Exhibit B-14(a). For
the avoidance of doubt, in no event shall the Wadestown Area ever extend beyond
the Dedication Area.

“Wadestown Project Plan” means Gatherer’s plans for the development of the
Wadestown System.

“Wadestown System” means that certain Gathering System which, subject to Shipper
drilling and completing Planned Wells on the Planned Well Pads described on
Exhibit M, for the Wadestown Area, in accordance with this Agreement, Gatherer
proposes to initially construct within the initial Wadestown Area described on
Exhibit B-14(a), as such Gathering System (once constructed) may thereafter be
modified or extended from time to time.

“Well” means a well, whether now existing or hereafter drilled, for the
production of hydrocarbons in which Shipper and/or any of its Affiliates owns an
interest that is either producing or is capable of producing Dedicated
Production and that has been horizontally drilled and hydraulically stimulated
in the Marcellus Formation or the Utica Formation, as applicable.

“Well Completion Requirements” has the meaning given it in Section 3.2(f)(i).

“Well Pad” means the surface installation on which one or more Wells are
located.

 

25



--------------------------------------------------------------------------------

“Wet Gas” means Gas Tendered by Shipper hereunder that is directly delivered or
will be delivered for NGL extraction.

“Year” means a period of time on and after January 1 of a calendar year through
and including December 31 of the same calendar year; provided that the last Year
shall commence on January 1 of the calendar year and end on the Day on which
this Agreement terminates.

Section 1.2 Other Terms. Other capitalized terms used in this Agreement and not
defined in Section 1.1 above have the meanings ascribed to them throughout this
Agreement.

Section 1.3 References and Rules of Construction. All references in this
Agreement to Exhibits, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Appendices, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The word “including” (in its various
forms) means “including without limitation.” All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein will have the meaning given to it under generally accepted
accounting principles. Pronouns in masculine, feminine or neuter genders shall
be construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.
References to any Law means such Law as it may be amended from time to time.
Unless indicated otherwise, references to any contract or agreement means such
contract or agreement as amended from time to time. All references to “Shipper”,
“Shipper’s Affiliates”, “Gatherer” and “Gatherer’s Affiliates,” or, in each
case, words of similar import, shall also be deemed a reference to any of their
respective successors and/or assigns.

ARTICLE 2

DEDICATION OF PRODUCTION

Section 2.1 Shipper’s Dedication. Subject to the provisions of Section 2.2
through Section 2.5, Shipper:

(a) exclusively dedicates to this Agreement the Dedicated Properties and commits
to deliver to Gatherer under this Agreement, as and when produced, all of the
(i) Gas owned by Shipper and/or its Affiliates produced during the Term from the
Dedicated Properties, (ii) Liquid Condensate owned by Shipper and/or its
Affiliates produced during the Term from the Dedicated Properties and that are
located in the ACAA Area and/or the Majorsville Area (and not any other
Dedicated Properties) and (iii) Gas owned by Shipper and/or its Affiliates
produced during the Term from the Legacy Wells;

 

26



--------------------------------------------------------------------------------

(b) commits to deliver to Gatherer under this Agreement, as and when produced
(i) all of the Third Party Gas under the Control of Shipper and/or its
Affiliates produced during the Term from Wells (whether now existing or
hereafter drilled) now or hereafter operated by Shipper or any of its
Affiliates, (ii) all of the Third Party Liquid Condensate under the Control of
Shipper and/or its Affiliates produced during the Term from Wells (whether now
existing or hereafter drilled) now or hereafter operated by Shipper or any of
its Affiliates located in the ACAA Area and/or the Majorsville Area (and not any
other Dedicated Properties) and (iii) all of the Third Party Gas under the
Control of Shipper produced during the Term from the Legacy Wells; and

(c) except as provided elsewhere in this Agreement, agrees not to deliver, and
to cause its Affiliates not to deliver, any Dedicated Production to any other
gatherer, purchaser or marketer or other Person prior to delivery to Gatherer at
the Receipt Points.

Section 2.2 Third Party’s Dedication. Gatherer and Shipper may from time to time
mutually agree in writing to permit Third Parties to gather Dedicated
Production; provided, however, that such mutual agreement will not result in any
release of such Dedicated Production from dedication under this Agreement except
to the extent the Parties expressly so agree in writing.

Section 2.3 Conflicting Dedications. Notwithstanding anything in this Agreement
to the contrary, Shipper shall have the right to comply with each of the
Conflicting Dedications set forth in Exhibit F and any other Conflicting
Dedication applicable as of the date of acquisition of the applicable Dedicated
Property (but not entered into in connection with such acquisition, provided
that assumption of an existing dedication in an acquisition shall not be deemed
to be entered into in connection with such acquisition) to any oil and/or gas
leases, mineral interests and other similar interests (a) acquired by Shipper or
any of its Affiliates after the Execution Date and (b) which are dedicated under
this Agreement (but not any entered into in connection with such acquisition,
provided that assumption of an existing dedication in an acquisition shall not
be deemed to be entered into in connection with such acquisition); provided,
however, that Shipper shall have the right to comply with the applicable
Conflicting Dedication only until the first Day of the Month following the
termination by Shipper of such Conflicting Dedication. Shipper shall have the
right to extend any Conflicting Dedication beyond the primary term of such
Conflicting Dedication in accordance with the terms of the agreement providing
for such Conflicting Dedication unless Gatherer provides written notice to
Shipper prior to the expiration of such primary term of Gatherer’s irrevocable
election to gather all Dedicated Production subject to such Conflicting
Dedication. As of the Execution Date, Shipper represents that, except as set
forth in Exhibit F, Dedicated Production from Dedicated Properties owned by
Shipper and/or its Affiliates as of the Execution Date is not subject to any
other Conflicting Dedication.

Section 2.4 Shipper’s Reservations. Shipper reserves the following rights
respecting Dedicated Production for itself:

(a) to operate (or cause to be operated) Wells producing Dedicated Production in
its sole discretion, including the right (but not the obligation) to drill new
Wells, to repair and rework old Wells, temporarily shut in Wells, renew or
extend, in whole or in part, any oil and gas lease or term mineral interest, and
to cease production from or abandon any Well or surrender any such oil and gas
lease, in whole or in part, when no longer deemed by Shipper to be capable of
producing Gas or Liquid Condensate in paying quantities under normal methods of
operation;

 

27



--------------------------------------------------------------------------------

(b) to use Dedicated Production prior to delivery to Gatherer at the Receipt
Points, or after receipt from Gatherer at the Delivery Points, for lease
operations (including reservoir or production pressure maintenance), drilling
operations, hydraulic fracturing operations and water treatment facility
operations, in each case relating to any properties of Shipper or its
Affiliates, that are Dedicated Properties or, if not Dedicated Properties,
relating to such operations on the same Well Pad from which such Dedicated
Production was produced;

(c) to deliver or furnish Dedicated Production to Shipper’s lessors of the
Dedicated Properties with respect to such Dedicated Production as is required to
satisfy the terms of the applicable oil and gas leases; provided neither Shipper
nor any of its Affiliates shall amend or modify any such leases to increase the
quantities of Dedicated Production required to be delivered under such oil and
gas leases;

(d) the sole and exclusive right to process or arrange for the processing
(including for purposes of liquids extraction) of such Dedicated Production;
provided however that any processing conducted prior to the delivery of
Dedicated Production to a Receipt Point shall be conducted using only
mechanical, ambient temperature equipment located at surface production
facilities or field compression facilities in a System Area;

(e) to pool, communitize or unitize Shipper’s and its Affiliates’ interests with
respect to Dedicated Production; provided that Shipper’s and its Affiliates’
share of Gas (including Drip Condensate and Liquid Condensate) produced from
such pooled, communitized or unitized interests shall be committed and dedicated
under this Agreement;

(f) to retain and not deliver to the applicable Individual System (i) all
Dedicated Liquid Condensate that is in excess of the amount of Liquid Condensate
with Priority One Service that is capable of being gathered, and, as applicable,
collected, stored and/or stabilized in the facilities comprising the applicable
Individual System (i.e., the ACAA System or the Majorsville System); (ii) all
Dedicated Liquid Condensate that is caught prior to delivery at the Receipt
Points on the ACAA System or the Majorsville System during flowback operations
with respect to any Well or otherwise related to mechanical failures of liquid
separation on the Well Pad (provided that Shipper shall use commercially
reasonable efforts to mitigate any such mechanical failures that occur); and
(iii) all Dedicated Liquid Condensate that is extracted at the Well Pad prior to
delivery at the Receipt Points in the ACAA System or the Majorsville System as a
result of the inability of the applicable Individual System to provide
Condensate Services for such Dedicated Liquid Condensate;

(g) to retain and not deliver to the applicable Individual System all Gas and
Liquid Condensate produced from those wells set forth on Exhibit J-1;

(h) with respect to any Existing Well and any Non-Operated Well with respect to
which Gatherer exercises its right to provide Gathering Services pursuant to
Section 3.2, until such Existing Well or Non-Operated Well, as applicable, is
connected to the applicable Individual System and the applicable Individual
System facilities are completed and ready to provide Gathering Services, to
temporarily connect such Existing Well or Non-Operated Well, as applicable, into
other gathering systems until the On-Line Date for such Existing Well or
Non-Operated Well, as applicable;

 

28



--------------------------------------------------------------------------------

(i) if Gatherer has failed to connect any Operated Well it is obligated to
connect under Section 3.2(a) by the applicable On-Line Deadline for such
Operated Well, to temporarily connect such Well into other gathering systems
until the On-Line Date for such Operated Well; and

(j) to deliver or furnish Dedicated Production from Wells on Well Pad NV 57 to
end users if such end users’ receipt of such Dedicated Production is at a
receipt point on Shipper’s gathering system prior to or at a designated Receipt
Point.

Section 2.5 Releases from Dedication.

(a) Permanent Releases. Shipper agrees that, except as otherwise expressly
provided in this Agreement, including in Section 2.5(c) and Section 3.2, for so
long as Shipper or one or more of its Affiliates directly or indirectly Controls
CONE Midstream GP LLC, Shipper shall have no right to receive a permanent
release with respect to any of the Dedicated Properties or the Dedicated
Production produced therefrom unless otherwise mutually agreed by Shipper and
Gatherer in writing.

(b) Temporary Releases. Following the connection of an Individual System to a
Receipt Point at which Shipper is to deliver Dedicated Production from a Well,
if Shipper Tenders Dedicated Production from such Well at such Receipt Point in
compliance with the terms of this Agreement and Gatherer fails for any reason
(including Force Majeure declared by Gatherer, but excluding any deemed events
of Force Majeure under Section 4.7) to take all of the Dedicated Production from
such Well which Shipper so Tenders at such Receipt Point, Shipper shall have the
right to a temporary release of that portion of such Dedicated Production which
Gatherer fails to take for as long as Gatherer fails to take such Dedicated
Production; provided, however, if Gatherer fails to take such Dedicated
Production for a period of more than five consecutive Days or more than seven
Days during any consecutive 14 Day period, then, at Shipper’s written request,
the volumes of such Dedicated Production which Gatherer so failed to take shall
be temporarily released from dedication under this Agreement for a period
commencing as of the date of such request and ending as of the first Day of the
Month 30 Days following Shipper’s receipt of written notice from Gatherer that
it is ready to commence receipt of all such Dedicated Production.

(c) Exchange of Acreage. In the event that Shipper or any of its Affiliates
proposes to enter into an agreement to exchange certain Dedicated Properties
within the Dedication Area (but excluding Existing Wells) (“Outbound Interests”)
for other interests not owned by Shipper or any of its Affiliates in leases
and/or lands in the Dedication Area and in the same formation as the Outbound
Interests and not otherwise dedicated to Gatherer under any then-existing
agreement (the “New Interests”), Gatherer, in return for the New Interests being
dedicated under this Agreement, shall release the Outbound Interests from the
dedication to this Agreement if the following requirements are met:

 

29



--------------------------------------------------------------------------------

(i) Equivalent Quantity: The number of Net Acres of Outbound Interests must be
less than or equal to the number of Net Acres of New Interests, provided,
however, that if such New Interests are located in a System Area and included in
a Drilling Unit for a Planned Well located on a Well Pad or Planned Well Pad
identified on Exhibit M or is subject to a Tie-In Obligation, and the Outbound
Interests are not, and are not expected to be, included in a Drilling Unit for a
Planned Well identified on Exhibit M or subject to a Tie-In Obligation, then the
number of Net Acres of New Interests must be greater than or equal to 75% of the
number of Net Acres of Outbound Interests;

(ii) Equivalent Location: One of the following must be true:

(A) the Outbound Interests and the New Interests are located in the same System
Area;

(B) the Outbound Interests and New Interests are each located in System Areas,
but not the same System Area, and the reserve quality of the Outbound Interests
is reasonably similar to the reserve quality of the New Interests;

(C) the Outbound Interests are located outside of a System Area, and the New
Interests are located inside of a System Area; or

(D) the Outbound Interests and the New Interests are both located outside of all
System Areas, and the System Distance of the New Interests is not more than the
System Distance of the Outbound Interests; and

(iii) DevCo Exchange: Any exchange of acreage in which the Outbound Interests
are located in the DevCo I Area and the New Interests are located in the DevCo
III Area shall require the written consent of Gatherer prior to such Outbound
Interests being released hereunder.

(d) Uneconomic Operation of an Individual System.

(i) If, after the tenth anniversary of the Execution Date, an Individual System
is “uneconomic” (as hereafter defined) for any three consecutive Months,
Gatherer shall have the right to upon written notice to Shipper (which notice
must include reasonable supporting documentation) to initiate the procedures
described below in this Section 2.5(d). All information provided in and/or with
such written notice shall be subject to Section 16.12 of this Agreement. During
the pendency of such procedures, Gatherer shall continue to provide the
Gathering Services hereunder on such Individual System. In the event Shipper
disputes Gatherer’s assertion that an Individual System is uneconomic (a
“Gatherer Uneconomic Condition”), determination of whether or not such Gatherer
Uneconomic Condition exists will be exclusively and finally resolved pursuant to
the procedure set forth in Section 2.5(d)(iii) below, upon written request by
Shipper delivered to Gatherer within 15 Days following Shipper’s receipt of
Gatherer’s uneconomic notice (which notice must include Gatherer’s reasonable
supporting documentation). In the event Shipper does not dispute such assertion
of Gatherer within such 15-Day period, Shipper shall be deemed to have waived
the right to dispute that a Gatherer Uneconomic

 

30



--------------------------------------------------------------------------------

Condition with respect to the applicable Individual System exists, and Shipper
and Gatherer shall promptly negotiate in good faith regarding such notice in an
effort to mutually agree on increases to the Fees to be charged for Gathering
Services on such Individual System so that such Individual System is no longer
uneconomic (an “Economic Fee Adjustment”). If the Parties mutually agree on an
Economic Fee Adjustment for the provision of Gathering Services hereunder on
such Individual System, they shall promptly amend this Agreement to reflect such
Economic Fee Adjustment, with such Economic Fee Adjustment to be effective as of
the first Day of the first Month after Shipper’s receipt of Gatherer’s
uneconomic notice. However, if within 30 Days after the later of (y) Shipper’s
receipt of Gatherer’s uneconomic notice or (z) the Expert’s determination under
Section 2.5(d)(iii) below that the Gatherer Uneconomic Condition exists (if
Shipper disputes the existence of such Gatherer Uneconomic Condition as provided
herein), the Parties have not mutually agreed on an Economic Fee Adjustment,
determination of the Economic Fee Adjustment will be exclusively and finally
resolved pursuant to the procedure set forth in Section 2.5(d)(iii) below, upon
written request by either Party.

(ii) The procedure for determining whether or not a Gatherer Uneconomic
Condition exists under this Section 2.5(d) shall be identical to the procedure
set forth in Section 2.5(d)(iii) except (A) all references to Economic Fee
Adjustment shall instead refer to the Gatherer Uneconomic Condition, (B) the
Expert will be deciding whether or not a Gatherer Uneconomic Condition exists
and (C) the determination of such Gatherer Uneconomic Condition by the Expert
shall not become part of this Agreement. If the Expert determines that a
Gatherer Uneconomic Condition does not exist, the then-existing Fees shall
remain in effect.

(iii) There will be a single disinterested arbitrator, who meets the criteria of
an Expert, as selected by mutual agreement of the Parties within 15 Days after a
Party’s receipt of the foregoing written request from the other Party referring
determination of the Economic Fee Adjustment to this procedure. In the event the
Parties are unable to mutually agree upon the Expert within such time period,
then each Party will nominate an individual who meets the criteria of an Expert
within 10 Days after such time period, and such individuals so nominated by the
Parties shall together determine the Expert within 15 Days after such 10-Day
period. In the event only one Party nominates such an individual within such
10-Day period, that individual will be deemed appointed as the Expert. Within 15
Business Days after the appointment of the Expert, each Party shall submit to
the Expert a written proposal, that is not more than 15 pages, for the Economic
Fee Adjustment, explaining such Party’s position, and the Expert shall select
which Party’s proposal, as a whole, is the most accurate. For the avoidance of
doubt, each Party’s proposal must be consistent with the definition of Economic
Fee Adjustment set forth above. The Expert’s determination shall be made within
15 Business Days after the foregoing 15-Business Day period and will be final
and binding upon both Parties, without right of appeal, and this Agreement will
be deemed amended to reflect the Economic Fee Adjustment selected by the Expert
for the applicable Individual System, effective as of the first Day of the first
Month after Shipper’s receipt of Gatherer’s uneconomic notice for such
Individual System. The Expert shall act as an expert for the limited purpose of
determining the specific dispute hereunder in accordance with the

 

31



--------------------------------------------------------------------------------

above, and may not determine any Economic Fee Adjustment except one of the two
proposals so submitted by the Parties and by selecting one Party’s proposal for
the Economic Fee Adjustment, and may not award damages, interest or penalties to
either Party with respect to any matter. Each Party shall bear its own legal
fees and other costs of presenting its case, and each Party shall bear one-half
of the costs and expenses of the Expert.

(iv) For purposes of this Section 2.5(d), “uneconomic” shall mean that the total
costs and expenses incurred by Gatherer (A) in providing services on the
applicable Individual System (excluding depreciation, amortization and Capital
Expenses (other than maintenance Capital Expenses) as determined by Gatherer in
good faith) exceeds the total net revenues received by Gatherer from Shipper and
Third Parties with respect to such Individual System and (B) in providing
Gathering Services hereunder on such Individual System (including a pro-rata
share of all costs and expenses of such Individual System (excluding
depreciation, amortization and Capital Expenses (other than maintenance Capital
Expenses)) as determined by Gatherer in good faith) exceeds the total net
revenues received by Gatherer from Shipper hereunder from Gatherer providing
Gathering Services on such Individual System.

(v) If the Expert, in its determination of the Economic Fee Adjustment under
Section 2.5(d)(iii) above, accepts Gatherer’s written proposal, and Shipper
determines that such Economic Fee Adjustment is unacceptable, Shipper shall have
the right to purchase the Individual System to which such Economic Fee
Adjustment applies in accordance with the following, except that this
Section 2.5(d)(v), including such right to purchase, shall not apply with
respect to the Majorsville System or the McQuay System:

(A) Shipper must notify Gatherer in writing within 15 Days of Shipper’s receipt
of the Expert’s determination of such Economic Fee Adjustment that it is
exercising its right to purchase such Individual System. If Gatherer does not
receive such written notice from Shipper within such 15 Day period, Shipper
shall be deemed to have waived its right to purchase such Individual System.

(B) If Gatherer receives such a written notice from Shipper, Shipper shall have
a period of 30 Days following Gatherer’s receipt of such written notice to
conduct a due diligence review of such Individual System. Such due diligence
review shall consist of (1) a review of all files and records pertaining to
rights of way, surfaces sites, permits and licenses, regulatory compliance,
accounting, contracts and such other files and records that are customarily
reviewed by a purchaser in a transaction to purchase a pipeline system and (2) a
physical inspection of the above ground facilities of such Individual(s) System,
including a Phase 1 environmental review, but in no event shall Shipper be
permitted to conduct any invasive testing of such Individual System, or the
ground upon or under any portion of the Individual System, without Gatherer’s
prior written consent. Such due diligence review shall be conducted during
Gatherer’s normal business hours, and Gatherer shall have the right to have its
representatives present at all times during such due diligence review. Any site
visits with respect to the Individual System shall only be conducted with
representatives of Gatherer present. All information, whether written, oral or
otherwise, obtained by Shipper in conjunction with such due diligence review
shall be subject to Section 16.12 of this Agreement.

 

32



--------------------------------------------------------------------------------

(C) Shipper shall notify Gatherer in writing, within 30 Days of Gatherer’s
receipt of Shipper’s written notice of the exercise of its right to purchase
such Individual System, as to whether or not it will proceed with the purchase
of such Individual System.

(D) If Shipper notifies Gatherer in writing within such 30 Day period that it
will not purchase such Individual System, or if it fails to notify Gatherer in
writing within such 30 Day period whether or not it will purchase such
Individual System, then Shipper shall not purchase the Individual System, and
the Economic Fee Adjustment determined by the Expert shall continue in effect.

(E) If Shipper notifies Gatherer in writing within such 30 Day period that it
will purchase such Individual System, then Gatherer shall sell, and Shipper
shall purchase, such Individual System on the Purchase Terms. Within 15 Days of
Gatherer’s receipt of such written notice from Shipper, Gatherer shall provide
to Shipper in writing the form of sales document(s), which shall be consistent
with the Purchase Terms, under which such sale shall occur. If Shipper disagrees
with any portion of such sales document(s), it shall promptly notify Gatherer in
writing of such disagreement(s), and Shipper and Gatherer shall then promptly
negotiate in good faith any changes to such sales document(s), with any such
changes to be consistent with the Purchase Terms. If the Parties mutually agree
on such changes to such sales document(s), the Parties shall promptly close the
sale of such Individual System, effective as of the first Day of the Month
following such agreement. However, if within 15 Days following Shipper’s receipt
of the proposed sales document(s) from Gatherer, the Parties have not mutually
agreed on such changes to such sales document(s), determination of the sales
document(s) will be exclusively and finally resolved pursuant to the procedure
set forth in Section 2.5(d)(v)(F) below, upon written request by either Party.

(F) The procedure for determining such sales document(s) shall be identical to
the procedure set forth in Section 2.5(d)(iii) except (1) the arbitrator shall
be a Legal Expert rather than an Expert, (2) all references to Economic Fee
Adjustment shall instead refer to the form of sales document(s), (3) the form of
sale(s) documents must be consistent with the Purchase Terms and (4) the
determination of such sales document(s) by the Legal Expert shall not become
part of this Agreement. Rather, promptly following the determination by the
Legal Expert of such sales document(s), Shipper and Gatherer shall close the
sale of such Individual System pursuant to, and in accordance with, the form of
sales document(s) so determined by the Legal Expert, effective as of the first
Day of the Month following such determination.

 

33



--------------------------------------------------------------------------------

(G) The rights of Shipper to purchase an Individual System as set forth in this
Section 2.5(d)(v) are limited to the original Shipper, CNX Gas Company LLC;
provided, however, if such original Shipper transfers all of its Dedicated
Properties located in the System Area of an Individual System to another Person
in accordance with Section 15.1, then any such transferee (and not such original
Shipper) shall have the rights set forth in this Section 2.5(d)(v). For the
avoidance of doubt, if a Person is a successor or assign of any of the Dedicated
Properties but, as set forth above, does not have the rights set forth in this
Section 2.5(d)(v), then, in the event an Expert determines an Economic Fee
Adjustment, that Economic Fee Adjustment shall be effective as set forth in
Section 2.5(d)(iii) above and there shall be no right of such Person to purchase
the Individual System on which the Gathering Services, which are the subject of
such Economic Fee Adjustment, are provided.

(vi) For the avoidance of doubt, if Shipper does not purchase an Individual
System in accordance with Section 2.5(d)(v) and the provision of Gathering
Services hereunder on an Individual System again becomes uneconomic after
determination of an Economic Fee Adjustment for Gathering Services provided
hereunder on such Individual System, the provisions of this Section 2.5(d) will
again apply with respect to such Individual System.

(e) Evidence of Permanent Release. Within five Business Days after the request
of Shipper, the Parties shall execute a permanent release pursuant to a form of
release proposed by Shipper and subject to the consent of Gatherer, which
consent shall not be unreasonably withheld, reflecting any permanent release of
Well(s), Dedicated Properties and Dedicated Production from dedication under
this Agreement which occurs in accordance with the provisions of this
Section 2.5.

Section 2.6 Covenant Running with the Land. Subject to the provisions of
Section 2.2 through Section 2.5, the dedication and commitment made by Shipper
under this Agreement is a covenant running with the Dedicated Properties. For
the avoidance of doubt, (a) in the event Shipper or any of its Affiliates sells,
transfers, conveys, assigns, grants or otherwise disposes of any or all of its
or their interests in the Dedicated Properties, the provisions of Section 15.1
shall apply and (b) in the event Gatherer sells, transfers, conveys, assigns,
grants or otherwise disposes of any or all of its interest in an Individual
System which is used to provide Gas Services and/or Condensate Services, then
the provisions of Section 15.1 shall apply.

Section 2.7 Memorandum. On the Execution Date, Shipper shall execute and deliver
to Gatherer a fully recordable memorandum of this Agreement, substantially in
the form of Exhibit D.

Section 2.8 Dedicated Properties and ROFO Properties. Within 60 Days following
the Execution Date, Shipper shall provide to Gatherer a list, prepared in good
faith (but without any representation or warranty as to the accuracy or
completeness thereof), of all Dedicated Properties and ROFO Properties which
shall include the approximate location of each of the Dedicated Properties and
the ROFO Properties (the “Dedication Report”) and the approximate number of Net
Acres of each of the Dedicated Properties and the ROFO Properties. No later

 

34



--------------------------------------------------------------------------------

than April 30 of each Year following the Execution Date, commencing April 30,
2018, Shipper shall provide to Gatherer an update to the Dedication Report
prepared in good faith (but without any representation or warranty as to the
accuracy or completeness thereof) identifying any changes to such report,
including any Dedicated Properties and/or ROFO Properties acquired by Shipper
and/or any of its Affiliates since the Dedication Report, or any previous update
of such report, and the approximate location and approximate Net Acres of each
such acquired Dedicated Properties and ROFO Properties whether there is a
Conflicting Dedication on any of such acquired Dedicated Properties and/or ROFO
Properties, and if so, which ones and the date of expiration of the primary term
of such Conflicting Dedication. In the event Shipper becomes aware of any
material inaccuracy or material incompleteness in the initial Dedication Report
or any subsequent update to such Dedication Report, Shipper shall promptly
notify Gatherer of such material inaccuracy or material incompleteness.

ARTICLE 3

GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

Section 3.1 Development Report.

(a) On or before each December 31, March 31, each June 30, and each September 30
of each Year following the Execution Date, commencing December 31, 2017 (and
more frequently at the discretion of Shipper), Shipper shall provide to Gatherer
a report or commencing March 31, 2018, an update of the previous report
describing (i) in detail the planned development, drilling and production
activities relating to (A) the Dedicated Properties and (B) the ROFO Properties
(including any Dedicated ROFO Properties), in each case, for the 48-Month period
commencing on the date of such report or update to such report and
(ii) generally the long-term drilling and production expectations for each of
the System Areas and for any other areas in the Dedication Area and in the ROFO
Area, in each case, in which drilling activity is expected to continue beyond
such 48-Month period and which will cover at least the ten Years following the
date of such report (the report existing as of the Execution Date, as updated in
accordance with the foregoing and as the then current report may be amended from
time to time, the “Development Report”). For the avoidance of doubt, a
Development Report and any update to a Development Report shall not be
considered a Tie-In Request or a Deemed Tie-In Request.

(b) The Development Report shall include information as to (but only with
respect to the 48-Month period commencing as of the date of such report or
update to such report):

(i) the Planned Wells that Shipper expects will be drilled during the period
covered thereby;

(ii) each expected Planned Well Pad and the expected locations thereof;

(iii) the earliest date on which one or more Planned Wells at each Well Pad or
Planned Well Pad are expected to be completed and ready to be placed on-line;

(iv) the anticipated characteristics of the production from such Planned Wells
(including gas and liquids composition and characteristics) and the projected
production volumes (for both Gas and Liquid Condensate); and

 

35



--------------------------------------------------------------------------------

(v) other information reasonably requested by Gatherer that is relevant to the
design, construction, and operation of the Individual System which may connect
to such Planned Wells, Well Pads and Planned Well Pads.

(c) Shipper shall make representatives of Shipper available to discuss the most
recent Development Report, all existing Tie-In Requests, and any matters which
are the subject of Sections 3.2 or 6.4 from time to time with Gatherer and its
representatives at Gatherer’s request. Gatherer and its representatives shall
have the right to meet not less frequently than Monthly with one or more
representatives of Shipper. At all such meetings, the Parties shall exchange
updated information about their respective plans for the development and
expansion of the Dedicated Properties (including updates to the Development
Report) and the Individual Systems and shall have the opportunity to discuss and
provide comments on the other Party’s plans.

(d) The Parties recognize that the plans for the development of the Dedicated
Properties set forth in the Development Report (as updated from time to time)
are subject to change and revision at any time at the discretion of Shipper and
that such changes may impact the timing, configuration, and scope of the planned
activities of Gatherer. Shipper shall not be deemed to have made any
representations or warranties regarding any Development Report. For the
avoidance of doubt, the provisions of this Section 3.1(d) apply only to the
Shipper’s Development Report and do not alter or otherwise affect the Parties’
rights and obligations under the remaining provisions of this Agreement.

(e) Notwithstanding anything herein to the contrary except as set forth in
Sections 3.2(f) and 3.2(g), nothing in this Agreement shall give rise to any
liability of Shipper for any failure to develop or produce any hydrocarbons from
the Dedicated Properties or to pursue or complete any drilling or development on
the Dedicated Properties, whether or not envisioned in any Development Report.

(f) If Shipper’s drilling and completion schedule is delayed for any Planned
Well which is the subject of a Tie-In Obligation, Shipper shall promptly notify
Gatherer in writing of the delay (identifying the Planned Well and specifying
the number of Days of such delay), and the Target On-Line Date, the Target Fuel
Gas Date and the Target Compression Date(s) (if any) for such Planned Well will
each be automatically extended by a number of Days equal to the number of Days
of delay to Shipper’s drilling and completion schedule for such Planned Well;
provided, however, Shipper shall not have the right to delay such schedule for
any Planned Well which is the subject of a Tie-In Obligation for reasons other
than Force Majeure within two years of the Target On-Line Date for such Planned
Well, except by delivering a Stop Connection Notice in accordance with and
subject to the provisions of Section 3.2(f)(ii).

(g) If Gatherer’s operations to tie-in any Well are delayed, and Gatherer
anticipates that it will not be able to provide Gathering Services on or before
the Target On-Line Deadline for such Well, until the On-Line Date for such Well,
Gatherer shall provide Shipper written notice of such occurrence and shall
thereafter provide periodic updates regarding any such delay and the measures
that Gatherer is taking to eliminate or minimize any such delay. If Gatherer’s
operations to install certain Compression Services for any Receipt Point are
delayed, and Gatherer anticipates that it will not be able to provide the
applicable Compression Services on or before the Target Compression Date for
such Well, until Gatherer commences the provision of such Compression Services
at such Receipt Point, Gatherer shall provide Shipper written notice of such
occurrence and shall thereafter provide periodic updates regarding any such
delay and the measures that Gatherer is taking to eliminate or minimize any such
delay.

 

36



--------------------------------------------------------------------------------

(h) The McQuay Project Plan as of the Execution Date is as provided on Exhibit
N. Gatherer shall use commercially reasonable efforts to develop and construct
the McQuay System as provided on Exhibit N, subject to any modifications
necessary to reflect deviations from the McQuay Project Plan pursuant to
Section 3.2 herein and subject to any modifications made in Gatherer’s
reasonable business judgment. The Wadestown Project Plan as of the Execution
Date is as provided on Exhibit O. Gatherer shall use commercially reasonable
efforts to develop and construct the Wadestown System as provided on Exhibit O,
subject to any modifications necessary to reflect deviations from the Wadestown
Project Plan pursuant to Section 3.2 herein and subject to any modifications
made in Gatherer’s reasonable business judgment.

Section 3.2 Expansion of Individual Systems and Connection of Well Pads.

(a) Existing Wells and Planned Wells in a System Area. The provisions of this
subsection (a) shall apply to each Existing Well (other than an Existing Well
already connected to an Individual System as of the Execution Date), and each
Planned Well with a surface location to be located in a System Area.

(i) Promptly following the Execution Date, Gatherer agrees, at its sole cost and
expense, except as set forth in Section 3.2(f), to diligently proceed with the
construction, extension and expansion of the Individual Systems for the System
Areas identified in Exhibit M, consistent with the timing of the Target On-Line
Dates for the Planned Wells, in such System Areas, such that each such
Individual System will be completed and ready to provide the Gathering Services
and will have a design capacity capable of receiving all of the Dedicated
Production from such Planned Wells based on the timing in Exhibit M and the
production forecasts in Shipper’s Supplemental Notice for such Planned Wells.
With respect to each such Planned Well, Gatherer shall, at its sole cost and
expense, except as set forth in Section 3.2(f), complete the facilities
necessary to extend the applicable Individual System to the Receipt Point for
such Planned Well and be prepared to commence the performance of Gathering
Services for such Planned Well by the On-Line Deadline for such Planned Well
(other than the delivery of Fuel Gas, which shall be provided by the Fuel Gas
Deadline for such Planned Well).

(ii) Subject to Section 3.2(f), if Shipper is flowing or will flow on or before
the Fuel Gas Deadline sufficient Gas through an Individual System to enable
Gatherer to deliver Fuel Gas to Shipper at a particular Fuel Gas Point, Gatherer
shall, at its sole cost and expense, complete the facilities necessary to extend
the applicable Individual System to such Fuel Gas Point for such Planned Well
Pad for the purpose of delivering Fuel Gas to Shipper at such Fuel Gas Point
Gatherer shall complete such facilities on or before the Fuel Gas Deadline for
such Planned Well.

 

37



--------------------------------------------------------------------------------

(iii) For each Planned Well identified on Exhibit M that has a Target Fuel Gas
Date after the two-year anniversary of the Execution Date, Shipper shall deliver
written notice to Gatherer (each a “Shipper’s Supplemental Notice”), at least
two years prior to the Target Fuel Gas Date specified on Exhibit M for such
Planned Well, identifying and/or providing:

(A) the gross working interest of Shipper and its Affiliates in such Planned
Well;

(B) a plat showing the surface location and the wellbore location of such
Planned Well; and

(C) reasonable good faith production forecasts of Dedicated Production to be
produced from such Planned Well.

(iv) If Shipper desires for Gatherer to connect any Existing Well or Planned
Well other than a Planned Well identified on Exhibit M, Shipper shall provide
Gatherer a written request (the “Tie-In Request”) to connect such Existing Well
or Planned Well to the Individual System located within the System Area in which
the surface location of such Existing Well or Planned Well is or is to be
located, as applicable, which request will identify and/or provide:

(A) whether such Existing Well is or Planned Well will be an Operated Well or a
Non-Operated Well;

(B) the gross working interest of Shipper and its Affiliates in such Existing
Well or Planned Well;

(C) the surface location of the Existing Well Pad on which such Existing Well or
Planned Well is or will be located or the Planned Well Pad on which such Planned
Well will be located;

(D) a plat showing the surface location and the wellbore location of such
Existing Well or Planned Well;

(E) reasonable good faith production forecasts of Dedicated Production to be
produced from such Existing Well or Planned Well and from all then Existing
Wells and from all Planned Wells that have been, or that Shipper anticipates
will be, drilled and completed, on such Existing Well Pad or such Planned Well
Pad;

(F) the anticipated characteristics of the production from such Existing Well or
Planned Well (including gas and liquids composition and characteristics) and the
projected production volumes (for both Gas and Liquid Condensate);

(G) if such a Well is a Planned Well, the Target Fuel Gas Date for such Planned
Well (with such Target Fuel Gas Date to be no sooner than 24 Months following
Gatherer’s receipt of such Tie-In Request); and

 

38



--------------------------------------------------------------------------------

(H) the Target On-Line Date for such Existing Well or Planned Well (and whether
such Tie-In Request is also an Acceleration Request, in which case the terms of
Section 3.2(d) shall apply).

(v) If the Well which is the subject of such Tie-in Request under
Section 3.2(a)(iv) above is a Planned Well located in the McQuay or Wadestown
System Areas and has an On-Line Deadline earlier than the four-year anniversary
of the Execution Date, the Tie-In Request shall be treated as an Acceleration
Request under Section 3.2(d) below and for the purposes of conducting the
analysis thereunder, the original Rig Fuel Date and Target On-Line Deadline
shall be the fourth anniversary of the Execution Date and the requested
acceleration dates shall be those requested in the Tie-In Request.

(vi) If the Well which is the subject of such Tie-In Request under
Section 3.2(a)(iv) above is a Planned Well and will be an Operated Well, subject
to Section 3.2(f), Gatherer shall, at its sole cost and expense, complete the
facilities necessary to extend the applicable Individual System to a Fuel Gas
Point at or near the planned Receipt Point for such Planned Well which is the
subject of such Tie-In Request for the purpose of delivering Fuel Gas to Shipper
at such Fuel Gas Point. Gatherer shall complete such facilities by the Fuel Gas
Deadline for such Planned Well.

(vii) If the Well which is the subject of such Tie-In Request under
Section 3.2(a)(iv) above is a Planned Well and will be an Operated Well, subject
to Section 3.2(f), Gatherer shall, at its sole cost and expense, complete the
facilities necessary to extend the applicable Individual System to the Receipt
Point for such Planned Well which is the subject of such Tie-In Request and be
prepared to commence the performance of Gathering Services (other than the
delivery of Fuel Gas, which is the subject of Section 3.2(a)(v)) for such
Planned Well by the On-Line Deadline for such Planned Well.

(viii) If the Well which is the subject of such Tie-In Request under
Section 3.2(a)(iv) above is an Existing Well and/or is or will be a Non-Operated
Well, Gatherer shall notify Shipper in writing within 90 Days of its receipt of
such Tie-In Request whether or not it will connect such Well. If Gatherer
notifies Shipper in writing within such 90 Day period that it will connect such
Well, the provisions of Section 3.2(a)(vi) and Section 3.2(a)(vii) shall apply
as if such Well were a Planned Well and an Operated Well subject to
Section 3.2(a)(iv). If Gatherer notifies Shipper in writing within such 90 Day
period that it will not connect such Well, or if Gatherer fails to notify
Shipper in writing within such 90 Day period whether or not it will connect such
Well, such Well, the Dedicated Production from such Well, and the Dedicated
Properties in the Drilling Unit applicable to such Well (but in each case, only
as to the formation in which such Well was drilled, as to Existing Wells, or
proposed to be drilled, as to Planned Wells) shall be permanently released from
dedication under this Agreement.

(ix) “Wet” McQuay Wells

 

39



--------------------------------------------------------------------------------

(A) The provisions of this Section 3.2(a)(ix) shall apply to any Well that is
the subject of a Tie-In Notice under Section 3.2(a)(iv) above and which Gatherer
is obligated to connect, the surface location of which is located in the McQuay
Area, if Shipper has requested the Gas produced therefrom to be delivered to the
Majorsville System. For the avoidance of doubt, this Section 3.2(a)(ix) shall
not apply to any Planned Well listed on Exhibit M.

(B) If the Well Pad for such Well is located within 3,000 feet (on a constructed
pipe basis) of the then-existing Majorsville System, Gatherer shall proceed with
construction of its connection facilities for such Well as provided above in
Section 3.2(a)(vi) and Section 3.2(a)(vii), for connection to the Majorsville
System. However, if the Well Pad for such Well is not located within 3,000 feet
(on a constructed pipe basis) of the then-existing Majorsville System, Gatherer
shall notify Shipper in writing within 30 Days of its receipt of such Tie-In
Request with the following information (a “McQuay Wet Gas Response”): the
estimated distance (on a constructed pipe basis) from such Well Pad’s location
to the then-existing Majorsville System; and the estimated additional Connection
Costs to be incurred by Gatherer to construct the portion of the connection for
such Well to the Majorsville System beyond 3,000 feet in constructed pipe
distance from such Well Pad (the “Additional Connection Costs”), as such
Additional Connection Costs are reflected in Gatherer’s AFE applicable thereto
(as contained in Gatherer’s McQuay Wet Gas Response), together with reasonable
back-up information supporting Gatherer’s estimate.

(C) Failure of Gatherer to so respond with a McQuay Wet Gas Response within 30
Days after its receipt of such Tie-In Request shall be deemed an election by
Gatherer to connect such Well to the Majorsville System.

(D) Within 15 Days after its receipt of a McQuay Wet Gas Response, Shipper shall
notify Gatherer in writing of one of the following elections:

(1) Shipper desires that Gatherer connect such Well to the McQuay System at
Gatherer’s sole cost and expense, in which case Gatherer shall proceed with
construction of its connection facilities for such Well as provided above in
Section 3.2(a)(vi) and Section 3.2(a)(vii), for connection to the McQuay System;

(2) Shipper desires that Gatherer connect such Well to the Majorsville System,
and Shipper agrees to pay Gatherer the Additional Connection Costs identified in
such McQuay Wet Gas Response, in which case, Gatherer shall proceed with
construction of its connection facilities for such Well as provided above in
Section 3.2(a)(iv), for connection to the Majorsville System; or

(3) Shipper desires that Gatherer connect such Well to the Majorsville System
but disagrees with the Additional Connection Costs identified in such McQuay Wet
Gas Response, and the Parties’ dispute regarding such Additional Connection
Costs shall be referred to Section 3.2(a)(ix)(F) for final resolution, in which
case Shipper agrees to pay Gatherer the Additional Connection Costs determined
by the Expert in accordance with Section 3.2(a)(ix)(F), and Gatherer shall
proceed with construction of its connection facilities for such Well as provided
above in Section 3.2(a)(iv), for connection to the Majorsville System;

 

40



--------------------------------------------------------------------------------

however, in each case of subsection (1), (2) or (3) above, the Target Fuel Gas
Date and the Target On-Line Date, as applicable, for such Well will each be
extended by 45 Days, to account for the passage of time during the McQuay Wet
Gas Response process described above in this Section 3.2(a)(ix).

(E) Failure of Shipper to so notify Gatherer in writing within 15 Days after its
receipt of such McQuay Wet Gas Response shall be deemed to be an election by
Shipper under subsection (D)(1) above with respect to such McQuay Wet Gas
Response. Shipper shall pay Gatherer the applicable Additional Connection Costs
due under Section 3.2(a)(ix)(D)(2) or (3), if applicable, within 30 Days after
Shipper’s receipt of Gatherer’s invoice for such Additional Connection Costs.

(F) Any dispute referred to this Section 3.2(a)(ix)(F) shall be exclusively and
finally resolved pursuant to the procedure set forth herein. There shall be a
single disinterested arbitrator, who meets the criteria of an Expert, as
selected by mutual agreement of the Parties within 15 Days after the referral of
such dispute to this Section 3.2(a)(ix)(F). In the event the Parties are unable
to mutually agree upon the Expert within such time period, then each Party will
nominate an individual who meets the criteria of an Expert within 10 Days after
such time period, and such individuals so nominated by the Parties shall
together determine the Expert within 15 Days after such 10-Day period. In the
event only one Party nominates such an individual within such 10-Day period,
that individual will be deemed appointed as the Expert. Within 15 Business Days
after the appointment of the Expert, each Party shall submit to the Expert a
written proposal, that is not more than 15 pages, for the Additional Connection
Costs, explaining such Party’s position, and the Expert shall select which
Party’s proposal, as a whole, is the most accurate. The Expert’s determination
shall be made within 15 Business Days after the foregoing 15-Business Day period
and shall be final and binding upon both Parties, without right of appeal. The
Expert shall act as an expert for the limited purpose of determining the
specific dispute hereunder in accordance with the above, and may not determine
any Additional Connection Costs except one of the two proposals so submitted by
the Parties and by selecting one Party’s proposal for the Additional Connection
Costs, and may not award damages, interest or penalties to either Party with
respect to any matter. Each Party shall bear its own legal fees and other costs
of presenting its case. Each Party shall bear one-half of the costs and expenses
of the Expert.

(b) Existing Wells and Planned Wells Outside of a System Area. The provisions of
this subsection (b) shall apply to each Existing Well (other than an Existing
Well already connected to an Individual System as of the Execution Date) or
Planned Well, in each case, the surface location of which is, or is to be,
located outside of a System Area but within the Dedication Area.

 

41



--------------------------------------------------------------------------------

(i) In the event of any such Existing Well or Planned Well, or a specific
geographic area involving multiple Existing Wells and/or Planned Wells, Shipper
shall provide Gatherer a written request to connect such Existing Wells and/or
such Planned Wells. Such request, if for a specific Existing Well and/or Planned
Well, shall contain all of the information required to be included in a Tie-In
Request. If such request involves a specific geographic area involving multiple
Existing Wells and/or Planned Wells, such request shall include, as to such area
(the “Development Area”), all of the information required to be included in a
Development Report and, to the extent known, all of the information required to
be included in a Tie-In Request as to each such Existing Well and/or Planned
Well. In addition, any request shall also include the desired terms of service
(including pressures, connection obligations and take requirement) relating to
such Existing Wells, such Planned Wells and/or such Development Area. However,
such terms of service shall be for Gathering Services and not the purchase of
Dedicated Production (all of the foregoing herein, a “Request”).

(ii) Within 60 Days after Gatherer’s receipt of a Request (if a Request is for a
specific Existing Well and/or Planned Well for which only the information to be
set forth in a Tie-In Request is required) and otherwise within 90 Days after
Gatherer’s receipt of a Request, Gatherer shall submit to Shipper a proposal
setting forth the fees and other terms upon which Gatherer would provide
Gathering Services for the specific Well and/or Planned Well and/or as
applicable, the Development Area (the “Proposal”). In the event Gatherer has
reasonable questions or desires additional reasonable information in connection
with the preparation of such Proposal, Shipper agrees to promptly provide such
information to the extent it or its Affiliates has such information and, if
requested by Gatherer, to promptly make representatives of Shipper and/or its
Affiliates who are knowledgeable with the Request and any underlying assumptions
and information reasonably available during normal business hours to meet with
Gatherer so that Gatherer is in the position of submitting a better informed
Proposal within the time limits set forth above; provided, however, if Shipper
fails to promptly provide such reasonable information and/or make such
representatives reasonably available to Gatherer after Gatherer’s request, such
time limits set forth above will be extended by one Day for each Day of delay by
Shipper in promptly providing such information and/or making such
representatives available. Failure of Gatherer to provide a Proposal within the
period required herein shall be deemed an election by Gatherer not to provide a
Proposal, and in such event, the Existing Well(s) and/or Planned Well(s)
specified in the applicable Request, Dedicated Production from such Existing
Well(s) and/or Planned Well(s) and the Dedicated Properties in the Drilling
Unit(s) applicable to such Existing Well(s) and/or Planned Well(s) (but only as
to the formation in which such Well was or will be drilled, as applicable) shall
be permanently released from this Agreement, and if such Request set forth a
Development Area, the Dedicated Properties in such Development Area and the
Dedicated Production attributable to such Dedicated Properties shall be
permanently released from this Agreement.

 

42



--------------------------------------------------------------------------------

(iii) Following Shipper’s receipt of the Proposal, Shipper and Gatherer agree to
negotiate in good faith regarding Shipper’s Request and Gatherer’s Proposal in
an effort to mutually agree on the fees and other terms upon which Gatherer
would provide Gathering Services requested by Shipper in the Request, or such
other services as Gatherer and Shipper may mutually agree.

(iv) If within 30 Business Days after Shipper’s receipt of Gatherer’s Proposal,
the Parties have not reached an agreement under Section 3.2(b)(iii) above,
Shipper shall have the right to seek Bona Fide Offers to provide the Gathering
Services set forth in the Request for the Existing Well(s), Planned Well(s)
and/or, as applicable, the Development Area set forth in the Request. If Shipper
receives such a Bona Fide Offer which, subject to Gatherer’s rights under
Section 3.2(b)(v), it will accept, Shipper shall provide Gatherer a complete
copy of such Bona Fide Offer. “Bona Fide Offer” means a written offer from a
Person not an Affiliate of Shipper which is limited to providing Gathering
Services for the specific Existing Well(s), Planned Well(s) and/or, as
applicable, the Development Area as set forth in the Request. A Bona Fide Offer
must include a definitive written agreement containing all of the terms and
conditions (including fees) for providing such Gathering Services which, if
accepted by Shipper, would be a binding obligation on the parties which would
execute such definitive agreement.

(v) Following receipt of such Bona Fide Offer, Gatherer shall have the right to
elect whether or not to provide the Gathering Services set forth in the Request
for the Existing Well(s), Planned Well(s) and/or, as applicable, the Development
Area set forth in the Request, on the terms and conditions (including fees) set
forth in the Bona Fide Offer. Gatherer shall notify Shipper in writing of its
election within 10 Business Days after receipt of the Bona Fide Offer. If
Gatherer notifies Shipper in writing within such 10 Business Day period that it
will provide such Gathering Services on the terms and conditions set forth in
the Bona Fide Offer, Shipper and Gatherer shall prepare and execute either an
amendment to this Agreement or a new agreement for such Gathering Services. If
Gatherer notifies Shipper in writing within such 10 Business Day period that it
is not making such election or fails to provide Shipper an unqualified election
to provide such Gathering Services on such terms and conditions within such 10
Business Day period, Gatherer shall be deemed to have elected not to provide
such Gathering Services on the terms and conditions set forth in such Bona Fide
Offer. In such event, provided that Shipper enters into a gathering agreement
with the applicable third party who provided such Bona Fide Offer on terms that
are not materially more favorable to such third party than those set forth in
such Bona Fide Offer (as presented to Gatherer pursuant to Section 3.2(b)(iv))
within 180 Days following the date on which Gatherer is deemed to have elected
not to provide such Gathering Services, (A) the Existing Well(s) and/or Planned
Well(s) specified in the Request, Dedicated Production from such Existing
Well(s) and/or Planned Well(s) and the Dedicated Properties in the Drilling
Unit(s) applicable to such Existing Well(s) and/or Planned Well(s) (but only as
to the formation in which such Well was or will be drilled, as applicable) shall
be permanently released from this Agreement, and (B) if the Request set forth a
Development Area, the Dedicated Properties in such Development Area and the
Dedicated Production attributable to such Dedicated Properties shall be
permanently released from this Agreement. For the avoidance of doubt, in the
event that Shipper fails to enter into a

 

43



--------------------------------------------------------------------------------

gathering agreement with the applicable third party with respect to any Bona
Fide Offer within such 180 Day period or if Shipper desires to enter into a
gathering agreement with such third party on terms that are materially more
favorable to such third party than those presented to Gatherer, Shipper shall be
required to again comply with the procedures set forth in this Section 3.2(b).

(vi) For the avoidance of doubt, if any offer provided by Shipper to Gatherer
under Section 3.2(b)(iv) does not meet all of the requirements of a Bona Fide
Offer, such offer shall not be deemed a Bona Fide Offer. Gatherer shall have no
obligation to respond to such offer, and Shipper shall have no right to a
permanent release with respect to such offer.

(c) Location Change. With respect to each Planned Well Pad having a Planned Well
which is the subject of a Tie-In Obligation (such Planned Well Pad, a “TIO
Planned Well Pad”), Shipper may request to change the Original Location of such
TIO Planned Well Pad by written notice to Gatherer (a “Relocation Request”) in
accordance with this Section 3.2(c), with each such Relocation Request
identifying the applicable TIO Planned Well Pad and the new location requested
by Shipper for such TIO Planned Well Pad (the “New Location”). If such
Relocation Request is received by Gatherer at least two years prior to the
Target On-Line Date applicable to such TIO Planned Well Pad in effect at the
time of Gatherer’s receipt of such Relocation Request and the New Location is
within 3,000 feet (on a constructed pipe basis) of the Original Location of the
TIO Planned Well Pad, the Original Location will be automatically changed to the
New Location for such TIO Planned Well Pad. If, however, such Relocation Request
is received by Gatherer less than two years prior to the Target On-Line Date
applicable to such TIO Planned Well Pad in effect at the time of Gatherer’s
receipt of such Relocation Request, and/or the New Location is not within 3,000
feet (on a constructed pipe basis) of the Original Location of the TIO Planned
Well Pad, such Relocation Request is subject to the following:

(i) If Gatherer in good faith determines that the requested location change
(A) will not increase Gatherer’s Connection Costs with respect to such TIO
Planned Well Pad, (B) will not require any change to the Target On-Line Date
applicable to such TIO Planned Well Pad, and (C) if the New Location is not
within 3,000 feet (on a constructed pipe basis) of the Original Location of the
TIO Planned Well Pad, such requested location change will not create a
Relocation Pressure Issue, Gatherer shall give Shipper written notice (a
“Relocation Response”) of such determination within 30 Days after receipt of the
Relocation Request, and thereupon the Original Location will be automatically
changed to the New Location for such TIO Planned Well Pad.

(ii) If Gatherer in good faith determines that the requested location change
will (A) increase Gatherer’s Connection Costs with respect to such TIO Planned
Well Pad, (B) require a change to the Target On-Line Date applicable to such TIO
Planned Well Pad, and/or (C) if the New Location is not within 3,000 feet (on a
constructed pipe basis) of the Original Location of the TIO Planned Well Pad and
will create a Relocation Pressure Issue, Gatherer shall give Shipper a
Relocation Response for such determination within 30 Days after receipt of the
Relocation Request, with such Relocation Response specifying, as applicable,
(a) the new Target On-Line Date with respect to such TIO Planned Well Pad (the
“Relocation Target On-Line Date”) (which date shall be as soon

 

44



--------------------------------------------------------------------------------

as reasonably practicable under the circumstances, but in any event no later
than the second anniversary of the date on which Gatherer received the
Relocation Request from Shipper), (b) the Relocation Costs Differential to
accommodate such Relocation Request (together with reasonable back-up
information for the Relocation Costs Differential) and/or (c) supporting
information regarding Gatherer’s assertion that such relocation will create a
Relocation Pressure Issue.

(iii) Within 15 Days after Shipper’s receipt of a Relocation Response under
clause (ii) above, Shipper shall notify Gatherer in writing of one of the
following elections:

(A) Shipper withdraws the Relocation Request associated with such Relocation
Response;

(B) Shipper agrees with all of the following if included in such Relocation
Response: (I) the applicable Relocation Target On-Line Date; (II) the applicable
Relocation Costs Differential; and (III) Relocation Pressure Issue will be
created by such relocation, in which case: (x) if there is a Relocation Target
On-Line Date, the Relocation Target On-Line Date will be deemed to be the Target
On-Line Date for such TIO Planned Well Pad (including its Planned Wells); (y) if
there is a Relocation Costs Differential, Shipper agrees to pay Gatherer the
Relocation Costs Differential identified in such Relocation Response; and/or
(z) if there is a Relocation Pressure Issue, Shipper agrees to waive any
pressure obligation at the Receipt Point for such TIO Planned Well Pad; or

(C) Shipper disagrees with any of the following if included in such Relocation
Response: (I) the Relocation Target On-Line Date; (II) the Relocation Costs
Differential identified in such Relocation Response; and/or (III) whether such
relocation will create a Relocation Pressure Issue (and Shipper shall be
presumed to agree with any such matter included in such Relocation Response if
it does not so disagree with such matter).

If Shipper makes an election under subsection (C), the dispute(s) shall be
referred to Section 3.2(c)(iv) for final resolution. Failure of Shipper to so
notify Gatherer in writing within 15 Days after its receipt of such Relocation
Response shall be deemed to be an election by Shipper under subsection (A).

(iv) Any dispute referred to this Section 3.2(c)(iv) shall be exclusively and
finally resolved pursuant to the procedure set forth herein. There shall be a
single disinterested arbitrator, who meets the criteria of an Expert, as
selected by mutual agreement of the Parties within 15 Days after the referral of
such dispute to this Section 3.2(c)(iv). In the event the Parties are unable to
mutually agree upon the Expert within such time period, then each Party will
nominate an individual who meets the criteria of an Expert within 10 Days after
such time period, and such individuals so nominated by the Parties shall
together determine the Expert within 15 Days after such 10-Day period. In the
event only one Party nominates such an individual within such 10-Day period,
that

 

45



--------------------------------------------------------------------------------

individual will be deemed appointed as the Expert. Within 15 Business Days after
the appointment of the Expert, each Party shall submit to the Expert a written
proposal, that is not more than 15 pages, for, to the extent a dispute exists
regarding same, the Relocation Target On-Line Date, the Relocation Costs
Differential, and/or the alleged Relocation Pressure Issue at the applicable TIO
Planned Well Pad, explaining such Party’s position, and the Expert shall select
which Party’s proposal, as a whole, is the most accurate. The Expert shall
select one Party’s proposal regarding each disputed matter. The Expert may
select one Party’s proposal for all disputed matters, or may select one Party’s
proposal for less than all disputed matters, and the other Party’s proposal for
the other disputed matters. The Expert’s determination shall be made within 15
Business Days after the foregoing 15-Business Day period and shall be final and
binding upon both Parties, without right of appeal. The Expert shall act as an
expert for the limited purpose of determining the specific disputes hereunder in
accordance with the above, and may not determine any matter except selection one
of the two proposals so submitted by the Parties for each disputed matter, and
may not award damages, interest or penalties to either Party with respect to any
disputed matter. Each Party shall bear one-half of the costs and expenses of the
Expert.

(v) If Gatherer does not give Shipper any Relocation Response under clause
(ii) above within 30 Days after receipt of the applicable Relocation Request,
such Relocation Request will be deemed rejected and the Original Location of the
applicable TIO Planned Well Pad will not be changed.

(vi) Within 30 Days after a decision of the Expert pursuant to
Section 3.2(c)(iv), Shipper shall notify Gatherer in writing of one of the
following elections:

(A) Shipper withdraws the relevant Relocation Request; or

(B) Shipper desires that Gatherer proceed with the activities described in the
Relocation Request, and Shipper agrees to be bound by the decisions of the
Expert (and the assertions of the Gatherer in the relevant Relocation Response
with which it agreed or deemed to have agreed, if any), in which case Gatherer
shall proceed with the activities required to accommodate such Relocation
Request.

(vii) Shipper shall pay Gatherer any applicable Relocation Costs Differential
due under Section 3.2(c)(iii)(B) or (C), if applicable, within 30 Days after
Shipper’s receipt of Gatherer’s invoice for such Relocation Costs Differential.

As used in this Section 3.2(c), the “Target On-Line Date applicable to” a TIO
Planned Well Pad will be the earliest Target On-Line Date for any Planned Well
to be located on such TIO Planned Well Pad. Except as provided in this
Section 3.2(c), Shipper shall not change the location of any TIO Planned Well
Pad from its Original Location.

(d) Acceleration of Target On-Line Dates and Fuel Gas Deadlines.

(i) In the event Shipper desires to accelerate the Target Fuel Gas Date and
Target On-Line Date for any Existing Well or Planned Well, Shipper may request
such acceleration in a Tie-In Request or at any time after the delivery of such
Tie-In Request or after a Deemed Tie-In Request, as applicable, for the relevant
Existing Well or Planned Well by written notice to Gatherer (an “Acceleration
Request”).

 

46



--------------------------------------------------------------------------------

(ii) Gatherer shall use commercially reasonable efforts to accommodate each
Acceleration Request, but Gatherer shall not be obligated to accommodate an
Acceleration Request if Gatherer determines in good faith that such Acceleration
Request will adversely affect Gatherer’s ability to comply with its compression
and/or pressure obligations under any agreement with a Third Party on the
applicable Individual System (a “Third Party Adverse Pressure Issue”) and/or
that Gatherer will not be able to accelerate the Target Fuel Gas Date and Target
On-Line Date to an earlier date than as contemplated in the applicable Tie-In
Request or Deemed Tie-In Request. Gatherer shall respond in writing to each
Acceleration Request within 30 Days after its receipt of such Acceleration
Request with the following information (an “Acceleration Request Response”):

(A) whether Gatherer can accommodate the Acceleration Request, or if not, if the
relevant Target Fuel Gas Date and Target On-Line Date can be accelerated to an
earlier date than as currently contemplated in the applicable Tie-In Request or
Deemed Tie-In Request (the accelerated Target Fuel Gas Date and Target On-Line
Date as provided in this subsection (A) shall be referred to herein as the
“Accelerated Target Fuel Gas Date” and “Accelerated Target On-Line Date”, as
applicable);

(B) whether accommodation of the Acceleration Request as provided in subsection
(A) will, in Gatherer’s good faith determination, result in Connection Costs to
be incurred by Gatherer in connection with the relevant activity that would
exceed the Connection Costs that would be incurred in connection with such
activity if not so accelerated, and if so:

(1) the estimated Connection Costs to be incurred by Gatherer in connection with
accommodating the Acceleration Request, as such estimated Connection Costs are
estimated in good faith and reflected in Gatherer’s AFE applicable thereto (as
contained in Gatherer’s Acceleration Request Response);

(2) the estimated Connection Costs that would have been incurred by Gatherer in
connection with the relevant activities without accommodating the Acceleration
Request, as such estimated Connection Costs are estimated in good faith and
reflected in Gatherer’s AFE applicable thereto (as contained in Gatherer’s
Acceleration Request Response), and

(3) the difference between such estimated Connection Costs (the “Acceleration
Costs Differential”),

together with reasonable back-up information supporting such calculations;

 

47



--------------------------------------------------------------------------------

(C) whether Gatherer has determined in good faith that compliance with such
Acceleration Request would adversely affect Gatherer’s ability to comply with
its compression and/or compression obligations on the applicable Individual
System under this Agreement (a “Shipper Adverse Pressure Issue”), together with
reasonable back-up information supporting such determination; and

(D) whether Gatherer has determined in good faith that compliance with such
Acceleration Request would create a Third Party Adverse Pressure Issue, together
with reasonable back-up information supporting such determination.

(1) Failure of Gatherer to so respond to an Acceleration Request within 30 Days
after its receipt of such Acceleration Request shall be deemed an election by
Gatherer that it cannot accommodate the Acceleration Request.

(iii) Within 15 Days after Shipper’s receipt of an Acceleration Request Response
under clause (ii) above, Shipper shall notify Gatherer in writing of one of the
following elections:

(A) Shipper withdraws the relevant Acceleration Request;

(B) Shipper disagrees with a determination that Gatherer cannot accommodate the
Acceleration Request;

(C) Shipper agrees with all of the following if included in such Acceleration
Request Response: (I) the applicable Accelerated Target Fuel Gas Date; (II) the
applicable Accelerated Target On-Line Date; (III) the estimated Acceleration
Costs Differential; (IV) the determination that there will be a Shipper Adverse
Pressure Issue, and/or (V) the determination that there will be a Third Party
Adverse Pressure Issue in which case: (v) if there is an Accelerated Target Fuel
Gas Date, such date shall be the Target Fuel Gas Date for the relevant Well;
(w) if there is an Accelerated Target On-Line Date, such date shall be the
Target On-Line Date for the relevant Well; and/or (x) if there is an
Acceleration Cost Differential, Shipper agrees to pay Gatherer the Acceleration
Cost Differential identified in such Acceleration Request Response; (y) if there
is a Third Party Adverse Pressure Issue, Shipper accepts such assertion, and
(z) if there is a Shipper Adverse Pressure Issue, Shipper agrees to waive the
Free Flow Pressure obligation at applicable Receipt Point; or

(D) Shipper disagrees with any of the following if included in such Relocation
Response: (I) the applicable Accelerated Target Fuel Gas Date; (II) the
applicable Accelerated Target On-Line Date; (III) the estimated Acceleration
Costs Differential; (IV) the determination that there will be a Shipper Adverse
Pressure Issue, and/or (V) the determination that there will be a Third Party
Adverse Pressure Issue (and Shipper shall be presumed to agree with any such
matter included in such Relocation if it does not so disagree with such matter).

 

48



--------------------------------------------------------------------------------

(1) If Shipper makes an election under subsections (B) or (D), the dispute(s)
shall be referred to Section 3.2(d)(iv) for final resolution. Failure of Shipper
to so notify Gatherer in writing within 15 Days after its receipt of such
Relocation Response shall be deemed to be an election by Shipper under
subsection (A).

(iv) Any dispute referred to this Section 3.2(d)(iv) shall be exclusively and
finally resolved pursuant to the procedure set forth herein. There shall be a
single disinterested arbitrator, who meets the criteria of an Expert, as
selected by mutual agreement of the Parties within 15 Days after the referral of
such dispute to this Section 3.2(d)(iv). In the event the Parties are unable to
mutually agree upon the Expert within such time period, then each Party will
nominate an individual who meets the criteria of an Expert within 10 Days after
such time period, and such individuals so nominated by the Parties shall
together determine the Expert within 15 Days after such 10-Day period. In the
event only one Party nominates such an individual within such 10-Day period,
that individual will be deemed appointed as the Expert. Within 15 Business Days
after the appointment of the Expert, each Party shall submit to the Expert a
written proposal, that is not more than 15 pages, for, to the extent a dispute
exists regarding same, (I) whether Gatherer can accommodate the Acceleration
Request; (II) the applicable Accelerated Target Fuel Gas Date; (III) the
applicable Accelerated Target On-Line Date; (IV) the estimated Acceleration
Costs Differential; (V) the determination that there will be a Shipper Adverse
Pressure Issue, and/or (VI) the determination that there will be a Third Party
Adverse Pressure Issue, explaining such Party’s position, and the Expert shall
select which Party’s proposal, as a whole, is the most accurate. The Expert
shall select one Party’s proposal regarding each disputed matter. The Expert may
select one Party’s proposal for all disputed matters, or may select one Party’s
proposal for less than all disputed matters, and the other Party’s proposal for
the other disputed matters. The Expert’s determination shall be made within 15
Business Days after the foregoing 15-Business Day period and shall be final and
binding upon both Parties, without right of appeal. The Expert shall act as an
expert for the limited purpose of determining the specific disputes hereunder in
accordance with the above, and may not determine any matter except selection one
of the two proposals so submitted by the Parties for each disputed matter, and
may not award damages, interest or penalties to either Party with respect to any
disputed matter. Each Party shall bear one-half of the costs and expenses of the
Expert.

(v) Within 30 Days after a decision of the Expert pursuant to
Section 3.2(d)(iv), Shipper shall notify Gatherer in writing of one of the
following elections:

(A) Shipper withdraws the relevant Acceleration Request; or

(B) Shipper desires that Gatherer proceed with the activities described in the
Acceleration Request, and Shipper agrees to be bound by the decisions of the
Expert (and the assertions of Gatherer in the relevant Acceleration Request
Response with which it agreed or is deemed to have agreed, if any), in which
case Gatherer shall proceed with the activities required to accommodate such
Acceleration Request.

 

49



--------------------------------------------------------------------------------

(vi) Shipper shall pay Gatherer the applicable Acceleration Costs Differential
due under Section 3.2(d)(iii)(B) or (C), if applicable, within 30 Days after
Shipper’s receipt of Gatherer’s invoice for such Acceleration Costs
Differential.

(vii) Notwithstanding anything to the contrary herein, no Accelerated Target
Fuel Gas Date and/or Accelerated Target On-Line Date shall be considered for
purposes of Section 2.5(a)(i) and Section 3.2(e), which shall only consider the
original Target Fuel Gas Date and/or Target On-Line Date (as such dates may be
adjusted under other provisions of this Agreement outside of this
Section 3.2(d)), as applicable, for the relevant Tie-In Obligation.

(e) Certain Shipper Remedies.

(i) If Gatherer fails to connect a Fuel Gas Point to the applicable Individual
System where it is obligated to do so hereunder, and/or is not ready to or is
unable to deliver Dedicated Gas (for reasons other than Shipper’s failure to
provide such Dedicated Gas) from such Individual System to such Fuel Gas Point,
by the applicable Fuel Gas Deadline, then Shipper will be entitled to a credit
against amounts owed by Shipper to Gatherer under this Agreement equal to the
product of the number of Delayed Fuel Gas Days associated with such Delayed Fuel
Gas Point and $1,000/Day; provided that, the aggregate amount of such credit
with respect to any particular Delayed Fuel Gas Point shall not exceed $365,000.
Any such credit to which Shipper is entitled shall be applied in the invoice
issued in the Month following the Month in which such Delayed Fuel Gas Days
occurred. This credit constitutes the sole and exclusive remedy available to
Shipper with respect to delay in construction of the facilities necessary to
deliver Fuel Gas to such Fuel Gas Point and any other delay in commencement of
delivery of Fuel Gas through such facilities.

(ii) In the event that the On-Line Date occurs after the On-Line Deadline with
respect to any Tie-In Obligation for any Well, Shipper shall be entitled to a
credit against amounts owed by Shipper to Gatherer under this Agreement equal to
the product of the number of On-Line Delay Days associated with such Tie-In
Obligation and $1,000/Day, not to exceed a total credit of $2,800,000 with
respect to such Tie-In Obligation for such Well. Any such credit to which
Shipper is entitled shall be applied in the invoice issued in the Month
following the Month in which such On-Line Delay Days occurred. This credit
constitutes the sole and exclusive remedy available to Shipper with respect to
any failure or delay by Gatherer in causing the On-Line Date to occur on or
before the On-Line Deadline with respect to such Tie-In Obligation, except as
otherwise provided in Section 2.5(a)(i).

(f) Gatherer’s Remedy for Shipper Failure to Complete Well Completion
Requirements.

(i) In the event a Planned Well which is the subject of a Tie-In Obligation is
not drilled and completed, and/or all Shipper’s Facilities necessary to deliver
the Dedicated Production from such Planned Well to the Receipt Point for such
Planned Well are not completed and ready to be connected to such Receipt Point
(the foregoing

 

50



--------------------------------------------------------------------------------

collectively, the “Well Completion Requirements”), in each case within 365 Days
(which period will be extended by one Day for each Day of delay in drilling or
completing the applicable Planned Well or any Shipper’s Facilities necessary to
deliver the Dedicated Production from such Planned Well to the Receipt Point for
such Planned Well that is attributable to Force Majeure) after the Target
On-Line Date for such Planned Well, then Shipper shall reimburse Gatherer for
all Capital Expenses incurred by Gatherer in connection with extending the
then-applicable Individual System to the Receipt Point and the Fuel Gas Point
for such Planned Well (including establishing such Receipt Point, acquiring
easements, surface sites and other real property interests or rights, and
acquiring all necessary associated permits and authorizations from Governmental
Authorities) (all such Capital Expenses herein, the “Connection Costs”). For the
avoidance of doubt, with respect to any new Individual System (e.g., the
Wadestown System), Connection Costs will also include Capital Expenses incurred
in connection with the construction of any portion of such new Individual System
to any Delivery Point for such Individual System and in establishing any
Delivery Point (whether incurred directly by Gatherer and/or paid as an aid in
construction to the Person whose pipeline Gatherer’s facilities will
interconnect with at such Delivery Point).

(ii) Notwithstanding the foregoing, Shipper shall have the right, at any time,
to notify Gatherer to cease making efforts to connect any Planned Well to any
Individual System (a “Stop Connection Notice”), in which event Gatherer shall
use commercially reasonable efforts to promptly cease such efforts and wind down
the work on such connection, and Shipper shall reimburse Gatherer for all
Connection Costs with respect to such Planned Well, including Capital Expenses
incurred by Gatherer in connection with stopping and winding down its efforts
associated with connection of such Planned Well, if any. However, at any time
thereafter, Shipper shall have the right to notify Gatherer to recommence
efforts associated with connecting the Planned Well that was the subject of such
Stop Connection Notice to the applicable Individual System (a “Restart
Connection Notice”), in which event Gatherer shall recommence performance and
notify Shipper of the new Target On-Line Date with respect to such Planned Well
(the “Restart Target On-Line Date”) (which date will be as soon as reasonably
practicable under the circumstances, but in any event no later than the second
anniversary of the date on which Gatherer received the Restart Connection Notice
from Shipper), and the Restart Target On-Line Date will be deemed to be the
Target On-Line Date for such Planned Well. If Shipper does not complete the Well
Completion Requirements with respect to such Planned Well prior to the first
anniversary (the “First Anniversary Deadline”) of the later of (a) the On-Line
Date or (b) the original Restart Target On-Line Date for such Planned Well,
Shipper shall reimburse Gatherer for all Connection Costs (including
remobilization and recommencement costs (including costs for new permits and
authorizations from Governmental Authorities, if any)) incurred with respect to
such Planned Well from and after Gatherer’s receipt of the Restart Connection
Notice for such Planned Well. But, if Shipper completes the Well Completion
Requirements with respect to such Planned Well prior to the third anniversary
(the “Third Anniversary Deadline”) of the later of (a) the On-Line Date or
(b) the original Restart Target On-Line Date for such Planned Well, Gatherer
shall refund to Shipper all Connection Costs paid by Shipper to Gatherer with
respect to such Planned Well, less all Capital Expenses incurred by Gatherer in
connection with stopping and winding down and remobilizing and

 

51



--------------------------------------------------------------------------------

recommencing its efforts associated with connection of such Planned Well, with
such refund to be paid within 30 Days of Gatherer’s receipt of Shipper’s written
notice that such Well Completion Requirements have been met, together with
reasonable supporting documentation of such occurrence. However, if Shipper does
not complete the Well Completion Requirements with respect to such Planned Well
prior to the Third Anniversary Deadline for such Planned Well, Shipper shall not
be entitled to any refund of any Connection Costs paid by Shipper to Gatherer
with respect to such Planned Well. The First Anniversary Deadline and the Third
Anniversary Deadline will each be extended by one Day for each Day of delay in
drilling or completing the applicable Planned Well or any Shipper’s Facilities
necessary to deliver the Dedicated Production from such Planned Well to the
Receipt Point for such Planned Well that is attributable to Force Majeure
occurring after the date on which Gatherer received the Restart Connection
Notice from Shipper for such Planned Well. Shipper shall have the right to issue
additional Stop Connection Notice(s) and Restart Connection Notice(s) for any
Planned Well, and the above provisions of this Section 3.2(f) shall apply to
each such Stop Connection Notice and Restart Connection Notice; provided,
however, (i) if Shipper issues a Stop Connection Notice after issuing a Restart
Connection Notice, the provisions of this Section 3.2(f) applicable to such Stop
Connection Notice shall apply in lieu of any further actions with respect to
such earlier Restart Connection Notice, and (ii) if more than one Restart
Connection Notice is issued for any Planned Well, the “original Restart Target
On-Line Date,” as that term is used above in this Section 3.2(f) shall be the
Restart Target On-Line Date provided by Gatherer to Shipper in response to
Shipper’s most recent Restart Connection Notice.

(iii) Shipper shall make reimbursement to Gatherer under this Section 3.2(f)
within 30 Days after Shipper’s receipt of each of Gatherer’s invoices for the
applicable Connection Costs, which invoice shall contain reasonable supporting
documentation. If Shipper reimburses Gatherer Connection Costs in accordance
with Section 3.2(f)(i) for any Planned Well, and prior to the third anniversary
of the original Target On-Line Date of such Planned Well, the Well Completion
Requirements for such Planned Well have been met, then Gatherer shall reimburse
to Shipper such Connection Costs within 30 Days of Gatherer’s receipt of
Shipper’s written notice that such Well Completion Requirements have been met,
together with reasonable supporting documentation of such occurrence.

(g) Minimum Well Requirement.

(i) In the event Shipper fails for any reason to drill and complete at least the
following number of Planned Wells that are also Operated Wells and are not
otherwise subject to a Conflicting Dedication in the McQuay Area during each
period set forth in the table below (such minimum number of Planned Wells,
herein the “Minimum Well Requirement” and each such period, a “Minimum Well
Period”), then Shipper shall pay to Gatherer the well deficiency amount set
forth below with respect to such period (the “Individual Well Deficiency
Amount”) for each such Planned Well which Shipper fails to drill and complete
during such Year (the “Minimum Well Deficiency Obligation”). For the avoidance
of doubt, any Minimum Well Deficiency Obligation amounts paid by Shipper to
Gatherer pursuant to this Section 3.2(g) shall, to the maximum extent possible,
be made as cost reimbursements (within the meaning of Treasury Regulations
Section 1.7704-4(c)(10)(i)) of McQuay Development Costs.

 

52



--------------------------------------------------------------------------------

Minimum Well Period

   1/1/2018 to
12/31/2018      1/1/2019 to
4/30/2020      5/1/2020 to
4/30/2021      5/1/2021 to
4/30/2022  

Minimum Well Requirement

     30        40        40        30  

Individual Well Deficiency Amount

   $ 3,500,000      $ 3,500,000      $ 2,000,000      $ 2,000,000  

(ii) In determining whether such a Planned Well has been drilled and completed,
such that it will be applied towards the Minimum Well Requirement for a specific
Minimum Well Period, (A) such Planned Well must be drilled and completed,
(B) all Shipper’s Facilities connecting such Planned Well to the Receipt Point
to be located on or near the Well Pad on which such Planned Well is to be
located must be completed such that Shipper’s Facilities are ready to be
connected to such Receipt Point(s), and (C) if 125 Wells have been previously
drilled and completed in the Marcellus Formation and credited towards the
Minimum Well Requirement, such Planned Well must be drilled and completed in the
Utica Formation. For purposes of this Section 3.2(g), such Planned Well will be
deemed to have been “drilled and completed” in the Minimum Well Period in which
the later of (A) and (B) in the immediately preceding sentence occurs with
respect to such Planned Well. Shipper shall pay to Gatherer by wire transfer any
Minimum Well Deficiency Obligation for any Minimum Well Period not later than 20
Days after Shipper’s receipt of Gatherer’s invoice for such Minimum Well
Deficiency Obligation. If during any Minimum Well Period in which there is a
Minimum Well Requirement, Shipper drills and completes more Planned Wells than
the Minimum Well Requirement for such Minimum Well Period, all such Planned
Wells in excess of such Minimum Well Requirement (the “Excess Wells”) will be
applied against the next succeeding Minimum Well Period’s Minimum Well
Requirement; provided, however, if Shipper has paid a Minimum Well Deficiency
Obligation for the immediately preceding Minimum Well Period, in lieu of
applying the Excess Wells against the next succeeding Minimum Well Period’s
Minimum Well Requirement, Shipper may obtain a refund of that portion of such
Minimum Well Deficiency Obligation previously paid equal to the number of such
Excess Wells times the Individual Well Deficiency Amount during the Minimum Well
Period for which such Minimum Well Deficiency Obligation payment was made, but
in no event shall such refund exceed the amount of such Minimum Well Deficiency
Obligation previously paid by Shipper. If Shipper desires to receive such a
refund, Shipper shall notify Gatherer not later than the end of the Minimum Well
Period in which there are Excess Wells, otherwise such Excess Wells will be
applied against the next succeeding Minimum Well Period’s Minimum Well
Requirement. Any such refund shall be paid by Gatherer within 30 days after
Gatherer’s receipt of notice from Shipper that Shipper is entitled to such
refund. Additionally, if Shipper pays a Minimum Well Deficiency Obligation with
respect to the last Minimum Well Period and drills and completes more than 30
Planned

 

53



--------------------------------------------------------------------------------

Wells in the McQuay Area during the period from April 30, 2022 through May 1,
2023 (the “Final Cure Period”), for each such Planned Well, Shipper shall be
entitled to obtain a refund of that portion of the Minimum Well Deficiency
Obligation paid by Shipper with respect to the last Minimum Well Period equal to
the product of (A) the number of Planned Wells in the McQuay Area drilled and
completed by Shipper during the Final Cure Period in excess of 30 Planned Wells
and (B) $2,000,000, and within 30 days after its receipt of notice from Shipper
regarding its entitlement to such a refund, Gatherer shall so pay such refund to
Shipper.

(iii) If any of Shipper’s activities required to drill and complete a Planned
Well in the McQuay Area are delayed by Force Majeure during any Minimum Well
Period, with respect to such Planned Well only, such Minimum Well Period will be
extended by one Day for each Day of delay in drilling and completing such
Planned Well that is attributable to Force Majeure, for purposes of determining
any Minimum Well Deficiency Obligation for such Planned Well for such Minimum
Well Period. As an example only, if, in the first Minimum Well Period, the
Minimum Well Requirement is 30 Planned Wells, Shipper drills and completes 25
Planned Wells in the McQuay Area, and drilling and completion of one Planned
Well in the McQuay Area is delayed 31 Days by Force Majeure, Shipper would owe
Gatherer a Minimum Well Deficiency Obligation for four Planned Wells, the first
Minimum Well Period would be extended by 31 Days with respect to one Planned
Well delayed by Force Majeure, and Shipper would only owe Gatherer a Minimum
Well Deficiency Obligation for such delayed Planned Well if Shipper fails to
drill and complete such Planned Well prior to expiration of such 31-Day
extension; but, if Shipper drills and completes such delayed Planned Well prior
to expiration of such 31-Day extension, such delayed Planned Well will count
towards the Minimum Well Requirement with respect to the first Minimum Well
Period, even if drilled and completed during January of 2019.

Section 3.3 Cooperation. Because of the interrelated nature of the actions of
the Parties required to obtain the necessary permits and authorizations from the
appropriate Governmental Authorities and the necessary consents, rights of way
and other authorizations from other Persons necessary to drill and complete each
Planned Well and construct the required extensions of the applicable Individual
System to each Planned Well Pad, the Parties agree to work together in good
faith to obtain such permits, authorizations, consents and rights of way as
expeditiously as reasonably practicable, all as provided in this Agreement. The
Parties further agree to cooperate with each other and to communicate regularly
regarding their efforts to obtain such permits, authorizations, consents and
rights of way. Upon request by Shipper, Gatherer shall promptly provide to
Shipper copies of all state and federal permits and approvals obtained by
Gatherer in order to construct any extension of any Individual System to a
Planned Well or a Planned Well Pad. Upon request by Gatherer, Shipper shall
promptly provide to Gatherer copies of all state and federal permits and
approvals obtained by Shipper in order to drill and complete any Well or to
construct Shipper’s Facilities.

Section 3.4 Gathering Services With Respect to Execution Date Wells. For the
avoidance of doubt and notwithstanding anything to the contrary, from and after
the Execution Date, Gatherer shall provide Gathering Services (other than the
delivery of Fuel Gas) to the Execution Date Wells, and, subject to
Section 6.4(a), Existing Pressure Service at the Execution Date Compression
Receipt Points.

 

54



--------------------------------------------------------------------------------

Section 3.5 Right of Way and Access Rights.

(a) Gatherer is responsible, at its sole cost, for the acquisition and
maintenance of rights of way, surface use and/or surface access agreements
necessary to construct, own and operate the Individual Systems; provided that
Shipper hereby grants to Gatherer, without warranty of title, either express or
implied, to the extent that it may lawfully and is contractually permitted to do
so without the incurrence of additional expense (or if Shipper will incur
additional expenses and Gatherer agrees to reimburse such expenses), a
non-exclusive easement and right of way upon the Dedicated Properties and all
lands covered by the Dedication Area and the ROFO Area for the purpose of
installing, using, maintaining, servicing, inspecting, repairing, operating,
replacing, disconnecting and removing all or any portion of the Gathering System
utilized in connection with the performance of Gathering Services, including all
pipelines, meters and other equipment necessary for the performance by Gatherer
of this Agreement. However, Shipper shall provide, at no cost to Gatherer, such
space on a Well Pad or Planned Well Pad as may be reasonably necessary to
provide Gathering Services for Gas and Condensate received from such Well Pad or
Planned Well Pad, and Shipper shall provide and maintain, at no cost to
Gatherer, all real property rights and interests necessary for Gatherer’s
installation, operation, maintenance and repair of its facilities located in
such space as reasonably necessary to provide Gathering Services for Gas and
Condensate received from such Well Pad or Planned Well Pad. For the avoidance of
doubt, this Section 3.5(a) shall not apply to lands which are the subject of
that certain Surface Use Agreement between CONE Gathering LLC, Shipper and the
other parties thereto dated as of September 30, 2011, as amended or restated
from time to time.

(b) Shipper shall not have a duty to maintain in force and effect any underlying
agreements (such as any lease, easement, or surface use agreement) that the
grants of easements or rights of way by Shipper to Gatherer pursuant to
Section 3.5(a) are based upon, and such grants of easements or rights of way
will terminate if Shipper loses its rights to the applicable property,
regardless of the reason for such loss of rights.

(c) Gatherer hereby grants to Shipper, without warranty of title, either express
or implied, to the extent that it may lawfully and is contractually permitted to
do so without the incurrence of additional expense, an easement and right of way
upon all lands on which the Gathering System is located, as such Gathering
System exists on the Execution Date. Gatherer shall not have a duty to maintain
in force and effect any underlying agreements that the grants of easements or
rights of way by Gatherer to Shipper pursuant to this Section 3.5(c) are based
upon, and such grants of easements or rights of way will terminate if Gatherer
loses its rights to the applicable property, regardless of the reason for such
loss of rights.

(d) The exercise of the rights granted to a Party by the other Party pursuant to
Section 3.5(a) and Section 3.5(c) shall not unreasonably interfere with such
other Party’s or its Affiliate’s, as applicable, operations or with the rights
of owners in fee with respect to the applicable lands, and such rights will be
exercise in material compliance with all applicable Laws and the safety and
other reasonable access requirements of the granting Party.

 

55



--------------------------------------------------------------------------------

(e) Each Party shall be responsible for, and shall release, defend, indemnify
and hold harmless the other Party’s Group for, any Claims caused by such Party’s
use of its access rights pursuant to this Section 3.5. Subject to
Section 3.5(b), Shipper shall maintain all roads owned by it upon the Dedicated
Properties as reasonably necessary for Gatherer to access the Wells and its
facilities located thereon.

Section 3.6 Blending Rights.

(a) Notwithstanding anything herein to the contrary, Shipper shall be permitted
to blend Gas, subject to Section 3.6(d) below, by (i) changing the Receipt Point
for any Gas to be Tendered by Shipper to Gatherer hereunder to another Receipt
Point on the same Individual System, (ii) taking Gas from an Individual System
at an Intermediate Delivery Point selected by Shipper on the same Individual
System and re-Tendering such Gas at another Receipt Point selected by Shipper on
the same Individual System or (iii) Tendering volumes of other Gas, including,
by way of example and not of limitation, coal bed methane Gas or Third Party Gas
at (or near) any Tap. All Gas Tendered by Shipper to an Individual System for
blending shall be entitled to Priority One Service. In the event that Shipper
takes volumes of Gas at an Intermediate Delivery Point and re-Tenders such
volumes at a different Receipt Point on the same Individual System in the
exercise of its blending rights hereunder, only one fee for such volumes will be
due and owing (calculated based upon the volumes of such Gas Tendered by Shipper
at the original Receipt Point(s)). In no event shall Gatherer be obligated to
install any new Intermediate Delivery Points on an Individual System, or
otherwise receive Gas under this Section 3.6(a), if Gatherer determines, in its
sole good faith discretion, to do so could adversely affect Gatherer’s
operations and/or its ability to comply with its contractual obligations on such
Individual System.

(b) In the event that Shipper Tenders volumes of coal bed methane or other Gas
at (or near) any Tap under Section 3.6(a) for the purpose of blending (“Blending
Gas”) that was produced from or attributable to Shipper or any Affiliate of
Shipper’s working interest in any well and Gatherer is not required to perform
any additional services with respect to such Gas, no fee will be due and owing
by Shipper pursuant to Section 5.1 or otherwise for such Blending Gas. For the
avoidance of doubt, (i) the Fee will apply to any Blending Gas for which
Gatherer performs Gathering Services, and (ii) Shipper shall be obligated to pay
the Fee with respect to any Blending Gas that was not produced from Shipper or
any of its Affiliates working interest in any well or from any well in which
neither Shipper nor any of its Affiliates possesses a working interest.
Notwithstanding anything to the contrary in the foregoing, Shipper shall not
Tender volumes of Blending Gas, and Gatherer shall have no obligation to accept
any Blending Gas, if Gather’s acceptance of such Blending Gas would result in
Gatherer being in breach of its obligations with respect to applicable Gas
specifications as set forth in any other gathering agreements with other
shippers or could result in Gatherer being subject to additional costs,
penalties, fee reductions (including penalties and fee reductions hereunder) or
any other liability resulting therefrom.

(c) Any pipeline or gathering system that may be necessary in order for Shipper
to Tender Blending Gas to an Individual System will be constructed by Shipper or
by a Third Party on behalf of Shipper at Shipper’s cost and expense and shall
not constitute a portion of the Individual System; provided that the Parties may
separately agree, by an amendment to this Agreement, that Gatherer will build
facilities to connect an Individual System to wells to provide Shipper’s owned
or Controlled Gas for blending purposes for a fee mutually agreeable by the
Parties.

 

56



--------------------------------------------------------------------------------

(d) For the avoidance of doubt, in the event that any blended Gas stream among
Shipper and other shippers on any portion of an Individual System that services
Dry Gas does not meet the then current pipeline specifications of the Downstream
Pipeline due to the quality of Shipper’s Gas, Gatherer and Shipper shall use
commercially reasonable efforts to find a solution using existing infrastructure
to blend any Gas, including residue gas from another system; provided that
Gatherer will not be required to construct any new infrastructure, reduce
existing throughput capacity or incur any additional costs (unless Shipper
reimburses Gatherer for such costs) to satisfy this requirement. Shipper
acknowledges that any such new infrastructure or capacity reduction would
comprise a new service not originally contemplated under this Agreement, and
would require a mutually agreed-upon solution between the Parties.

(e) For the avoidance of doubt, Gatherer shall not be required to comply with
any of the obligations contained in this Section 3.6 with respect to Blending
Gas to the extent that compliance with such obligations would result in Gatherer
being in breach of its obligations with respect to applicable Gas specifications
as set forth in the Noble Gas Gathering Agreement (but without regard to any
amendments made to the Noble Gas Gathering Agreement after the Execution Date).

Section 3.7 Liquid Condensate. Shipper shall be responsible for injecting
Dedicated Liquid Condensate into the Individual Systems on which Condensate
Services are provided at the applicable Receipt Point, measuring all Liquid
Condensate injected into the Individual Systems at the applicable Receipt Points
and providing Gatherer reasonable access to Shipper’s Measurement Devices,
including the data therefrom, for such Liquid Condensate, including as set forth
in Section 1.4(f) of Exhibit A. Notwithstanding anything to the contrary herein,
such Measurement Devices will be deemed to be Shipper Meters, and the provisions
of Sections 1.4(c) - (i) and 1.6 of Exhibit A will apply mutatis mutandis to
Shipper and such Shipper Meters, such that Shipper shall be responsible for
complying with the obligations of “Gatherer,” and Gatherer shall have the rights
of “Shipper,” under such Sections with respect to such Shipper Meters.
Additionally, as soon as practicable after the end of each Month but in no event
later than five Business Days following the end of such Month, Shipper shall
deliver to Gatherer written notice (including reasonable supporting
documentation) of the measured volumes (stated in Barrels) of Liquid Condensate
delivered by Shipper to Gatherer at each applicable Receipt Point during the
preceding Month. If Gatherer determines it is not satisfied with use of any such
Shipper Meter(s) for measurement of Liquid Condensate at one or more Receipt
Points on an Individual System, Gatherer may install, own, operate and maintain
its own Measurement Devices to measure the Liquid Condensate injected into the
Individual Systems at the applicable Receipt Point(s), and if Gatherer elects
not to do so Gatherer shall develop a measurement and allocation protocol based
on generally accepted industry practices that it will require, or, with respect
to any Liquid Condensate delivered pursuant to the Noble Gas Gathering
Agreement, shall use commercially reasonable efforts to cause (provided that
Gatherer shall not be required to make any payments to any third party in the
pursuit of the satisfaction of such obligation), each shipper (including
Shipper) on such Individual System to utilize for measurement of volumes of
Liquid Condensate at the applicable receipt points, in which event Gatherer
shall

 

57



--------------------------------------------------------------------------------

require the use of such measurement and allocation protocol in its agreements
with such shippers, and use commercially reasonable efforts to enforce such
measurement and allocation protocol provisions in all such agreements. The
Parties agree that the density of all Liquid Condensate injected into an
Individual System by Shipper shall be within the applicable ranges specified on
Exhibit L. Gatherer further agrees that it shall use commercially reasonable
efforts to cause the density of all Liquid Condensate injected into an
Individual System by any other shipper on such Individual System to be within
the applicable range specified on Exhibit L, and Gatherer shall use commercially
reasonable efforts to include such density range as a Liquid Condensate quality
specification on such Individual System in its agreements with such shippers
(provided that Gatherer shall not be required to make any payments to any third
party in the pursuit of the satisfaction of such obligation) and shall use
commercially reasonable efforts to enforce such quality specification in all
such agreements; provided that, notwithstanding the foregoing, nothing contained
herein shall obligate Gatherer to amend the Noble Gas Gathering Agreement to
include such Liquid Condensate specifications and Gatherer shall not be required
to comply with the foregoing obligations with respect to Liquid Condensate in
connection with the Noble Gas Gathering Agreement to the extent that the
obligations set forth in the Noble Gas Gathering Agreement (but without regard
to any amendments made to the Noble Gas Gathering Agreement after the Execution
Date) with respect to Liquid Condensate are inconsistent with the foregoing. In
addition, Gatherer shall use commercially reasonable efforts to include the
requirements of the first three (3) sentences of this Section 3.7 in its
agreements with other shippers with respect to Liquid Condensate to be gathered
on the ACAA System and the Majorsville System (provided that Gatherer shall not
be required to make any payments to any third party in the pursuit of the
satisfaction of such obligation), shall use commercially reasonable efforts to
enforce such requirements in all such agreement(s), and shall maintain records
regarding all such Third Party Liquid Condensate measurements and allocations
for a period of at least 24 Months.

Section 3.8 Gatherer Reports. Gatherer shall provide Shipper with daily, monthly
and yearly operational and production reports relating to the Individual Systems
and Dedicated Production delivered by Shipper (such reports, “Gatherer
Reports”). The Gatherer Reports (other than the daily reports) shall include
(i) any Downtime Event relevant to the applicable time period covered by such
Gatherer Report and (ii) shall also include a breakdown of the throughput
amounts of Dedicated Production delivered by Shipper applicable to each
Individual System. The Gatherer Reports shall only include information
applicable to Dedicated Production delivered by Shipper and not any information
related to other shippers on the Individual Systems.

Section 3.9 Additional Delivery Points. Upon the written request of Shipper
(which may be given one or more times during the Term), Gatherer shall use its
commercially reasonable efforts to construct, operate and maintain an additional
delivery point on an Individual System, after a connection agreement with the
applicable Downstream Pipeline for such delivery point, in form and substance
mutually agreeable to Gatherer and such Downstream Pipeline, is entered into.
Upon the completion of the construction of such delivery point, such delivery
point shall constitute a “Delivery Point” for all purposes of this Agreement.
Any such request by Shipper shall identify the design capacity desired by
Shipper for the applicable delivery point (the “Shipper Requested Design
Capacity”). Shipper shall reimburse Gatherer for all Capital Expenses incurred
in connection with construction of such Delivery Point, and

 

58



--------------------------------------------------------------------------------

Shipper shall be entitled to a super-priority as to the use of the capacity at
such Delivery Point for the Shipper Requested Design Capacity, to the extent
permitted by applicable Laws; provided, however, if Gatherer elects to construct
such Delivery Point with a greater design capacity than the Shipper Requested
Design Capacity, Shipper’s foregoing reimbursement obligation and super-priority
with respect to such Delivery Point will be prorated based on a fraction,
expressed as a percentage, the numerator of which is the Shipper Requested
Design Capacity and the denominator of which is the actual design capacity of
such Delivery Point. In no event shall Gatherer be obligated to install a new
Delivery Point at any location on an Individual System, where Gatherer
determines, in its good faith discretion, to do so could adversely affect
Gatherer’s operations and/or its ability to comply with its contractual
obligations on such Individual System

Section 3.10 Fuel Gas Measurement and Facilities. Gatherer shall be responsible
for installing necessary measurement devices to measure and for measuring all
Fuel Gas delivered to Shipper at any Fuel Gas Point established hereunder. With
respect to each Planned Well requiring Fuel Gas hereunder, Gatherer’s obligation
under this Agreement to provide Fuel Gas to the Fuel Gas Point for such Planned
Well will terminate on the On-Line Date for such Planned Well, and Gatherer will
thereafter have the right to remove the Fuel Gas meter and all other facilities
installed by Gatherer to deliver Fuel Gas to such Fuel Gas Point, and Gatherer
may reuse such meter and facilities for any other Fuel Gas Point.

ARTICLE 4

TENDER, NOMINATION AND GATHERING OF PRODUCTION

Section 4.1 Priority of Service.

(a) All Priority One Dedicated Production Tendered by Shipper for delivery to
the Gathering System shall be entitled to Priority One Service; provided,
however, that with respect to Priority One Dedicated Production Tendered for
delivery by Shipper to the Majorsville System, on or before the Shared Priority
Deadline, only such Priority One Dedicated Production up to 122,000 MSCF on any
Day shall be entitled to Priority One Service (the “Reservation Amount”) and any
Priority One Dedicated Production delivered to the Majorsville System by Shipper
in excess of such amount shall be entitled to Priority Two Service.

(b) Every six months following the Execution Date until the Shared Priority
Deadline, Gatherer and Shipper shall meet to discuss with “Initial Shipper”
under the Noble Gas Gathering Agreement, and cooperate in good faith to
determine, any changes to the Reservation Amount.

(c) Notwithstanding Section 4.1(a) or anything contained herein to the contrary,
all Gas Tendered by Shipper to the Majorsville System or the Legacy McQuay
System, in each case, that was produced from the Utica Formation shall only be
entitled to Priority Two Service.

Section 4.2 Governmental Action. The Parties intend and agree that all Gathering
Services (other than the delivery of Fuel Gas) on each Individual System with
respect to Dedicated Production provided to Shipper shall be provided with the
priority specified in Section 4.1, and that Shipper (pro rata, using the same
methodology as set forth in Section 1.7 of Exhibit

 

59



--------------------------------------------------------------------------------

A, with any other shipper on the applicable Individual System granted Priority
One Service and/or Priority Two Service, as applicable) has the first priority
call upon the capacity of the Gathering System for service to Shipper for its
Dedicated Production for the Term. Notwithstanding the foregoing, in the event
any Governmental Authority issues an order requiring Gatherer to allocate
capacity to another shipper contrary to the above, Gatherer shall, to the extent
permitted to do so by such Governmental Authority, do so by first reducing all
Gas and, to the extent applicable, Liquid Condensate entitled to Priority Two
Service, and shall only curtail receipts of Gas and Liquid Condensate entitled
to Priority One Service (using the same methodology as set forth in Section 1.7
of Exhibit A) to the extent necessary to allocate such capacity to such other
shipper, after complete curtailment of Gathering Services on an Interruptible
Basis and Priority Two Service. In such event Gatherer shall not be in breach or
default of its obligations under this Agreement and shall have no liability to
Shipper in connection with or resulting from any such curtailment; provided,
however, that Gatherer shall, at Shipper’s request, temporarily release from
dedication under this Agreement all of Shipper’s volumes interrupted or
curtailed as the result of such allocation until Gatherer is permitted by such
Governmental Authority to take all such volumes of Shipper.

Section 4.3 Tender of Dedicated Production. Subject to the terms and conditions
of this Agreement (including Section 2.4 and Article 11) and all applicable
Laws, each Day during the Term, Shipper shall Tender to the Gathering System at
each applicable Receipt Point all of the Dedicated Production produced from
Wells upstream of such Receipt Point. Shipper shall have the right to Tender to
Gatherer for Gathering Services under this Agreement, at then-existing Receipt
Points, Gas and/or Liquid Condensate other than Dedicated Production; provided
that, (a) any such Gas and/or Liquid Condensate shall not be entitled to
Priority One Service or Priority Two Service but rather shall be provided
Gathering Services on an Interruptible Basis only (though all such Gas and
Liquid Condensate, once received into a Receipt Point, shall be treated as
Dedicated Production for all other purposes of this Agreement other than
curtailment), and (b) any such Liquid Condensate can only be Tendered to Receipt
Points on the ACAA System and the Majorsville System.

Section 4.4 Gathering Services.

(a) Gatherer shall construct, own, operate and maintain all Individual Systems
in a good and workmanlike manner in accordance with standards customary in the
industry and in compliance in all material respects with applicable Laws.

(b) Subject to the provisions of this Agreement and rights of all applicable
Governmental Authorities, Gatherer shall (i) provide Gathering Services for all
Dedicated Gas and, to the extent applicable, Liquid Condensate constituting
Dedicated Production that is Tendered to Gatherer at the applicable Receipt
Point on an Individual System, (ii) re-deliver to Shipper or for the benefit of
Shipper at the relevant Delivery Point on the same Individual System as
nominated by Shipper, and confirmed, in accordance with the nomination
procedures set forth in Exhibit A, (a) Gas with an equivalent Thermal Content,
less the Thermal Content of Drip Condensate, and such Gas consumed as Gathering
System Fuel and Gathering System L&U allocated to Shipper, and (b) to the extent
applicable, Liquid Condensate and Drip Condensate, in each case, in accordance
with this Agreement. Subject to the other provisions of this Agreement
(including Sections 3.2(a)(i), 3.2(f) and 3.2(g)), Gatherer agrees to construct,
install, own and

 

60



--------------------------------------------------------------------------------

operate, at its sole cost, risk and expense, the Individual Systems, including
facilities required to connect to Receipt Points on the applicable Individual
Systems at each Well Pad and Planned Well Pad as described in Section 3.2.
Except through the Fees for applicable Gathering Services pursuant to
Section 5.1 or as otherwise expressly provided in this Agreement, Shipper shall
have no responsibility for the cost of the Individual Systems or any facilities
constructed or to be constructed by Gatherer hereunder.

(c) Notwithstanding anything to the contrary herein, Gatherer shall have no
obligation to construct or otherwise provide any facilities at the Fallowfield
System or the Marshall System other than those in place on the Execution Date.

(d) As set forth on the Majorsville Map and the McQuay Map, certain pipelines
will initially be used to move Gas on both the Majorsville System and the McQuay
System, but will transition to serve only the Majorsville System or the McQuay
System as set forth on such maps.

Section 4.5 Nominations, Scheduling, Balancing and Curtailment. Nominations,
scheduling and balancing of Gas and Liquid Condensate available for, and
interruptions and curtailment of, Gathering Services under this Agreement shall
be performed in accordance with the applicable Operating Terms and Conditions
set forth in Exhibit A, except as otherwise provided below in this Section 4.5
with respect to interruptions and/or curtailments of Gas from the North Nineveh
Sub Area of the McQuay System.

From and after the Execution Date and until the date on which Gatherer completes
construction of and places into commercial service a new compression station
(including related suction piping) located on the McQuay System in the North
Nineveh Sub Area (the “North Nineveh Station Start Date”), which is estimated to
occur approximately June 1, 2019, Shipper shall use commercially reasonable
efforts to enter into and maintain arrangements for the nominating and Tender
of, and shall, to the extent it is so able, nominate and Tender, all Dedicated
Gas from the NV 55, NV 56 and NV 57 Well Pads in the McQuay Area at the Receipt
Points for such Well Pads for delivery to the National Fuel Gas Delivery Point.
In the event that, at any time prior to the North Nineveh Station Start Date,
Shipper is unable to obtain capacity at the National Fuel Gas Delivery Point for
the delivery of Dedicated Gas as contemplated by this Section 4.5, Gatherer
shall not be liable for (or be responsible for penalties (including any Fee
reductions) resulting from) any failure by Gatherer to maintain the pressures
required to be maintained pursuant to Section 6.4 at any Receipt Points in the
North Nineveh Sub Area resulting from such failure by Shipper to obtain such
capacity and Tender Dedicated Gas for delivery to the National Fuel Gas Delivery
Point as contemplated by this Section 4.5. Prior to the North Nineveh Station
Start Date, if, for any reason, at any time, National Fuel Gas does not or will
not receive at the National Fuel Gas Delivery Point all Dedicated Gas from the
Well Pads connected to Receipt Points in the North Nineveh Sub Area of the
McQuay System, Gatherer shall have the right to interrupt and/or curtail
receipts of Dedicated Gas from such Well Pads to the extent necessary to remedy
and/or avoid any operational problems, including pressure problems, caused
and/or that will be caused thereby on any portion of the McQuay System; provided
that Gatherer shall use commercially reasonable efforts to minimize the extent
and duration of any such interruption and/or curtailment. Notwithstanding
anything to the contrary herein, in the event of any such interruption and/or
curtailment, Shipper will only have the right to a temporary release of the
interrupted and/or curtailed Gas under Section 2.5(b), and, in no event will
such interruption and/or curtailment constitute grounds for any permanent
release from this Agreement or for any credits, Fee reductions or other
liquidated damages under this Agreement.

 

61



--------------------------------------------------------------------------------

Section 4.6 Suspension/Shutdown of Service.

(a) Without prejudice to Shipper’s rights under Sections 3.2(e)(i), 3.2(c)(ii),
6.4(e), 6.4(f) and 6.4(g), during any period when all or any portion of any of
the Individual Systems are shut down because of necessary alterations,
maintenance or repairs or Force Majeure or because such shutdown is necessary to
avoid injury, or harm to Persons or property, to the environment or to the
integrity of any of the Individual Systems, receipts of Dedicated Gas and/or
Dedicated Liquid Condensate may be curtailed as set forth in Section 1.7 of
Exhibit A; provided that Gatherer shall use commercially reasonable efforts to
minimize the extent and duration of any such curtailments.

(b) It is specifically understood by Shipper that operations and activities on
facilities upstream or downstream of the Individual Systems may impact
operations on the Individual Systems, and the Parties agree that Gatherer shall
have no liability therefor.

Section 4.7 Gas and Condensate Marketing and Transportation. As between the
Parties, Shipper shall be solely responsible, and shall make all necessary
arrangements at and downstream of the Delivery Points on the Individual Systems,
for the receipt, further transportation, processing and marketing of all Gas,
Drip Condensate separated from Gas and Liquid Condensate delivered or to be
delivered to or for the account of Shipper at such Delivery Points. In the event
of (i) the failure of Shipper to make all such arrangements or (ii) the failure
of the Persons receiving or to receive, all such Gas, Drip Condensate separated
from Gas and Liquid Condensate at such Delivery Points, Gatherer shall be
excused from all of its obligations and liabilities hereunder arising out of or
resulting from such failures, and such events shall be deemed to be events of
Force Majeure of Gatherer.

Section 4.8 No Prior Flow of Gas in Interstate Commerce. Shipper covenants that
at the time of Tender, none of the Gas or Condensate delivered at any Receipt
Point hereunder has flowed in interstate commerce.

Section 4.9 Right of First Offer.

(a) Promptly after determining that Shipper or any of its Affiliates expects to
undertake or participate in any development, drilling and production activities
on the ROFO Properties (unless such ROFO Properties are covered by a Conflicting
Dedication), Shipper must deliver a notice of such planned development, drilling
and production activities, including the information required to be provided in
a Development Report set forth in Section 3.1(b)(i) through Section 3.1(b)(v)
(each, a “ROFO Notice”).

(b) Gatherer shall have 45 Days following receipt of a ROFO Notice to make an
offer to Shipper to provide Gathering Services with respect to some or all of
the ROFO Properties covered in such ROFO Notice (the “Subject ROFO Properties”).
If Gatherer elects to make an offer, Gatherer shall, on or before 45 Days
following Gatherer’s receipt of a ROFO Notice, deliver to Shipper a notice (the
“ROFO Offer”) setting forth: (i) the proposed Fees for the

 

62



--------------------------------------------------------------------------------

Gathering Services to be provided; (ii) the existing operations, under
construction or planned facilities needed to provide Gathering Services to the
Subject ROFO Properties and; (iii) the schedule for completing the construction
and installation of such planned facilities and all planned Receipt Points and
Delivery Point facilities, in each case, for the Planned Well Pads and Planned
Wells included in the ROFO Offer. In the event Gatherer has questions or desires
additional reasonable information in connection with the preparation of such
ROFO Offer, Shipper agrees to promptly provide such information to the extent it
or its Affiliates has such information and, if requested by Gatherer, to
promptly make representatives of Shipper and/or its Affiliates who are
knowledgeable with the ROFO Notice and any underlying assumptions and
information reasonably available during normal business hours to meet with
Gatherer so that Gatherer is in the position of submitting a better informed
ROFO Offer within the foregoing 45-Day period; provided, however, if Shipper
fails to promptly provide such reasonable information and/or make such
representatives reasonably available to Gatherer after Gatherer’s request, such
45-Day period will be extended by one Day for each Day of delay by Shipper in
promptly providing such reasonable information and/or making such
representatives reasonably available.

(c) Within 30 Days following receipt of Gatherer’s ROFO Offer, Shipper shall
notify Gatherer whether or not it accepts Gatherer’s ROFO Offer; provided that
the failure of Shipper to timely notify Gatherer of its acceptance of Gatherer’s
ROFO Offer shall be deemed a rejection by Shipper of such ROFO Offer. For the
avoidance of doubt, Shipper shall be under no obligation to accept any ROFO
Offer from Gatherer.

(d) If Shipper accepts a ROFO Offer (such ROFO Properties described in an
accepted ROFO Offer, the “Dedicated ROFO Properties”), then (i) Shipper will be
deemed to have (A) dedicated such Dedicated ROFO Properties under this
Agreement, (B) dedicated and committed to deliver to Gatherer under this
Agreement, as and when produced all of the Gas and/or Liquid Condensate, as
applicable, owned by Shipper and/or its Affiliates thereafter produced during
the Term from such Dedicated ROFO Properties and (C) committed to deliver to
Gatherer under this Agreement, as and when produced, all Third Party Gas and/or
Liquid Condensate, as applicable, under the Control of Shipper and/or its
Affiliates that is thereafter produced during the Term from the lands covered by
such Dedicated ROFO Properties and (ii) the Parties will amend this Agreement to
incorporate the terms set forth in the accepted ROFO Offer.

(e) If Shipper does not accept or is deemed to have not accepted a ROFO Offer,
then Shipper shall have no further obligations hereunder with respect to the
Subject ROFO Properties.

ARTICLE 5

FEES

Section 5.1 Fees.

(a) Shipper shall pay Gatherer each Month in accordance with the terms of this
Agreement, for all Gas Services provided by Gatherer with respect to Dedicated
Gas received by Gatherer from Shipper or for Shipper’s account during such Month
at the Receipt Points on an Individual System, an amount equal to the product of
(i) the aggregate quantity of such Dedicated Gas (other than Gas used for
Gathering System Fuel and Fuel Gas to the extent such Fuel Gas is used on the
same Well Pad on which it was produced), stated in MMBtus, in each

 

63



--------------------------------------------------------------------------------

case, received by Gatherer from Shipper or for Shipper’s account at the
applicable Receipt Points on such Individual System during such Month multiplied
by (ii) the fee(s) (in cents per MMBtu) for Gas set forth on the Individual
System Exhibits of such Individual System (the “Gas Gathering Fee”).

(b) Shipper shall pay Gatherer each Month in accordance with the terms of this
Agreement, for all Condensate Services provided by Gatherer on those Individual
Systems on which it provides Condensate Services with respect to Dedicated
Liquid Condensate Tendered by Shipper hereunder and allocated to Shipper (based
on the volumes of Liquid Condensate delivered to Shipper at each relevant
Delivery Point) in accordance with this Agreement during such Month, an amount
equal to the product of (i) the aggregate quantity of Liquid Condensate, stated
in Barrels, allocated to Shipper in accordance with this Agreement on such
Individual System during such Month multiplied by (ii) the fee(s) (in dollars
per Barrel) for Liquid Condensate set forth on the Individual System Exhibits
for such Individual System (the “Condensate Gathering Fees”). For the avoidance
of doubt, the ACAA System and the Majorsville System are the only Individual
Systems which shall gather Dedicated Liquid Condensate.

(c) In addition to the fees under Section 5.1(a) and Section 5.1(b), and subject
to the adjustments in Section 5.2, to the extent applicable, Shipper shall pay
Gatherer each Month in accordance with the terms of this Agreement for the
following Compression Services an amount equal to the aggregate quantity of such
Dedicated Gas (other than Gas used for Gathering System Fuel and Fuel Gas to the
extent such Fuel Gas is used on the same Well Pad on which it was produced),
stated in MMBtus, in each case, received by Gatherer from Shipper or for
Shipper’s account at each applicable Receipt Point during such Month multiplied
by one of the following, if applicable:

(i) For each Receipt Point on an Individual System that Gatherer is obligated to
provide Tier 1 Pressure Service, but excluding those Execution Date Wells
identified on Exhibit B-2 with the designation of “Yes” under the column “Wells
that will benefit from Tier 1 Pressure Service for No Fee”, the Tier 1
Compression Fee;

(ii) For each Receipt Point on an Individual System that Gatherer is obligated
to provide Tier 2 Pressure Service but excluding those Execution Date Wells
identified on Exhibit B-2 with the designation of “Yes” under the column “Wells
that will benefit from Tier 2 Pressure Service for No Fee”, the Tier 2
Compression Fee;

(iii) For the Receipt Point for the Gaut 4IHSU Unit on the Mamont System, the
Fee specified in Exhibit B-8(b); and

(iv) For the Receipt Points for the NV57 Well Pad and GH9 Well Pad on the McQuay
System, the Fee specified in Exhibit B-11(b).

(d) For the avoidance of doubt, the Parties acknowledge that there is no
separate fee chargeable by Gatherer hereunder for Gathering Services with
respect to Drip Condensate, the fees chargeable by Gatherer hereunder for Gas
are sufficient to compensate Gatherer for Gathering Services with respect to
Drip Condensate and, without prejudice to Section 1.8(b) of Exhibit A, no fee is
chargeable in connection with the provision of Fuel Gas to the extent such Fuel
Gas is used on the same Well Pad on which it was produced.

 

64



--------------------------------------------------------------------------------

Section 5.2 Fee Adjustments.

(a) Commencing with (i) January 1, 2018, for the Fees applicable to the
Execution Date Wells, and (ii) January 1, 2019, for the Fees applicable to all
other Wells and for the Adjusted Amount, and thereafter as of January 1 of each
remaining Year through and including calendar year 2034, such Fees and Adjusted
Amount will be increased by an amount equal to the sum of the then applicable
fee or amount (as applicable) as of the preceding Month plus the product of the
Annual Escalation Factor multiplied by such fee or amount. Commencing on
January 1, 2035, and as of each January 1 thereafter during the Term, each Fee
and Adjusted Amount shall be adjusted to be an amount equal to the sum of the
Fee or Adjusted Amount in effect immediately prior to January 1, 2035, and the
product of such Fee or Adjusted Amount and the percentage change in CPI-U
between January 1, 2034 and January 1, 2035. Such Fees and Adjusted Amount shall
be adjusted thereafter on each successive January 1 by adjusting the previous
Year’s Fees and Adjusted Amount by the percentage change in CPI-U over the
preceding Year. Notwithstanding the foregoing, in no event will any CPI-U
adjustment (up or down) exceed 3% of the Fees or the Adjusted Amount in effect
immediately prior to such adjustment.

(b) If there has been a Downtime Event, and such Downtime Event caused (i) the
Downtime Percentage for the Gathering System during any calendar quarter to be
greater than 4% during such calendar quarter; (ii) the Downtime Percentage for
any Individual System during any calendar quarter to be greater than 10% during
such calendar quarter or (iii) the Downtime Percentage for any Individual System
during any two consecutive calendar quarters to be greater than 6% during such
two consecutive calendar quarters, then in any such case, the Gas Gathering Fee
for Dedicated Gas and the Condensate Gathering Fee for Dedicated Liquid
Condensate shall be reduced as set forth in Exhibit H. For the avoidance of
doubt, only the highest penalty set forth on Exhibit H shall be applicable to a
Downtime Event.

(c) This Section 5.2(c) applies only to Dedicated Gas produced from Wells
connected to Receipt Points with respect to which Gatherer is providing (or is
obligated to provide) Existing Pressure Service, Tier 1 Pressure Service or Tier
2 Pressure Service pursuant to the provisions of this Agreement (all such
Dedicated Gas herein the “Compression Obligation Gas”). After the first Day upon
which Gatherer is obligated to provide such Compression Services for Compression
Obligation Gas received at the applicable Receipt Point receiving such
Compression Obligation Gas (the “Compression Obligation Receipt Point”), if
during any Day, the Average Pressure exceeds the Existing Required Pressure at a
Compression Obligation Receipt Point for which Gatherer is providing Existing
Pressure Service, six hundred (600) Psig at a Compression Obligation Receipt
Point for which Gatherer is providing Tier 1 Pressure Service or three hundred
(300) Psig at a Compression Obligation Receipt Point for which Gatherer is
providing Tier 2 Pressure Service (the “Target Pressure”), then (i) the
applicable Gas Gathering Fee for Compression Obligation Gas received at such
Compression Obligation Receipt Point shall be reduced for such Day based on the
calculation of the Pressure Overage Percentage, as set forth in Exhibit I, and
(ii) the applicable Compression Fee for Compression Obligation Gas received at
such Compression Obligation Receipt Point shall be $0. The Gas

 

65



--------------------------------------------------------------------------------

Gathering Fee and Compression Fee reduction under this Section 5.2(c)
constitutes the sole and exclusive remedy available to Shipper with respect to
any failure by Gatherer to (i) cause the Average Pressure at any Compression
Obligation Receipt Point to not exceed the Target Pressure for such Receipt
Point, except as otherwise provided in Sections 2.5(a)(v) and 2.5(a)(vi), or
(ii) commence the applicable Tier 1 Pressure Service or Tier 2 Pressure Service
by the applicable Target Compression Date, except as otherwise provided in
Section 2.5(a)(iv).

(d) This Section 5.2(d) applies to all Dedicated Gas that is not Compression
Obligation Gas (“Free Flow Gas”). After the commencement of Gathering Services
to Free Flow Gas at any Receipt Point, until such time as such Free Flow Gas at
such Receipt Point (a “Free Flow Receipt Point”) becomes Compression Obligation
Gas hereunder, if during any Day, the Average Pressure at such Free Flow Receipt
Point exceeds the sum of (i) the Average Pressure at the Delivery Point to which
the majority of the Free Flow Gas is delivered during such Day and (ii) the CONE
Freeflow Pressure Delta specified on Exhibit Q for the relevant Free Flow
Receipt Point Area (and the Parties agree to use good faith efforts to mutually
agree the areas covered by each Free Flow Receipt Point Area) (the “Free Flow
Target Pressure”), then the applicable Gas Gathering Fee for Free Flow Gas at
such Free Flow Receipt Point shall be reduced for such Day based on the
calculation of the Pressure Overage Percentage, as set forth in Exhibit I. The
Gas Gathering Fee reduction under this Section 5.2(d) constitutes the sole and
exclusive remedy available to Shipper with respect to any failure by Gatherer to
cause the Average Pressure at any Free Flow Receipt Point to not exceed the Free
Flow Target Pressure for such Free Flow Receipt Point, except as otherwise
provided herein.

(e) In calculating any Pressure Overage Percentage as required pursuant to
Section 5.2(c) or Section 5.2(d), any period of time when the Target Pressure at
the Compression Obligation Receipt Point is not maintained due to (i) an event
of Force Majeure, or (ii) delivery by Shipper of Gas and/or Liquid Condensate,
at that or any other Receipt Point on the relevant Individual System, which does
not meet the applicable quality specifications set forth in Section 1.1 of the
Operating Terms and Conditions, shall, in each case, be excluded from such
calculation.

(f) The Parties acknowledge that (i) Shipper owns that certain facility in
Rogersville, Pennsylvania (the “Greenhill Facility”) that is located near
Gatherer’s facility in Rogersville, Pennsylvania (the “McQuay Facility”), (ii)
production being gathered by Gatherer may flow through the Greenhill Facility,
and (iii) certain of Shipper’s production that is not Dedicated Production may
flow through the McQuay Facility (such production that is capable of flowing
through the McQuay Facility, the “Other Production”). For the avoidance of
doubt, Other Production is not Dedicated Production and shall not be entitled to
Priority One Service. Within 30 Days following the end of each Month, Shipper
shall provide to Gatherer a statement setting forth (A) the quantities, stated
in MMBtu, of Other Production produced during such Month (the “Monthly Other
Production”) and (B) the quantities, stated in MMBtu, of production that were
delivered at the tailgate of the Greenhill Facility during such Month (the
“Greenhill Delivered Production”). If the Greenhill Delivered Production exceeds
the Monthly Other Production, then Gatherer shall pay Shipper an amount equal to
the product of (1) the difference between the Greenhill Delivered Production and
the Monthly Other Production, stated in MMBtu, multiplied by (2) the applicable
Fee. If the Monthly Other Production exceeds the Greenhill Delivered Production,
then Shipper shall pay Gatherer an amount equal to the product of (x) such
quantities, stated in MMBtu, of the difference between the Monthly Other
Production and the Greenhill Delivered Production multiplied by (y) the
applicable Fee.

 

66



--------------------------------------------------------------------------------

Section 5.3 Excess Gathering System L&U. If, during any Month, Gathering System
L&U allocated to Shipper in accordance with Section 1.8 of Exhibit A of this
Agreement exceeds 1.5% of the total quantities of Shipper’s Controlled Gas to
the Gathering System in such Month by Shipper, then Gatherer will conduct a
field-wide meter balance (or recalibration, gas sampling, leak surveys,
field-wide meter balance, as appropriate). Gatherer shall provide Shipper with
prior notice of, and reasonable access to observe, any such field-wide meter
balance. Commencing with the fourth consecutive Month during the Term, and
continuing for each consecutive Month thereafter, if the Gathering System L&U
allocated to Shipper in accordance with this Agreement exceeds 2.5% of the total
quantities of Shipper’s Controlled Gas delivered to the Gathering System in such
Month by Shipper and such discrepancy cannot be corrected by a field-wide meter
balance, then Gatherer shall pay Shipper in respect of such excess an amount
equal to (a) the volume of such excess multiplied by (b) the price for Shipper’s
Controlled Gas in the prior Month.

Section 5.4 Gathering System Fuel Usage.

(a) Gatherer shall measure the Gas used for Gathering System Fuel on each
Individual System. Gatherer shall allocate to Shipper its share of such
Gathering System Fuel on each Individual System in accordance with Section 1.8
of Exhibit A.

(b) If an Individual System uses electricity in any of its operations during a
Month, Shipper shall reimburse Gatherer for its share of the cost of such
electricity in accordance with Section 1.8 of Exhibit A.

ARTICLE 6

QUALITY, NO WAIVER AND PRESSURE

Section 6.1 Quality Specifications. The weighted average quality of all Gas and
Liquid Condensate delivered by Shipper to Gatherer cumulatively at all Receipt
Points of an Individual System shall meet the applicable quality specifications
set forth in Section 1.1 of the Operating Terms and Conditions; provided,
however, Shipper shall not deliver, to any Receipt Point, Liquid Condensate
having a density that is not within the applicable range specified on Exhibit L.
Shipper shall indemnify and hold Gatherer harmless from and against all Claims
arising out of or relating to any failure of Shipper to comply with its
obligations under the immediately preceding sentence. Provided that the weighted
average quality of Shipper’s Gas and Liquid Condensate delivered cumulatively at
all Receipt Points of an Individual System complies with such quality
specifications, or complies with such quality specifications when blended with
other Gas and Liquid Condensate in such Individual System as provided in
Section 6.2, and Shipper otherwise complies with the first sentence of this
Section 6.1, all Gas and Condensate re-delivered at the Delivery Points for such
Individual System by Gatherer to Shipper shall meet the quality specifications
applicable at such relevant Delivery Points. Subject to Shipper’s compliance
with its obligations under the first sentence of this Section 6.1, Gatherer
shall indemnify and hold Shipper harmless from and against all Claims arising
out of or relating to any failure of the Gas or Liquid Condensate delivered to
or for the account of Shipper at the

 

67



--------------------------------------------------------------------------------

Delivery Points of the applicable Individual System, to conform to the quality
specifications applicable to such Delivery Points. The Parties recognize and
agree that all Gas and Liquid Condensate gathered by Gatherer hereunder through
an Individual System will be commingled with other Gas and Liquid Condensate
shipments (including in connection with Shipper’s exercise of its blending
rights hereunder) and, subject to Gatherer’s obligation under this Section (as
qualified by the first sentence of this Section 6.1) to re-deliver to Shipper,
at the Delivery Points of such Individual System, Gas and Condensate that
satisfies the applicable quality specifications of such Delivery Points,
(a) such Gas and Liquid Condensate shall be subject to such changes in quality,
composition and other characteristics as may result from such commingling, and
(b) Gatherer shall have no other obligation to Shipper associated with changes
in quality of Gas and Liquid Condensate as the result of such commingling.

Section 6.2 Failure to Meet Specifications. If the weighted average quality of
all Gas and Liquid Condensate Tendered by Shipper cumulatively at all Receipt
Points on an Individual System fails at any time to conform to the applicable
specifications, then Gatherer will have the right to immediately discontinue
receipt of non-conforming Gas and Liquid Condensate at the applicable Receipt
Points in an amount sufficient to cause the weighted average quality of all Gas
and Liquid Condensate Tendered by Shipper cumulatively at all Receipt Points to
meet the applicable specifications. Gatherer shall (a) use commercially
reasonable efforts to blend and commingle such non-conforming Gas and Liquid
Condensate with other Gas and Liquid Condensate in such Individual System so
that it meets the applicable quality specifications and (b) if such Gas and
Liquid Condensate cannot be brought into compliance with such blending, continue
to accept and re-deliver such Gas and Liquid Condensate to the Delivery Points
that will accept such non-conforming Gas and Liquid Condensate as long as (i) no
harm is done to the applicable Individual System and/or any Downstream Pipeline,
or any portion thereof, (ii) no harm is done to other shippers or their Gas and
Liquid Condensate, and (iii) other shippers are not prevented from nominating
all of their Gas and Liquid Condensate to their preferred Delivery Point.
Notwithstanding the foregoing, Shipper will undertake commercially reasonable
efforts to eliminate the cause of such non-conformance as soon as reasonably
practicable. However, notwithstanding anything to the contrary herein, in the
event that (A)(1) Gas and/or Liquid Condensate delivered by Shipper to Gatherer
at any Receipt Point on an Individual System does not meet the applicable
quality specifications, and (2) Gatherer is unable to blend such Gas and/or
Liquid Condensate with other Gas and/or Liquid Condensate in such Individual
System in accordance with this Section 6.2 so that it meets the applicable
quality specifications, or (B) Liquid Condensate delivered by Shipper to
Gatherer at any Receipt Point on an Individual System has a density that is not
within the applicable range specified on Exhibit L, then Gatherer shall have the
right to refuse receipt of such non-conforming Gas and/or Liquid Condensate.

Section 6.3 No Waiver. Gatherer’s acceptance of Gas that does not conform to
quality specifications set forth herein shall not constitute a waiver of
(i) Shipper’s indemnity obligations under Section 6.1 above, (ii) Shipper’s
obligation to conform Gas to such specifications in the future, or (iii) a
waiver of Gatherer’s right to refuse receipt of such nonconforming Gas at any
time in accordance with Section 6.2 above.

Section 6.4 Pressure.

 

68



--------------------------------------------------------------------------------

(a) Except for Execution Date Compression Receipt Points and Receipt Points on
the McQuay System and on the Wadestown System for which Gatherer is obligated
hereunder to provide Compression Services, Gatherer shall receive Gas at each
Receipt Point on each Individual System at Free Flow Pressure.

(b) Gatherer agrees that it shall continue to provide Existing Pressure Service
for the Execution Date Compression Receipt Points until such time that, with
respect to any particular Execution Date Compression Receipt Point, Gatherer
begins providing Tier 1 Pressure Service or Tier 2 Pressure Service, as
applicable, at such Execution Date Compression Receipt Point under other
provisions of this Section 6.4; provided, however, that the Fee Adjustment
provisions of Section 5.2(c) shall not apply to an Execution Date Compression
Receipt Point on an Individual System if:

(i) Shipper does not drill and complete the Planned Wells identified on the
Exhibit M, with respect to such Individual System, in the sequence described on
Exhibit M;

(ii) one or more Execution Date Wells connected to such Individual System are
reworked after the Execution Date or any Well, other than the Execution Date
Wells, delivers Gas to such Execution Date Compression Receipt Point, and the
additional Gas delivered from such Wells adversely affects Gatherer’s ability to
comply with its compression and/or pressure obligations under this Agreement for
such Individual System;

(iii) Shipper’s production is in excess of the production forecast set forth in
the applicable Tie-In Request, Supplemental Notice or Development Report on
which the Gathering System or Individual System, as applicable, was based; or

(iv) any Downstream Pipeline increases its normal operating pressure from that
in effect on the Execution Date, and such increase adversely affects Gatherer’s
ability to comply with its compression and/or pressure obligations under this
Agreement for such Individual System.

Notwithstanding anything to the contrary herein, Gatherer shall nonetheless use
reasonable efforts to continue to provide Existing Pressure Service at such
Execution Date Compression Receipt Point. Further, notwithstanding anything to
the contrary herein, Shipper shall not be entitled to any temporary or permanent
release, or any Gas Gathering Fee reduction under Section 5.2(c), with respect
to an Execution Date Compression Receipt Point to the extent Gatherer fails to
take Dedicated Production at such Execution Date Compression Receipt Point due
to circumstances described under subsections (i) through (iv) above.

(c) Shipper shall Tender, or cause to be Tendered, Dedicated Production to each
Receipt Point at sufficient pressure to enter the applicable Individual System;
provided, however, that Shipper shall not be obligated to Tender, or cause to be
Tendered, Dedicated Production at:

(i) any Free Flow Receipt Point at a pressure in excess of the Free Flow Target
Pressure for such Free Flow Receipt Point;

 

69



--------------------------------------------------------------------------------

(ii) any Execution Date Compression Receipt Point at a pressure in excess of the
Existing Required Pressure for such Execution Date Compression Receipt Point,
unless Gatherer is excused from providing Existing Pressure Service for such
Execution Date Compression Receipt Point under Section 6.4(b);

(iii) any Receipt Point at which Gatherer is obligated under Section 6.4(f) to
provide Tier 1 Pressure Service, from and after the Target Compression Date for
such Tier 1 Pressure Service, at a pressure in excess of 600 Psig;

(iv) any Receipt Point at which Gatherer is obligated under Section 6.4(f) to
provide Tier 2 Pressure Service, from and after the Target Compression Date for
such Tier 2 Pressure Service, at a pressure in excess of 300 Psig; or

(v) any Non-Compression Request Receipt Point at which Gatherer, under
Section 6.4(g), is providing Tier 1 Pressure Service or Tier 2 Pressure Service
with respect to such Non-Compression Request Receipt Point, at a pressure in
excess of 600 Psig (where Gatherer is providing, pursuant to Section 6.4(g),
Tier 1 Pressure Service with respect to such Non-Compression Request Receipt
Point) or 300 Psig (where Gatherer is providing, pursuant to Section 6.4(g),
Tier 2 Pressure Service with respect to such Non-Compression Request Receipt
Point).

(d) Shipper shall not Tender, or cause to be Tendered, Dedicated Production at
any Receipt Point in excess of the MAOP of the segment of the Individual System
into which such Dedicated Production is delivered. The MAOP for the Receipt
Point for each Execution Date Well is identified on Exhibit B-2, the MAOP for
the Receipt Point for each Planned Well which is the subject of a Deemed Tie-In
Request is identified on Exhibit M, and, for any other Existing Well or Planned
Well that is the subject of a Tie-In Obligation, Gatherer shall give Shipper
notice of the MAOP for the Receipt Point for such Well prior to the On-Line Date
for such Well. Gatherer shall provide Shipper not less than 60 Days’ prior
written notice of any change to any such MAOP. Shipper shall have the obligation
to ensure that Gas and Dedicated Liquid Condensate is prevented from entering
such segment of such Individual System at pressures in excess of such MAOP, and
Gatherer shall have the right to restrict or relieve the flow of Gas and
Dedicated Liquid Condensate into such Individual System to protect such
Individual System from over pressuring.

(e) For the Receipt Points on the McQuay System and the Wadestown System
identified on Exhibit B-2 or Exhibit M as requiring Tier 1 Pressure Service or
Tier 2 Pressure Service, Gatherer shall commence Tier 1 Pressure Service or Tier
2 Pressure Service, as applicable, by the Target Compression Date for such
Compression Services as provided in such Exhibit. Notwithstanding anything to
the contrary herein, in the event Shipper desires to accelerate the Target
Compression Date for any such Receipt Point, the process identified in
Section 3.2(d) shall apply mutatis mutandis to such request, except that, for
the limited purpose of this subsection (c), “Connection Costs,” as used in
Section 3.2(d), will mean all Capital Expenses incurred by Gatherer in
connection with constructing and installing facilities and equipment (including
purchasing compressor units, constructing a compression station (including a
discharge line for delivery of Gas to a Delivery Point), if necessary, and
acquiring easements, surface sites and other real property interests or rights,
and acquiring all necessary associated

 

70



--------------------------------------------------------------------------------

permits and authorizations from Governmental Authorities) as well as any
expansions (including looping of lines) or modifications to the applicable
Individual System in order to provide the applicable Compression Services to the
relevant Receipt Point (all such Capital Expenses herein, the “Compression
Costs”), and there shall be no reference to any Third Party Adverse Pressure
Issues or Shipper Adverse Pressure Issues.

(f) With respect to the McQuay System or Wadestown System, for any (I) Receipt
Point not identified on Exhibit B-2 or Exhibit M as requiring Tier 1 Pressure
Service or Tier 2 Pressure Service, including Receipt Points for Wells connected
(or to be connected) pursuant to a Tie-In Request under Section 3.2(a)(iv), but
located upstream of a compressor station on the McQuay System or Wadestown
System, as applicable, and (II) Receipt Point for a Planned Well not identified
on Exhibit M as requiring Tier 1 Pressure Service or Tier 2 Pressure Service,
but that will be located on a Well Pad that is identified on Exhibit M as
requiring Tier 1 Pressure Service or Tier 2 Pressure Service (each such Receipt
Point described in (I) or (II) with respect to which Shipper has not submitted a
Compression Request, a “Non-Compression Request Receipt Point”), Shipper shall,
if Shipper desires for Gatherer to provide Compression Services at such Receipt
Point, provide Gatherer a written request (the “Compression Request”) to provide
Compression Services at the applicable Receipt Point, which request will
identify whether Shipper desires Tier 1 Pressure Service or Tier 2 Pressure
Service at such Receipt Point, and the Target Compression Date for such
Compression Services, and Gatherer shall provide such Compression Services.
Notwithstanding anything to the contrary herein:

(i) in the case of a Receipt Point identified in clause (I) of subsection
(f) above, Gatherer shall not be obligated to provide Tier 1 Pressure Service at
such Receipt Point prior to (and the Target Compression Date for such Tier 1
Pressure Service will not be any earlier than) the Day after expiration of the
Scheduled Tier 1 Period for such Individual System, and Gatherer shall not be
obligated to provide Tier 2 Pressure Service at such Receipt Point prior to (and
the Target Compression Date for such Tier 2 Pressure Service will not be any
earlier than) the Day after expiration of the Scheduled Tier 2 Period for such
Individual System;

(ii) in the case of a Planned Well identified in clause (II) of subsection
(f) above, with respect to each such Receipt Point on the McQuay System or the
Wadestown System for a Planned Well that is not identified on Exhibit M but will
be located on a Planned Well Pad that is identified on Exhibit M, Gatherer shall
not be obligated to provide Tier 1 Pressure Service at such Receipt Point prior
to (and the Target Compression Date for such Tier 1 Pressure Service will not be
any earlier than) the Day after the Scheduled Tier 1 Start Date for such Planned
Well Pad, and Gatherer shall not be obligated to provide Tier 2 Pressure Service
at such Receipt Point prior to (and the Target Compression Date for such Tier 2
Pressure Service will not be any earlier than) the Day after the Scheduled Tier
2 Start Date for such Planned Well Pad; and

(iii) Gatherer shall not be obligated to provide Tier 2 Pressure Service at such
Receipt Point prior to (and the Target Compression Date for such Tier 2 Pressure
Service will not be any earlier than) one year after the Compression Date for
provision of Tier 1 Pressure Service at such Receipt Point.

 

71



--------------------------------------------------------------------------------

(g) For the Receipt Points for (1) any Planned Well on any Individual System
other than the ACAA System, the Crawford System, the Fallowfield System, the
McQuay System and the Wadestown System or (2) any Receipt Point for Existing
Wells (including Execution Date Wells) on any Individual System other than the
ACAA System, the Crawford System, the Fallowfield System and the Marchand
System, Shipper may provide Gatherer a Compression Request to provide
Compression Services at any such Receipt Point, which request will identify
whether Shipper desires Tier 1 Pressure Service and/or Tier 2 Pressure Service
at such Receipt Point and the Target Compression Date for such Compression
Services at such Receipt Point, in which case the following shall apply:

(i) The Parties shall negotiate in good faith in an effort to agree a
Compression Fee for the requested Compression Services for such Receipt Point
that would allow Gatherer to achieve an internal rate of return of 15% on the
Compression Costs estimated to be required in connection with the provision of
such Compression Services by the 10th anniversary of the expenditure of such
Compression Costs. If the Parties are able to agree on such Compression Fee,
Gatherer shall proceed with the activities required to accommodate such
Compression Request. If the Parties are unable to agree upon such Compression
Fee within 30 Days after the delivery of the applicable Compression Request by
Shipper to Gatherer, either Party may refer such dispute to Section 6.4(g)(ii)
for final resolution.

(ii) Any dispute referred to this Section 6.4(g)(ii) shall be exclusively and
finally resolved pursuant to the procedure set forth herein. There shall be a
single disinterested arbitrator, who meets the criteria of an Expert, as
selected by mutual agreement of the Parties within 15 Days after the referral of
such dispute to this Section 6.4(g)(ii). In the event the Parties are unable to
mutually agree upon the Expert within such time period, then each Party will
nominate an individual who meets the criteria of an Expert within 10 Days after
such time period, and such individuals so nominated by the Parties shall
together determine the Expert within 15 Days after such 10-Day period. In the
event only one Party nominates such an individual within such 10-Day period,
that individual will be deemed appointed as the Expert. Within 15 Business Days
after the appointment of the Expert, each Party shall submit to the Expert a
written proposal, that is not more than 15 pages, for the proposed Compression
Fee, explaining such Party’s position, and the Expert shall select which Party’s
proposal, as a whole, is the most accurate. The Expert’s determination shall be
made within 15 Business Days after the foregoing 15-Business Day period and
shall be final and binding upon both Parties, without right of appeal. The
Expert shall act as an expert for the limited purpose of determining the
specific dispute hereunder in accordance with the above, and may not determine
any Compression Fee except one of the two proposals so submitted by the Parties
and by selecting one Party’s proposal for the Compression Fee, and may not award
damages, interest or penalties to either Party with respect to any matter. Each
Party shall bear its own legal fees and other costs of presenting its case. Each
Party shall bear one-half of the costs and expenses of the Expert.

(iii) Within 30 Days after a decision of the Expert pursuant to
Section 6.4(g)(ii), Shipper shall notify Gatherer in writing of one of the
following elections:

 

72



--------------------------------------------------------------------------------

(A) Shipper withdraws the relevant Compression Request; or

(B) Shipper desires that Gatherer proceed with the activities described in the
Compression Request, and Shipper agrees to pay Gatherer the Compression Fee, in
which case Gatherer shall proceed with the activities required to accommodate
such Compression Request.

Failure of Shipper to so notify Gatherer in writing within 30 Days after a
decision of the Expert pursuant to Section 6.4(g)(ii) shall be deemed to be an
election by Shipper under subsection (A) with respect to such Compression
Request.

(h) Commencing with the Execution Date, for the provision of Existing Pressure
Service at an Execution Date Compression Receipt Point, and commencing with the
Compression Date, for the provision of Tier 1 Pressure Service or Tier 2
Pressure Service, as applicable, at a Receipt Point, Gatherer shall, subject to
the other provisions of this Agreement, provide such Compression Services at
such Receipt Point.

(i) Notwithstanding any language to the contrary in this Agreement, at no time
shall Gatherer be required to provide more than two types of Pressure Service at
any Well Pad or on any Individual System; provided that, for the avoidance of
doubt, Gatherer shall, at all times, be capable of providing no less than two
types of Pressure Service at each Receipt Point as required or requested in
accordance with this Agreement. In the event that Shipper has requested and
Gatherer is providing both Tier 1 Pressure Service and Tier 2 Pressure Service
at any Well Pad and there are Non-Compression Request Receipt Points on such
Well Pad, such Non-Compression Request Receipt Points shall, from and after such
time as Tier 2 Pressure Service commences at such Well Pad, automatically
receive Tier 1 Pressure Service despite Shipper’s having not made a Compression
Request for Tier 1 Pressure Service with respect to such Receipt Point and
Shipper shall be obligated to pay the applicable Compression Fee on all
Dedicated Production delivered hereunder at such Non-Compression Request Receipt
Point. For the avoidance of doubt, the foregoing shall not preclude Shipper from
subsequently requesting that Gatherer provide Tier 2 Pressure Service with
respect to such Non-Compression Request Receipt Point.

(j) In the event Gatherer has not commenced Tier 1 Pressure Service or Tier 2
Pressure Service, as applicable, for a specific Compression Obligation Receipt
Point (excluding the Execution Date Compression Receipt Points) by the nine
month anniversary of the Target Compression Date for such Receipt Point, Shipper
may send Gatherer written notice of such situation, which notice shall
specifically reference this Section 6.4(j) and identify the specific Compression
Obligation Receipt Point and the pressure service (i.e., Tier 1 Pressure Service
or Tier 2 Pressure Service) to which such notice applies. Gatherer shall have
three Months following receipt of such written notice to commence the applicable
Tier 1 Pressure Service or Tier 2 Pressure Service.

(k) Re-deliveries of Gas and Dedicated Liquid Condensate by Gatherer to or for
the account of Shipper at the applicable Delivery Points of an Individual System
shall be at such pressures as may exist from time to time in such Individual
System at the applicable Delivery Point. Gatherer’s obligation to re-deliver Gas
and Dedicated Liquid Condensate to a given

 

73



--------------------------------------------------------------------------------

Delivery Point on an Individual System shall be subject to the operational and
contractual limitations of the Processing Plant or Downstream Pipelines (as
applicable) receiving such Gas or Dedicated Liquid Condensate (as applicable),
including the Processing Plant’s or Downstream Pipeline’s capacity, Gas
measurement capability, operating pressures and any operational balancing
agreements as may be applicable.

ARTICLE 7

TERM

Section 7.1 Term. This Agreement shall remain in effect through December 31,
2037 (the “Initial Term”) and thereafter on a year to year basis until
terminated by either Party effective upon the expiration of the Initial Term or
the expiration of any year thereafter upon written notice no less than 180 Days
prior to the expiration of the Initial Term or the expiration of any year
thereafter (such period of time, the “Term”).

Section 7.2 Effect of Termination or Expiration of the Term. Upon the end of the
Term, this Agreement shall forthwith become void and the Parties shall have no
liability or obligation under this Agreement, except that (a) the termination of
this Agreement shall not relieve any Party from any expense, liability or other
obligation or remedy therefor which has accrued or attached prior to the date of
such termination, and (b) the provisions of Section 13.1 through Section 13.4
shall survive such termination and remain in full force and effect indefinitely.

ARTICLE 8

TITLE AND CUSTODY

Section 8.1 Title. A nomination of Gas by Shipper shall be deemed a warranty of
title to such Gas (including any Drip Condensate attributable to such Gas) by
Shipper, or a warranty of the good right in Shipper to deliver such Gas for
gathering under this Agreement. Dedicated Liquid Condensate injected by Shipper
at the applicable Receipt Point(s) of the applicable Individual Systems shall be
deemed a warranty of title to such injected Dedicated Liquid Condensate by
Shipper, or a warranty of the right in Shipper to deliver such injected
Dedicated Liquid Condensate for gathering under this Agreement. By nominating
Gas (including any Drip Condensate attributable to such Gas) and/or by injecting
Dedicated Liquid Condensate at Receipt Point(s) of the applicable Individual
Systems, Shipper also agrees to indemnify, defend and hold Gatherer harmless
from any and all Claims resulting from any claims by a Third Party regarding
title or rights to such Gas or Dedicated Liquid Condensate and Shipper’s right
to deliver such Gas or Liquid Condensate under this Agreement, other than any
claims arising out of Gatherer’s breach of its warranty made in the succeeding
sentence of this Section 8.1. By receiving Gas from Shipper at the Receipt
Points or receiving Dedicated Liquid Condensate injected by Shipper at Receipt
Point(s), Gatherer (a) warrants to Shipper that Gatherer has the right to accept
and re-deliver such Gas and/or Dedicated Liquid Condensate received from Shipper
under this Agreement free and clear of any title disputes, liens or encumbrances
arising by, through or under Gatherer but not otherwise, and (b) agrees to
indemnify, defend and hold Shipper harmless from any and all Claims resulting
from claims by any Third Party resulting from title disputes, liens or
encumbrances arising by, through or under Gatherer but not otherwise.

 

74



--------------------------------------------------------------------------------

Section 8.2 Custody. From and after Shipper’s delivery of Dedicated Gas to
Gatherer at the Receipt Point(s) of an Individual System or injection of
Dedicated Liquid Condensate at the Receipt Point(s) of an applicable Individual
System, and, subject to Section 3.6, until Gatherer’s re-delivery of such Gas
and/or such Liquid Condensate to or for Shipper’s account at the applicable
Delivery Point(s) on such Individual System, as between the Parties, Gatherer
shall have custody and control of such Gas and/or Liquid Condensate. In all
other circumstances, as between the Parties, Shipper shall be deemed to have
custody and control of such Gas and/or Liquid Condensate.

ARTICLE 9

BILLING AND PAYMENT

Section 9.1 Statements. As soon as practicable after the end of each Month but
in no event later than 10 Business Days following the end of such Month (the
“Statement Deadline”), Gatherer will render to Shipper an invoice for all
amounts owed for Gathering Services and any other amounts as may be due under
this Agreement during the preceding Month, net of the amounts payable by
Gatherer in respect of (a) excess Gathering System L&U in accordance with
Section 5.3, and (b) any other amounts as may be due by Gatherer to Shipper
under this Agreement. Such invoice will include: (i) for Gas, the product of
(A) the measured volumes of Gas (other than Drip Condensate) in MSCF multiplied
by (B) the Gross Heating Value of such Gas and expressed in MMBtus, in each
case, at each Receipt Point and at each Delivery Point, as applicable; and
(ii) for Liquid Condensate and Drip Condensate (if applicable), the measured
volumes stated in Barrels, in each case, delivered by Gatherer at each location
on the Individual System at which such Liquid Condensate or Drip Condensate is
stored and picked up by truck, including Shipper’s allocated share of such
Condensate, allocated to Shipper in accordance with Section 1.8 of Exhibit A.
Each invoice will be in detail sufficient for Shipper to identify the particular
services rendered and the basis for the applicable charges. All information on
such statements shall be provided on an Individual System basis. If actual
measurements of volumes of Liquid Condensate are not available in time for
Gatherer to render an invoice based on such actual measurements by the Statement
Deadline, then, Gatherer may prepare and submit its invoice based on Gatherer’s
good faith estimate of the volumes of Liquid Condensate received in such Month.
If Gatherer submits an invoice based on estimated volumes of Liquid Condensate,
Gatherer’s invoice for the subsequent Month shall include any necessary
adjustments to correct for differences between such estimated volumes and actual
volumes. Gatherer’s invoices shall include information reasonably sufficient to
explain any permitted estimates and charges reflected therein, the
reconciliation of any such permitted estimates made in a prior Month to any
actual measurements, and any adjustments to prior period volumes and quantities.

Section 9.2 Payments.

(a) Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 25th Day of each Month or the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Shipper under this Agreement shall be made by electronic
funds transfer to the account designated by Gatherer. Any amounts not paid by
the due date that are not disputed in accordance with Section 9.2(b) will be
deemed delinquent and will accrue interest at the Interest Rate, such interest
to be calculated from and

 

75



--------------------------------------------------------------------------------

including the due date but excluding the date the undisputed delinquent amount
is paid in full. In addition to Section 9.2(b), Shipper may, in good faith,
dispute the correctness of any invoice or any adjustment to an invoice rendered
under this Agreement or request an adjustment of any invoice for any arithmetic
or computational error within 24 Months following the end of the Year of the
date the invoice, or adjustment to an invoice, was rendered and previous payment
of any such amounts shall not be deemed to be a waiver of the payor’s right to
later dispute the invoice in accordance with this Section 9.2(a). Any invoice
dispute or invoice adjustment shall be in writing and shall state the basis for
the dispute or adjustment.

(b) If Shipper, in good faith, disputes the amount of any invoice of Gatherer,
Shipper will pay Gatherer such amount, if any, that is not in dispute and shall
provide Gatherer notice, no later than within 30 Days after the date that
payment of such invoice would be due under Section 9.2(a), of the disputed
amount accompanied by documentation to support the disputed amount. If the
Parties are unable to resolve such dispute, such dispute shall be resolved in
accordance with Article 10 of this Agreement. Upon resolution of the dispute,
any required payment shall be made within 15 Days of such resolution, along with
interest accrued at the Interest Rate from and including the due date but
excluding the date paid.

(c) If Shipper fails to pay, when due, any invoice rendered by Gatherer under
Section 9.1 (other than amounts disputed in accordance with Section 9.2(b)) and
such failure is not remedied within five Business Days after receipt of written
notice of such failure to Shipper by Gatherer, Gatherer shall have the right to
suspend performance under this Agreement until such amount, including interest
at the Interest Rate, is paid.

Section 9.3 Audit. Each Party or any Third Party representative of a Party has
the right, at its sole expense and during normal working hours, to examine the
records of the other Party (including, in the case of Gatherer, Third Party
shipper records to the extent reasonably available to Gatherer and subject to
the last sentence of this Section 9.3 relating to Liquid Condensate measurements
and allocations on the Individual Systems to the extent relevant to such audit)
to the extent reasonably necessary to verify the accuracy of any statement,
charge or computation made pursuant to the provisions of this Agreement. The
scope of such examination will be limited to the previous 24 Months following
the end of the Year in which such notice of audit, statement, charge or
computation was presented. No more than one audit shall take place during any
Year. If any such examination reveals any inaccuracy in any statement or charge,
the necessary adjustments in such statement or charge and the payments
necessitated thereby shall be made within 60 Days of resolution of the
inaccuracy. This provision of this Agreement will survive any termination of
this Agreement for the later of (a) a period of 24 Months from the end of the
Year in which the date of such termination occurred or (b) until a dispute
initiated within the 24 Month period is finally resolved, in each case for the
purpose of such statement and payment objections. For the avoidance of doubt,
such audit rights include the right to audit Gatherer’s records relating to the
measurement and allocation of Liquid Condensate of Third Party shippers on any
Individual System on which Liquid Condensate is gathered to the extent relevant
to such audit and to the extent that Gatherer is permitted to do so pursuant to
the applicable Third Party gas gathering agreement; provided that, if Gatherer
is not permitted to do so under such agreement, Gatherer shall be obligated to
use commercially reasonable efforts to obtain the right to disclose such
information as required pursuant to such agreement (provided that Gatherer shall
not be required to make any payments to any third party in the pursuit of the
satisfaction of such obligation).

 

76



--------------------------------------------------------------------------------

ARTICLE 10

DISPUTE RESOLUTION

Section 10.1 Negotiation and Arbitration. Except as otherwise provided in
Sections 2.5(d), 3.2(a)(viii) and (ix), 3.2(c), 3.2(d) and 6.4(g), any dispute
arising out of or relating to this Agreement shall be resolved in accordance
with the procedures specified in this Section 10.1, which shall be the sole and
exclusive procedure for the resolution of any such disputes. The cost of
conducting the dispute resolution process, including the fees and expenses of
any arbitrators as well as any expenses from the AAA, shall be shared equally by
the Parties, and each Party shall bear its own costs, including any attorneys’
fees or other expenses incurred in the process. All applicable statutes of
limitation and defenses based upon the passage of time shall be tolled from the
date written notice of a dispute is sent pursuant to Section 10.1 while the
procedures specified in this Article 10 are pending. All arbitrators shall be
neutral, not have a financial interest in the dispute, not have worked for
either Party, and have at least ten Years’ experience in the natural gas
gathering and processing business. The Parties agree that dispute resolution
hereunder (including any arbitration) shall be treated as confidential in
accordance with Section 16.12, and the Parties understand and agree that this
confidentiality obligation extends to information concerning the fact of any
request for negotiation or arbitration, any ongoing arbitration, as well as all
matters discussed, discovered, or divulged during the course of negotiation or
arbitration.

(a) Negotiation. Any Party may give the other Party written notice of any
dispute not resolved in the normal course of business. The Parties shall attempt
in good faith, for 30 Days after receipt of such written notice, to resolve any
dispute arising out of or relating to this Agreement promptly by negotiation
between representatives who have authority to settle the controversy.

(b) Arbitration. Any dispute between the Parties arising under this Agreement
that is not resolved under Section 10.1(a) shall be resolved through final and
binding arbitration as follows:

(i) Any dispute which arises between the Parties out of or in connection with
this Agreement, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration under the
American Arbitration Association’s (“AAA”) Commercial Arbitration Rules, which
rules are deemed to be incorporated herein.

(ii) The seat (or legal place) of arbitration shall be Pittsburgh, Pennsylvania.
The language of the arbitration shall be English. The tribunal shall consist of
three arbitrators (the “Tribunal”), one to be nominated by the Party requesting
arbitration (the “Claimant”) and one by the Party named as respondent by the
Claimant (the “Respondent”), within 14 Days of the Claimant’s nomination. The
third shall be nominated by agreement between the two arbitrators nominated by
the Parties. If the two arbitrators so appointed fail to agree on the nomination
of the third arbitrator within ten Days of the nomination of the Respondent’s
arbitrator, or if either the Claimant or the Respondent fails to nominate its
own arbitrator, the AAA shall make such appointment.

 

77



--------------------------------------------------------------------------------

(iii) Any award shall be final and binding on the Parties and may be confirmed
in, and judgment upon the award entered by, any court having jurisdiction.

(iv) The Tribunal shall render a final award in any arbitration within two
Months of the appointment of the third arbitrator, which final award (x) may, in
the discretion of the Tribunal, include attorneys’ fees, witness fees and/or
other costs and expenses incurred in the prosecution or defense of the
applicable dispute and (y) shall be confined to the recovery of damages that are
permitted pursuant to the terms of this Agreement and shall, for the avoidance
of doubt, shall not include damages of the types waived pursuant to
Section 13.4. This time limit may only be extended with the consent of the
Parties or by the Tribunal for good cause shown, provided that no award shall be
invalid for the sole reason that it is not rendered within the time period
herein specified, or not rendered within any extended period. At the earliest
opportunity, the Tribunal shall, in consultation with the Parties, set out a
procedural timetable for the service of pleadings and evidence. Any pleading or
evidence served otherwise than in compliance with such timetable will be struck
out by the Tribunal, unless the submitting Party shows good cause for the
deviation and has been granted an appropriate extension by the Tribunal (ahead
of the expiration of the relevant deadline), bearing in mind the effect such
extension will have on the case timetable.

(c) Notwithstanding anything contained in this Section 10.1 to the contrary,
each Party shall be entitled to seek and obtain by the filing of an action in
any court of competent jurisdiction injunctive or other similar emergency
equitable relief with respect to any breach of this Agreement by any other
Party.

ARTICLE 11

FORCE MAJEURE

Section 11.1 Force Majeure. If Gatherer or Shipper is rendered unable, wholly or
in part, by reason of Force Majeure, from carrying out its obligations under
this Agreement (other than the obligation to make payment of amounts due
hereunder or indemnification obligations hereunder of either Party), then upon
said Party’s giving prompt written notice and reasonably full particulars (as
then known) of such Force Majeure to the other Party, the obligations of the
Party giving such notice, so far as they are affected by such Force Majeure,
shall be suspended during the inability so caused, but for no longer period, and
such cause shall be remedied with all commercially reasonable dispatch by the
Party claiming Force Majeure.

Section 11.2 Definition of Force Majeure. The term “Force Majeure,” as used
herein, shall mean an event not within the reasonable control of the Party
claiming suspension that cannot be overcome by the exercise of commercially
reasonable diligence, and, to the extent satisfying the above criteria, shall
include the following: acts of God; acts of federal, state, or local government,
or any agencies thereof; compliance with rules, regulations, permits, or orders
of any governmental authority, or any office, department, agency, or
instrumentality thereof; strikes, lockouts, or other industrial disturbances;
acts of the public enemy, wars, blockades,

 

78



--------------------------------------------------------------------------------

insurrections, riots, and epidemics; landslides, lightning, earthquakes, fires,
storms, floods, and washouts; arrests and restraint of people; civil
disturbances; explosions, leakage, breakage, or accident to equipment or pipes;
freezing of Well(s), pipes or other facilities; weather-related shutdowns due to
adverse weather affecting a general geographic area; inability or delay in
securing rights of way or surface sites at reasonable cost; inability or delay
in obtaining equipment, supplies, materials, permits or labor at a reasonable
cost; the inability or delay in obtaining permits or other authorizations from
Governmental Authorities; failures or delays in transportation; insufficient
capacity on an Individual System, but only to the extent the deliveries of
Dedicated Production from Planned Wells on such Individual System exceed the
production forecasts for such Planned Wells set forth in Shipper’s Supplemental
Notices for such Planned Wells and/or as set forth in the Tie-In Requests for
such Planned Wells; receipt of non-specification or unmerchantable Gas; the
failure or delay of any downstream pipeline or other Person with which an
Individual System is to interconnect in taking actions required to interconnect
the facilities of such downstream pipeline or other Person with such Individual
System; and, in the case of Gatherer, the inability of Gatherer to access, or
Shipper’s or its Affiliate(s)’ restrictions of Gatherer’s access to, in a timely
manner, any facility site owned or controlled by Shipper or its Affiliate(s)
where Gatherer’s facilities are to be located; and any other causes, whether of
the kind herein enumerated or otherwise, not within the reasonable control of
the Party claiming suspension. The settlement of strikes or lockouts shall be
entirely within the discretion of the Party having the difficulty.
Notwithstanding anything to the contrary, Force Majeure does not include the
insolvency or change in economic circumstances of the affected Party or changes
in market conditions (including the price for Gas and/or Liquid Condensate). The
requirement that any Force Majeure shall be remedied with all commercially
reasonable dispatch shall not require the settlement of strikes or lockouts by
acceding to the demands of the opposing party, when such is deemed inadvisable
by the Party involved.

Section 11.3 Alterations, Maintenance and Repairs. Gatherer shall have the right
to curtail or interrupt receipts and deliveries of Gas and Liquid Condensate to
perform necessary maintenance of and repairs or modifications (including
modifications required to perform its obligations under this Agreement) to the
Individual Systems; provided, however, that Gatherer shall schedule maintenance,
repair and modification operations so as to avoid or minimize to the greatest
extent practical service curtailments or interruptions of Dedicated Gas, and as
applicable, Dedicated Liquid Condensate. All such curtailments or interruptions
shall be deemed events of Force Majeure. Gatherer shall provide Shipper (i) with
at least 30 Days’ prior notice of any upcoming normal and routine maintenance,
repair and modification projects that Gatherer has planned that would result in
any material curtailment or interruption of Shipper’s deliveries (such
maintenance, repair and modification projects, “Scheduled Maintenance”) and the
estimated time period for such curtailment or interruption and (ii) with at
least sixty Days’ prior notice of any Scheduled Maintenance (A) of which
Gatherer has knowledge at least 60 Days in advance and (B) that is anticipated
to result in an interruption or material curtailment of Shipper’s deliveries for
120 or more consecutive hours. Notwithstanding the foregoing or anything else to
the contrary herein, Gatherer shall not be entitled to claim an event of Force
Majeure with respect to any Scheduled Maintenance in excess of five Days of lost
volume based on the five Day normalized field estimates average for the final
five Days at the end of the applicable Quarter, in the aggregate, on any
Individual System in any Quarter; provided, however, this sentence will not
apply to repairs relating to subsidence or slips of any part of an Individual
System (provided that Gatherer will use commercially reasonable efforts to
complete all such repairs as soon as reasonably practicable).

 

79



--------------------------------------------------------------------------------

Section 11.4 Rights of Way and Surface Sites. In the event that either Party
reasonably believes, after exercising commercially reasonable efforts to obtain
any rights of way or surface sites required in connection with any Tie-In
Request or Deemed Tie-In Request, that it will be unable to obtain any such
rights of way or surface sites at or below a reasonable cost considering all of
the applicable circumstances then, in order to be entitled to claim an event of
Force Majeure with respect to such failure, such Party must provide notice of
such failure and evidence of the reasonable efforts expended by such Party to
obtain such rights of way or surface sites, as applicable, and, in the event of
such a failure by Gatherer, evidence that Gatherer has made reasonable attempts
to re-route the path of the applicable segment of the applicable Individual
System as reasonably practicable so as to avoid the necessity of obtaining such
right of way or surface site, in each case, on or before the twelve month
anniversary of the date on which Gatherer first received the applicable Tie-In
Request or Deemed Tie-In Request requiring such rights of way or surface sites
(such notice, an “ROW Notice”). Thereafter, the Parties shall work together in
good faith to obtain such rights of way or surface sites as soon as practicable
for a cost at or below a reasonable cost considering all of the applicable
circumstances. In addition, in the event that Gatherer provides any ROW Notice
to Shipper, then, in addition to cooperating with Gatherer, Shipper may
independently obtain the relevant right of way or surface site, in which case
Shipper will be entitled to reimbursement from Gatherer for the cost of
obtaining such right of way or surface site; provided that such reimbursement
shall be capped at a reasonable cost considering all of the applicable
circumstances. If, following cooperation by the Parties to obtain any right of
way or surface site in accordance with this Section 11.4, the Parties are unable
to acquire such right of way or surface site within 90 Days after the date of
the applicable ROW Notice and the failing Party has otherwise complied with its
obligations relating to the acquisition of such right of way or surface site,
then such failing Party may declare an event of Force Majeure. If Force Majeure
is declared by Gatherer in accordance with this Section 11.4 with respect to a
particular right of way or surface site, then, (a) if requested by Shipper,
Gatherer shall use commercially reasonable efforts to accelerate the connection
of other Wells not affected by such Force Majeure at no cost to Shipper to the
extent that Shipper allows the resources that would otherwise be utilized with
respect to the connection subject to the Force Majeure to be reallocated
elsewhere and (b) with respect to and for purposes of Shipper’s obligations
pursuant to Section 3.2(c)(v), Shipper shall be treated as having drilled, in
the Year in which the affected Planned Well was scheduled to be connected to the
applicable Individual System (as set forth in the applicable Tie-In Request or
Deemed Tie-In Request), such Planned Well.

ARTICLE 12

REGULATORY STATUS

Section 12.1 Non-Jurisdictional Gathering System. This Agreement is subject to
all valid present and future Laws, regulations, rules and orders of Governmental
Authorities now or hereafter having jurisdiction over the Parties, this
Agreement or the services performed or the facilities utilized under this
Agreement. Neither Party shall file or support any application to have any of
the Individual Systems to become subject to the jurisdiction of any Governmental
Authority that may at any time take any action whereby the Gathering Services
will be subject to

 

80



--------------------------------------------------------------------------------

terms, conditions, restraints or regulations, including taxes, rate or price
control, or ceilings or open access requirements that materially differ from the
terms and conditions set forth in this Agreement. It is the intent of the
Parties that the rates and terms and conditions established by any Governmental
Authority having jurisdiction shall not alter the rates or terms and conditions
set forth in this Agreement, and the Parties agree to vigorously defend and
support in good faith the enforceability of the rates and terms and conditions
of this Agreement.

Section 12.2 Government Authority Modification. Notwithstanding the provisions
of Section 12.1, if any Governmental Authority having jurisdiction modifies the
rates, or terms and conditions set forth in this Agreement with respect to the
priority of shippers on any Individual System, then (in addition to any other
remedy available to either Party at Law or in equity):

(a) the Parties hereby agree to negotiate in good faith to enter into such
amendments to this Agreement and/or a separate arrangement in order to give
effect, to the greatest extent possible, to the rates and other terms and
conditions set forth in this Agreement; and

(b) in the event that the Parties are not successful in accomplishing the
objectives set forth in (a) above, then the resolution of such matter shall be
determined in accordance with the provisions of Article 10 above.

ARTICLE 13

INDEMNIFICATION AND INSURANCE

Section 13.1 Custody and Control Indemnity. EXCEPT FOR LOSSES COVERED BY THE
INDEMNITIES IN SECTION 8.1, THE PARTY HAVING CUSTODY AND CONTROL OF GAS AND
LIQUID CONDENSATE UNDER THE TERMS OF SECTION 8.2 SHALL BE RESPONSIBLE FOR AND
SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND SUCH
OTHER PARTY’S GROUP FROM AND AGAINST EACH OF THE FOLLOWING: (A) ANY LOSSES
ASSOCIATED WITH ANY PHYSICAL LOSS OF SUCH GAS AND LIQUID CONDENSATE (OTHER THAN,
SUBJECT TO SECTION 5.3 AND SECTION 5.4, GATHERING SYSTEM L&U AND GATHERING
SYSTEM FUEL), INCLUDING, THE VALUE OF SUCH LOST GAS AND LIQUID CONDENSATE, AND
(B) ANY DAMAGES RESULTING FROM THE RELEASE OF ANY SUCH GAS OR LIQUID CONDENSATE,
IN EACH CASE, EVEN IF SUCH LOSSES OR DAMAGES ARISE AS A RESULT OF THE STRICT
LIABILITY OR NEGLIGENCE (JOINT, SEVERAL, ACTIVE, PASSIVE, SOLE, OR CONCURRENT)
OF THE INDEMNIFIED PERSON OR A MEMBER OF SUCH INDEMNIFIED PERSON’S GROUP, EXCEPT
TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON OR A MEMBER OF SUCH INDEMNIFIED
PERSON’S GROUP.

Section 13.2 Shipper Indemnification. SUBJECT TO SECTION 13.1, SHIPPER AGREES TO
AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS GATHERER, AND GATHERER’S
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, PARENT, AFFILIATES AND SUBSIDIARIES,
(ALL OF THE FOREGOING, THE “GATHERER GROUP”) FROM AND AGAINST ALL LOSSES WHICH
IN ANY WAY RESULT FROM ANY OF THE FOLLOWING: (A) THE OWNERSHIP, DESIGN,

 

81



--------------------------------------------------------------------------------

CONSTRUCTION, MAINTENANCE OR OPERATION OF SHIPPER’S FACILITIES, EVEN IF SUCH
LOSSES ARISE AS A RESULT OF THE STRICT LIABILITY OR NEGLIGENCE (JOINT, SEVERAL,
ACTIVE, PASSIVE, SOLE, OR CONCURRENT) OF GATHERER OR A MEMBER OF GATHERER’S
GROUP, EXCEPT TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF GATHERER OR A MEMBER OF GATHERER’S GROUP OR
(B) ANY MATERIAL BREACH OF THIS AGREEMENT BY SHIPPER.

Section 13.3 Gatherer Indemnification. SUBJECT TO SECTION 13.1, GATHERER AGREES
TO AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS SHIPPER, AND SHIPPER’S
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, PARENT, AFFILIATES AND SUBSIDIARIES,
(ALL OF THE FOREGOING, THE “SHIPPER GROUP”) FROM AND AGAINST ALL LOSSES WHICH IN
ANY WAY RESULT FROM ANY OF THE FOLLOWING: (A) THE OWNERSHIP, DESIGN,
CONSTRUCTION, MAINTENANCE OR OPERATION OF THE GATHERING SYSTEM, EVEN IF SUCH
LOSSES ARISE AS A RESULT OF THE STRICT LIABILITY OR NEGLIGENCE (JOINT, SEVERAL,
ACTIVE, PASSIVE, SOLE, OR CONCURRENT) OF SHIPPER OR A MEMBER OF SHIPPER’S GROUP,
EXCEPT TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SHIPPER OR A MEMBER OF SHIPPER’S GROUP OR
(B) ANY MATERIAL BREACH OF THIS AGREEMENT BY GATHERER.

Section 13.4 Actual Direct Damages. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY EXPRESSLY RELEASES THE OTHER PARTY FROM ALL SUCH
CLAIMS FOR LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED THAT
LIMITATION TO DIRECT DAMAGES ONLY SHALL NOT APPLY TO ANY DAMAGE, CLAIM OR LOSS
ASSERTED BY OR AWARDED TO ANY THIRD PARTY AGAINST A PARTY AND FOR WHICH THE
OTHER PARTY WOULD OTHERWISE BE RESPONSIBLE UNDER SECTIONS 6.1, 8.1 AND/OR THIS
ARTICLE 13, BUT IN NO EVENT SHALL THE EXCLUSIONS HEREUNDER SUBJECT EITHER PARTY
OR ITS AFFILIATES TO LIABILITY FOR PUNITIVE DAMAGES.

Section 13.5 Penalties. EXCEPT FOR INSTANCES OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT BY GATHERER, SHIPPER SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD
GATHERER HARMLESS FROM ANY SCHEDULING PENALTIES OR MONTHLY BALANCING PROVISIONS
IMPOSED BY A PROCESSING PLANT, DOWNSTREAM PIPELINE OR THIRD PARTY DOWNSTREAM
CONDENSATE STORAGE TANK IN ANY PURCHASE CONTRACTS, TRANSPORTATION CONTRACTS OR
SERVICE AGREEMENTS ASSOCIATED WITH, OR RELATED TO, SHIPPER’S OWNED OR CONTROLLED
GAS, INCLUDING ANY PENALTIES IMPOSED PURSUANT TO THE DOWNSTREAM PIPELINE’S
TARIFF, OR WHICH MAY BE CAUSED BY OFO’S, OR BY PDA’S OR OTHER PIPELINE
ALLOCATION METHODS, OR BY UNSCHEDULED PRODUCTION, OR BY UNAUTHORIZED PRODUCTION.

 

82



--------------------------------------------------------------------------------

Section 13.6 Insurance. The Parties shall carry and maintain no less than the
insurance coverage set forth in Exhibit E.

ARTICLE 14

TAXES

Section 14.1 Taxes. Shipper shall pay all Taxes imposed on or with respect to
Shipper’s Facilities and/or with respect to the Dedicated Production, including
Taxes (including ad valorem taxes) assessed against Shipper based on Shipper’s
income, revenues, gross receipts, net worth or ownership of Shipper’s Facilities
or any equipment or facilities related thereto and/or the Dedicated Production.
Gatherer shall pay all Taxes on or with respect to the Individual Systems and/or
with respect to the Gathering Services provided by Gatherer on the Individual
Systems under this Agreement, including Taxes (including ad valorem taxes)
assessed against Gatherer based on Gatherer’s income, revenues, gross receipts,
net worth or ownership of the Individual Systems or any equipment or facilities
related thereto.

ARTICLE 15

ASSIGNMENT

Section 15.1 Assignment.

(a) Except as specifically otherwise provided in this Agreement, neither Party
shall have the right to assign its rights and obligations under this Agreement
(in whole or in part) to another Person except with the prior written consent of
the other Party, which consent shall not be unreasonably withheld, conditioned
or delayed. Notwithstanding the foregoing:

(i) Shipper may assign its rights and obligations under this Agreement to any
Person to whom Shipper assigns or transfers an interest in any of the Dedicated
Properties (excluding, however, Dedicated Properties in the Wadestown Area and
Dedicated Properties in the McQuay Area, with respect to which, assignment of
Shipper’s rights and obligations under this Agreement shall require the consent
of Gatherer to assign, which consent shall not be unreasonably withheld,
conditioned or delayed), insofar as this Agreement relates to such Dedicated
Properties (i.e., those that are not in the Wadestown Area or the McQuay Area),
without the consent of Gatherer; provided that (A) such Person assumes the
obligations of Shipper under this Agreement insofar as it relates to such
Dedicated Properties, (B) if such assignment or transfer is made to an Affiliate
of Shipper, Shipper shall not be released from any of its obligations under this
Agreement, and (C) if such transfer or assignment is to a Person that is not an
Affiliate of Shipper, Shipper shall be released from its obligations under this
Agreement with respect to the Dedicated Properties so assigned;

(ii) a Party may assign this Agreement without the consent of the other Party to
a Person that purchases all or substantially all of such Party’s assets;

 

83



--------------------------------------------------------------------------------

(iii) Gatherer may assign its rights to any payments hereunder to one or more
Affiliates of Gatherer, but no such assignment shall relieve Gatherer of any of
its obligations hereunder; and

(iv) Gatherer may assign its rights and obligations under this Agreement to any
Person to whom Gatherer assigns, transfers or conveys any Individual System(s)
(excluding, however, the Wadestown System and the McQuay System, with respect to
which the assignment of Gatherer’s rights and obligations under this Agreement
shall require the consent of Shipper, which consent shall not be unreasonably
withheld, conditioned or delayed), insofar as this Agreement relates to such
Individual System(s), without the consent of Shipper; provided that, (A) such
Person assumes the obligations of Gatherer under this Agreement insofar as it
relates to such Individual System(s), (B) if such assignment or transfer is made
to an Affiliate of Gatherer, Gatherer shall not be released from any of its
obligations under this Agreement, and (C) if such transfer or assignment is to a
Person that is not an Affiliate of Gatherer, Gatherer shall be released from its
obligations under this Agreement with respect to such Individual System(s).

(b) Notwithstanding anything in this Agreement to the contrary, Shipper may
assign ROFO Properties that are not Dedicated ROFO Properties free of the terms,
conditions and obligations of this Agreement.

(c) Subject to the other provisions of this Section 15.1 and Section 15.2, this
Agreement, including any and all renewals, extensions, amendments and/or
supplements hereto, and all rights, title and interests contained herein, shall
be binding upon and inure to the benefit of the Parties hereto, and their
respective heirs, successors, and permitted assigns. Any assignment, transfer or
conveyance by Shipper or any of its Affiliates of any interests in Wells,
Planned Wells, in the Dedicated Properties, the Dedicated Gas and/or the
Dedicated Condensate shall be subject to dedication under this Agreement and
Shipper shall expressly require that the assignee of any such interests assume
and agree to discharge the duties and obligations of Shipper under this
Agreement with respect to such interests acquired from Shipper or any of its
Affiliates; and such assigned interests shall be Dedicated Properties, Dedicated
Gas and/or Dedicated Condensate of the assignee. Shipper will provide Gatherer
with prior written notice of any such assignment, transfer or conveyance, which
notice shall include sufficient information for Gatherer to determine whether
such assignee will need to provide Adequate Assurance of Performance under
Section 16.13.

(d) No assignment, transfer or conveyance by Shipper shall require the
applicable assignee to dedicate to this Agreement any other interest in any
lands, leases, wells or other interests owned (or subsequently acquired) by such
assignee (or any Gas attributable to such interests) other than the Dedicated
Properties so acquired; provided, however, if such assignment, transfer or
conveyance involves in a single transaction or a series of related transactions,
a majority (in Net Acres) of the Dedicated Properties in the Wadestown Area or
the McQuay Area, any interest acquired in such System Area (with respect to such
acquisition or series of related acquisitions involving Dedicated Properties in
such System Area) by such assignee or any of its Affiliates after the date of
such assignment, transfer or conveyance (and any Gas attributable thereto) shall
be dedicated under (as to that System Area only), and subject to the terms of,
this Agreement.

 

84



--------------------------------------------------------------------------------

(e) Any Party which shall succeed by purchase, merger or consolidation with
Gatherer or Shipper or their respective successors in interest shall be subject
to the obligations of its predecessor under this Agreement.

(f) Any release of any of the Dedicated Properties from dedication under this
Agreement pursuant to the terms of this Agreement shall not constitute an
assignment or transfer of such Dedicated Properties for the purposes of this
Article 15.

(g) Any assignment or transfer in violation of this Section 15.1 shall be, and
is hereby declared, null and void ab initio.

Section 15.2 Notice. No assignment, transfer or conveyance of this Agreement, or
of any interest of Gatherer or Shipper in this Agreement, shall be binding upon
the other Party until such Party has been notified, in writing, of such
assignment, transfer or conveyance, and furnished with a copy of same, and if
required under Section 15.1, consented to such assignment, transfer or
conveyance.

Section 15.3 Pre-Approved Assignment. Either Party shall have the right without
the prior consent of the other to (a) mortgage, pledge, encumber or otherwise
impress a lien or security interest upon its rights and interest in and to this
Agreement and (b) make a transfer pursuant to any security interest arrangement
described in (a) above, including any judicial or non-judicial foreclosure and
any assignment from the holder of such security interest to another Person.

ARTICLE 16

MISCELLANEOUS

Section 16.1 Relationship of the Parties. The rights, duties, obligations and
liabilities of the Parties under this Agreement shall be individual, not joint
or collective. It is not the intention of the Parties to create, nor shall this
Agreement be deemed or construed to create, a partnership, joint venture or
association or a trust. This Agreement shall not be deemed or construed to
authorize any Party to act as an agent, servant or employee for any other Party
for any purpose whatsoever except as explicitly set forth in this Agreement. In
their relations with each other under this Agreement, the Parties shall not be
considered fiduciaries.

Section 16.2 Notices. All notices and communications required or permitted to be
given under this Agreement shall be sufficient in all respects if given in
writing and delivered personally, or sent by bonded overnight courier, or mailed
by U.S. Express Mail or by certified or registered United States Mail with all
postage fully prepaid or by electronic mail with a PDF of the notice or other
communication attached (provided that any such electronic mail is confirmed
either by written confirmation or U.S. Express Mail), in each case, addressed to
the appropriate Person at the address for such Person shown in Exhibit C. Any
notice given in accordance herewith shall be deemed to have been given when
(a) delivered to the addressee in person or by courier, (b) transmitted by
electronic communications during normal business hours, or if transmitted after
normal business hours, on the next Business Day, or (c) upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail if received during normal
business hours, or if not received during normal business hours, then on the
next Business Day, as the case may be. Any Person may change their contact
information for notice by giving notice to the other Parties in the manner
provided in this Section 16.2.

 

85



--------------------------------------------------------------------------------

Section 16.3 Expenses. All fees, costs and expenses incurred by the Parties in
negotiating this Agreement shall be paid by the Party incurring the same,
including legal and accounting fees, costs and expenses.

Section 16.4 Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any
Party, or their respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
the Parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

Section 16.5 Entire Agreement; Conflicts. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS, WHETHER
ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF. THERE
ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, INCLUDING THE EXHIBITS HERETO, AND NO PARTY SHALL BE BOUND BY OR
LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS OF
INTENTION NOT SO SET FORTH.

Section 16.6 Amendment. This Agreement may be amended only by an instrument in
writing executed by the Parties and expressly identified as an amendment or
modification.

Section 16.7 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION.

Section 16.8 Parties in Interest. Nothing in this Agreement shall entitle any
Person other than the Parties to any claim, cause of action, remedy or right of
any kind.

Section 16.9 Preparation of Agreement. Both Parties and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

 

86



--------------------------------------------------------------------------------

Section 16.10 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 16.11 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto.

Section 16.12 Confidentiality.

(a) EACH PARTY ACKNOWLEDGES AND AGREES THAT THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND ANY INFORMATION DISCLOSED OR PROVIDED TO IT WITH RESPECT TO THE
OTHER PARTY (AND/OR ITS ASSETS AND BUSINESS) IN RELATION TO THIS AGREEMENT SHALL
BE HELD IN STRICT CONFIDENCE BY IT AND SHALL NOT BE DISCLOSED TO ANY OTHER
PERSON EXCEPT EACH PARTY MAY DISCLOSE ANY SUCH INFORMATION WITHOUT CONSENT OF
THE OTHER PARTY TO:

(i) ITS (AND ITS AFFILIATES’) RESPECTIVE LEGAL AND FINANCIAL ADVISORS, FINANCIAL
INVESTORS, EQUITY HOLDERS, OFFICERS, DIRECTORS, MEMBERS, EMPLOYEES, AGENTS AND
OTHER REPRESENTATIVES WHO HAVE A NEED TO KNOW THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND/OR SUCH INFORMATION IN CONNECTION WITH SUCH PARTY’S PERFORMANCE OF
THIS AGREEMENT AND WHO HAVE AGREED TO MAINTAIN, OR OTHERWISE HAVE A DUTY TO
MAINTAIN, THE CONFIDENTIALITY THEREOF,

(ii) EXISTING AND POTENTIAL LENDERS OF GATHERER, AND PROSPECTIVE PURCHASERS OF
GATHERER OR OF ANY OF THE INDIVIDUAL SYSTEMS OR SUBSTANTIALLY ALL OF GATHERER’S
ASSETS, AND SUCH LENDERS OR PURCHASERS HAVE AGREED TO MAINTAIN THE
CONFIDENTIALITY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND SUCH
INFORMATION AND NOT TO USE SAME FOR ANY PURPOSE OTHER THAN THE EVALUATION OF THE
LOAN, POTENTIAL LOAN OR POTENTIAL PURCHASE, AND

(iii) EXISTING AND POTENTIAL LENDERS OF SHIPPER AND ANY PROSPECTIVE PURCHASER OF
AN INTEREST IN ANY LAND, WELL OR LEASE SUBJECT HERETO OR OF SHIPPER AND SUCH
LENDERS OR PURCHASER HAVE AGREED TO MAINTAIN THE CONFIDENTIALITY OF THE TERMS
AND CONDITIONS OF THIS AGREEMENT AND SUCH INFORMATION AND NOT TO USE THE SAME
FOR ANY PURPOSE OTHER THAN THE LOAN, POTENTIAL LOAN OR EVALUATION OF THE
POTENTIAL PURCHASE.

 

87



--------------------------------------------------------------------------------

(b) EACH PARTY MAY ALSO DISCLOSE SUCH INFORMATION WITHOUT CONSENT OF THE OTHER
PARTY TO THE EXTENT THAT DISCLOSURE IS REQUIRED BY FEDERAL OR STATE LAW, OR
AGENCY, OR ANY EXCHANGE ON WHICH SUCH PARTY’S (OR ITS AFFILIATES’) EQUITY IS
TRADED.

(c) THE FOREGOING OBLIGATION OF CONFIDENTIALITY SHALL NOT APPLY TO ANY
INFORMATION THAT: (I) COMES INTO THE POSSESSION OF THE RECEIVING PARTY ON A
NON-CONFIDENTIAL BASIS FROM A THIRD PARTY WHO IS NOT UNDER AN OBLIGATION OR DUTY
TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION, (II) BECOMES PART OF THE
PUBLIC DOMAIN OTHER THAN THROUGH BREACH OF THE CONFIDENTIALITY OBLIGATIONS
HEREUNDER, OR (III) DEVELOPED BY THE RECEIVING PARTY OR ITS AFFILIATES
INDEPENDENTLY WITHOUT THE USE OF ANY INFORMATION RECEIVED HEREUNDER. EACH PARTY
(THE “FIRST PARTY”) SHALL BE LIABLE TO THE OTHER PARTY FOR ANY BREACH OF THIS
SECTION 16.12 BY ANY PERSON UNDER ITEM (i) OF THE FIRST SENTENCE OF THIS SECTION
16.12 TO WHICH THE FIRST PARTY IS PERMITTED TO DISCLOSE INFORMATION.

Section 16.13 Adequate Assurances. If Shipper makes an assignment to a Third
Party (herein, the “Assignee”) pursuant to Section 15.1 and Gatherer has
reasonable grounds for insecurity regarding the performance by such Assignee
(including insecurity arising from the credit rating of such Assignee), then
Gatherer may, singularly or in combination with any other rights it may have,
demand Adequate Assurance of Performance from such Assignee as a condition to
providing Gathering Services hereunder to such Assignee. “Adequate Assurance of
Performance” means the Assignee’s delivery to Gatherer of an advance payment in
cash, an irrevocable standby letter of credit or a performance bond, in each
case, in an amount determined to be commercially reasonable based on the
creditworthiness of the Assignee (such cash, letter of credit or bond to be
received substantially concurrently with the closing of the applicable
assignment). Promptly following the termination of the condition giving rise to
Gatherer’s reasonable grounds for insecurity or payment in full of amounts
outstanding, as applicable, Gatherer shall release to such Assignee the cash,
letter of credit, bond or other assurance provided by such Assignee (including
any accumulated interest, if applicable, and less any amounts actually applied
to cover Assignee’s obligations hereunder).

Section 16.14 Amendment and Restatement of First Amended and Restated Agreement.
Shipper, Gatherer and DevCo II LP and DevCo III LP (the “Prior Signatories”)
agree and acknowledge that the First Amended and Restated Agreement is hereby
amended and restated in its entirety and replaced and superseded by this
Agreement effective for all purposes as of the Execution Date. Each of Shipper,
Gatherer and the Prior Signatories hereby waive any and all Claims arising out
of or relating to any breach of the First Amended and Restated Agreement
occurring prior to the Execution Date (whether known or unknown) except for any
amounts owed by Shipper to Gatherer and/or the Prior Signatories, by Gatherer
and/or the Prior Signatories to Shipper, by any of Gatherer to any of Gatherer
(as defined in the First Amended

 

88



--------------------------------------------------------------------------------

and Restated Agreement) or by any of Gatherer (as defined in the First Amended
and Restated Agreement) to any of Gatherer, for (i) amounts previously invoiced
under such agreement, but not yet paid and (ii) amounts owed under such
agreement (whether or not yet invoiced) with respect to the Gas and/or Liquid
Condensate delivered or redelivered and Gas Services provided (as all such terms
are defined in the First Amended and Restated Agreement) during the two Months
immediately preceding the Execution Date, but not yet received.

Section 16.15 Joint and Several Liability. Each of the Persons comprising
Gatherer under this Agreement shall be severally and not jointly liable for all
obligations of Gatherer under and pursuant to this Agreement (a) with respect to
each Person other than OpCo, as to their specific Individual System(s) and
System Area(s) and (b) with respect to OpCo, as to the ROFO Area and any areas
outside of the System Areas.

Section 16.16 Headings. The topical headings and index used herein are inserted
for convenience only and shall not be construed as having any substantive
significance or meaning whatsoever, or as indicating that all of the provisions
of this Agreement relating to any particular topic are to be found in any
particular article or section.

Section 16.17 No Election. In the event of a default by a Party under this
Agreement, except where the specific language of this Agreement provides that
the specific remedy stated is the sole remedy of a Party, the other Party shall
be entitled in its sole discretion to pursue one or more of the remedies set
forth in this Agreement, or such other remedy as may be available to it under
this Agreement, at Law or in equity, subject, however, to the limitations set
forth in Article 13. No election of remedies shall be required or implied as the
result of a Party’s decision to avail itself of a remedy under this Agreement,
except as specifically stated otherwise in this Agreement.

Section 16.18 Exhibits. All exhibits referenced in this Agreement are attached
hereto and made a part of this Agreement.

Section 16.19 Time is of the Essence. With respect to all dates and time periods
in this Agreement, time is of the essence.

Section 16.20 Agreement Regarding Certain Remedies. It is expressly stipulated
by the Parties that the actual amount of damages resulting from the conditions
described in Sections 3.2(e)(ii), 5.2(b) and 5.2(c) would be difficult if not
impossible to determine accurately because of the unique nature of this
Agreement and the unique nature of the performance obligation of Gatherer, the
uncertainties of applicable commodity markets and differences of opinion with
respect to such matters, and that the remedy provided for in such Section is a
reasonable estimate by the Parties of such damages under the circumstances and
does not constitute a penalty. Notwithstanding anything contained herein to the
contrary and for the avoidance of doubt, Shipper shall not be entitled to any
credits or liquidated damages pursuant to this Agreement with respect to any
Well from and after the date upon which such Well is permanently released from
dedication pursuant to any provision of this Agreement.

 

89



--------------------------------------------------------------------------------

Section 16.21 Change of Control. In the event that, at any time during the Term,
neither Shipper nor any of its Affiliates, directly or indirectly, Controls the
general partner of CONE Midstream Partners LP, then the provisions set forth in
Exhibit S shall apply.

ARTICLE 17

OPERATING TERMS AND CONDITIONS

Section 17.1 Terms and Conditions. Gatherer’s Operating Terms and Conditions, a
copy of which is attached hereto as Exhibit A, are for all purposes incorporated
in this Agreement.

[signature page follows]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Execution Date.

 

“Gatherer” CONE MIDSTREAM DEVCO I LP

By: CONE MIDSTREAM DEVCO I GP LLC,

its general partner

By:  

/s/ Stephen W. Johnson

Name:   Stephen W. Johnson Title:   Authorized Signatory

CONE MIDSTREAM DEVCO II LP

By: CONE MIDSTREAM DEVCO II GP LLC,

its general partner

By:  

/s/ Stephen W. Johnson

Name:   Stephen W. Johnson Title:   Authorized Signatory

CONE MIDSTREAM DEVCO III LP

By: CONE MIDSTREAM DEVCO III GP LLC,

its general partner

By:  

/s/ Stephen W. Johnson

Name:   Stephen W. Johnson Title:   Authorized Signatory

CONE MIDSTREAM OPERATING COMPANY, LLC

By:  

/s/ Stephen W. Johnson

Name:   Stephen W. Johnson Title:   Authorized Signatory

Signature Page – CNX-CNNX

Second Amended and Restated Gathering Agreement



--------------------------------------------------------------------------------

“Shipper”

 

CNX GAS COMPANY LLC

By:  

/s/ Stephen W. Johnson

Name:   Stephen W. Johnson Title:   Executive Vice President & Chief
Administrative Officer

Signature Page – CNX-CNNX

Second Amended and Restated Gathering Agreement